 



Exhibit 10.1
EXECUTION
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
LIFE TIME FITNESS, INC.
as Borrower,
THE BANKS FROM TIME TO TIME PARTY HERETO,
and
U. S. BANK NATIONAL ASSOCIATION,
as Administrative Agent for the Banks
and Lead Arranger
and
J. P. MORGAN SECURITIES INC.,
and
ROYAL BANK OF CANADA,
as Co-Syndication Agents
and
BMO Capital Markets,
as Documentation Agent
Dated as of May 31, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
 
                ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
 
               
 
  Section 1.1   Defined Terms     1  
 
  Section 1.2   Accounting Terms and Calculations     22  
 
  Section 1.3   Computation of Time Periods     22  
 
  Section 1.4   Other Definitional Terms     22  
 
                ARTICLE II TERMS OF THE CREDIT FACILITIES     22  
 
               
 
  Section 2.1   Lending Commitments     22  
 
  Section 2.2   Procedure for Loans     23  
 
  Section 2.3   Revolving Notes     24  
 
  Section 2.4   Conversions and Continuations     24  
 
  Section 2.5   Interest Rates, Interest Payments and Default Interest     25  
 
  Section 2.6   Repayment and Mandatory Prepayment     25  
 
  Section 2.7   Optional Prepayments     26  
 
  Section 2.8   Letter of Credit Commitment     26  
 
  Section 2.9   Procedures for Letters of Credit     26  
 
  Section 2.10   Terms of Letters of Credit     27  
 
  Section 2.11   Agreement to Repay Letter of Credit Drawings     27  
 
  Section 2.12   Obligations Absolute     28  
 
  Section 2.13   Indemnification by Banks     29  
 
  Section 2.14   Swingline Loan Commitment     29  
 
  Section 2.15   Optional Reduction of Revolving Commitment Amounts or
Termination of Revolving Commitments     32  
 
  Section 2.16   Fees     32  
 
  Section 2.17   Revolving Commitment Fees     32  
 
  Section 2.18   Letter of Credit Fees     33  
 
  Section 2.19   Computation     33  
 
  Section 2.20   Payments     33  
 
  Section 2.21   Use of Loan Proceeds     33  
 
  Section 2.22   Interest Rate Not Ascertainable, Etc.     34  
 
  Section 2.23   Increased Cost     34  
 
  Section 2.24   Illegality     35  
 
  Section 2.25   Capital Adequacy     35  
 
  Section 2.26   Funding Losses; Eurodollar Rate Advances     36  
 
  Section 2.27   Discretion of Bank as to Manner of Funding     36  
 
  Section 2.28   Taxes     36  
 
  Section 2.29   Replacement of Bank in Respect of Increased Costs     39  
 
  Section 2.30   Accordian Feature     39  
 
                ARTICLE III CONDITIONS PRECEDENT     40  

i



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 3.1   Conditions of Initial Transaction     40  
 
  Section 3.2   Conditions Precedent to all Loans and Letters of Credit     42  
 
                ARTICLE IV REPRESENTATIONS AND WARRANTIES     43  
 
               
 
  Section 4.1   Organization, Standing, Etc.     43  
 
  Section 4.2   Authorization and Validity     43  
 
  Section 4.3   No Conflict; No Default     43  
 
  Section 4.4   Government Consent     44  
 
  Section 4.5   Financial Statements and Condition     44  
 
  Section 4.6   Litigation     44  
 
  Section 4.7   Environmental, Health and Safety Laws     44  
 
  Section 4.8   ERISA     45  
 
  Section 4.9   Federal Reserve Regulations     45  
 
  Section 4.10   Title to Property; Leases; Liens; Subordination     45  
 
  Section 4.11   Taxes     45  
 
  Section 4.12   Trademarks, Patents     46  
 
  Section 4.13   Force Majeure     46  
 
  Section 4.14   Investment Company Act     46  
 
  Section 4.15   Public Utility Holding Company Act     46  
 
  Section 4.16   Retirement Benefits     46  
 
  Section 4.17   Full Disclosure     47  
 
  Section 4.18   Subsidiaries; etc     47  
 
  Section 4.19   Labor Matters     47  
 
  Section 4.20   Solvency     47  
 
  Section 4.21   Insurance     47  
 
  Section 4.22   Indebtedness     48  
 
  Section 4.23   Guaranty of Suretyship     48  
 
  Section 4.24   Related Agreements     48  
 
                ARTICLE V AFFIRMATIVE COVENANTS     48  
 
               
 
  Section 5.1   Financial Statements and Reports     48  
 
  Section 5.2   Existence     50  
 
  Section 5.3   Insurance     51  
 
  Section 5.4   Payment of Taxes and Claims     51  
 
  Section 5.5   Inspection     51  
 
  Section 5.6   Maintenance of Properties     52  
 
  Section 5.7   Books and Records     52  
 
  Section 5.8   Compliance     52  
 
  Section 5.9   ERISA     52  
 
  Section 5.10   Environmental Matters; Reporting     53  
 
  Section 5.11   Further Assurances     53  
 
  Section 5.12   LTF Leases     53  
 
  Section 5.13   Real Estate.     53  
 
  Section 5.14   Mandatory Distributions     54  
 
  Section 5.15   Depository Accounts     54  

ii



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 5.16   Subsidiaries     54  
 
                ARTICLE VI NEGATIVE COVENANTS     55  
 
               
 
  Section 6.1   Merger     55  
 
  Section 6.2   Disposition of Assets     55  
 
  Section 6.3   Plans     56  
 
  Section 6.4   Change in Nature of Business     56  
 
  Section 6.5   Acquisitions; Subsidiaries, Partnerships and Joint Ventures and
Ownership     56  
 
  Section 6.6   Negative Pledges     56  
 
  Section 6.7   Restricted Payments     57  
 
  Section 6.8   Transactions with Affiliates     58  
 
  Section 6.9   Accounting Changes     58  
 
  Section 6.10   Investments     58  
 
  Section 6.11   Indebtedness     60  
 
  Section 6.12   Liens     61  
 
  Section 6.13   Contingent Liabilities     62  
 
  Section 6.14   Fixed Charge Coverage Ratio     63  
 
  Section 6.15   Consolidated Leverage Ratio     63  
 
  Section 6.16   Senior Secured Operating Company Leverage Ratio     63  
 
  Section 6.17   Loan Proceeds     63  
 
  Section 6.18   Sale and Leaseback Transactions     63  
 
  Section 6.19   Related Agreements     64  
 
  Section 6.20   Fiscal Year     64  
 
  Section 6.21   Real Estate Leases     64  
 
                ARTICLE VII EVENTS OF DEFAULT AND REMEDIES     65  
 
               
 
  Section 7.1   Events of Default     65  
 
  Section 7.2   Remedies     67  
 
  Section 7.3   Offset     67  
 
                ARTICLE VIII THE AGENT     68  
 
               
 
  Section 8.1   Appointment and Authorization     68  
 
  Section 8.2   Note Holders     68  
 
  Section 8.3   Consultation With Counsel     68  
 
  Section 8.4   Loan Documents     68  
 
  Section 8.5   USBNA and Affiliates     68  
 
  Section 8.6   Action by Agent     68  
 
  Section 8.7   Credit Analysis     69  
 
  Section 8.8   Notices of Event of Default, Etc.     69  
 
  Section 8.9   Indemnification     69  
 
  Section 8.10   Payments and Collections     70  
 
  Section 8.11   Sharing of Payments     70  
 
  Section 8.12   Advice to Banks     71  

iii



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 8.13   Defaulting Bank     71  
 
  Section 8.14   Resignation     72  
 
                ARTICLE IX MISCELLANEOUS     72  
 
               
 
  Section 9.1   Modifications     72  
 
  Section 9.2   Expenses     73  
 
  Section 9.3   Waivers, etc.     73  
 
  Section 9.4   Notices     73  
 
  Section 9.5   Successors and Assigns; Participations; Purchasing Banks     73
 
 
  Section 9.6   Confidentiality of Information     75  
 
  Section 9.7   Governing Law and Construction     76  
 
  Section 9.8   Consent to Jurisdiction     76  
 
  Section 9.9   Waiver of Jury Trial     76  
 
  Section 9.10   Survival of Agreement     77  
 
  Section 9.11   Indemnification     77  
 
  Section 9.12   Captions     78  
 
  Section 9.13   Entire Agreement     78  
 
  Section 9.14   Counterparts     78  
 
  Section 9.15   Borrower Acknowledgements     78  
 
  Section 9.16   Interest Rate Limitation     78  
 
  Section 9.17   Effect on Original Credit Agreement     78  
 
  Section 9.18   Recitals     79  

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 31,
2007, is by and among LIFE TIME FITNESS, INC., a corporation organized under the
laws of the State of Minnesota, (the “Borrower”), the banks from time to time
party hereto (individually, a “Bank” and, collectively, the “Banks”), and U. S.
BANK NATIONAL ASSOCIATION, a national banking association, one of the Banks, as
Administrative Agent for the Banks (in such capacity, the “Agent”) and Lead
Arranger, and J. P. MORGAN SECURITIES INC. and ROYAL BANK OF CANADA, as
Co-Syndication Agents, and BMO Capital Markets, as Documentation Agent.
RECITALS
     A. The Borrower, the Agent, the Co-Syndication Agents, the Documentation
Agent and certain of the Banks are parties to an Amended and Restated Credit
Agreement, effective as of April 28, 2006 (the “Original Credit Agreement”).
     B. The Borrower, the Agent, the Co-Syndication Agents, the Documentation
Agent and the Banks desire to amend and restate the Original Credit Agreement
pursuant to this Agreement.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration the receipt and adequacy of which is hereby acknowledged,
the parties hereto hereby agree to amend and restate the Original Credit
Agreement in the entirety as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.1 Defined Terms. As used in this Agreement the following terms
shall have the following respective meanings (and such meanings shall be equally
applicable to both the singular and plural form of the terms defined, as the
context may require):
     “Acquisition”: Any transaction or series of transactions by which the
Borrower acquires, either directly or through an Affiliate or otherwise, (a) any
or all of the stock or other securities of any class of any Person if, after
giving effect to such transaction, such Person would be an Affiliate of the
Borrower; or (b) a substantial portion of the assets (other than real estate
that, a substantial portion of which, the Borrower intends to develop and
operate as a Club and related businesses), or a division, or line of business of
any Person.
     “Adjusted Eurodollar Rate”: With respect to each Interest Period applicable
to a Eurodollar Rate Advance, the rate (rounded upward, if necessary, to the
next one hundredth of one percent) determined by dividing the Eurodollar Rate
for such Interest Period by 1.00 minus the Eurodollar Reserve Percentage.
     “Adjusted Net Income”: For any period, the Borrower’s Net Income for such
period but excluding therefrom: (a) non-operating gains and losses (including
extra-ordinary or unusual

 



--------------------------------------------------------------------------------



 



gains and losses, gains and losses from discontinuance of operations, gains and
losses arising from the sale of assets other than Inventory and other
non-recurring gains and losses) during such period; and (b) any income
attributable to the Borrower’s or any of its Subsidiaries’ Investment in any
non-wholly owned Subsidiary which is not distributed in cash during such period;
and (c) non-cash equity based compensation.
     “Advance”: Any portion of the outstanding Revolving Loans by a Bank as to
which one of the available interest rate options and, if pertinent, an Interest
Period, is applicable. An Advance may be a Eurodollar Rate Advance or a Base
Rate Advance.
     “Affected Bank”: As defined in Section 2.29.
     “Affiliate”: When used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person which beneficially owns or holds,
directly or indirectly, ten percent or more of any class of voting Equity
Interests of the Person referred to, (c) each Person, ten percent or more of the
voting Equity Interests (or if such Person is not a corporation, ten percent or
more of the equity interest) of which is beneficially owned or held, directly or
indirectly, by the Person referred to, and (d) each of such Person’s officers,
directors, joint venturers and partners. The term control (including the terms
“controlled by” and “under common control with”) means the possession, directly,
of the power to direct or cause the direction of the management and policies of
the Person in question.
     “Agent”: As defined in the opening paragraph hereof.
     “Aggregate Revolving Commitment Amounts”: As of any date, the sum of the
Revolving Commitment Amounts of all the Banks.
     “Applicable Lending Office”: For each Bank and for each type of Advance,
the office of such Bank identified as such Bank’s Applicable Lending Office on
the signature pages hereof or such other domestic or foreign office of such Bank
(or of an Affiliate of such Bank) as such Bank may specify from time to time, by
notice given pursuant to Section 9.4, to the Agent and the Borrower as the
office by which its Advances of such type are to be made and maintained.
     “Applicable Margin”; “Applicable Revolving Commitment Fees Percentage”: At
any date of determination, the percentage indicated below in accordance with the
Consolidated Leverage Ratio at such date:

2



--------------------------------------------------------------------------------



 



                                              Revolving                    
Commitment Consolidated Leverage   Eurodollar Rate   Base Rate   Fees Ratio  
Advances   Advances   Percentage
Less than or equal to 1.50:1.00
    0.625 %     0.00 %     0.15 %
Greater than 1.50:1.00 but less than or equal to 2.50:1.00
    0.75 %     0.00 %     0.20 %
Greater than 2.50:1.00 but less than or equal to 3.00:1.00
    1.00 %     0.00 %     0.25 %
Greater than 3.00:1.00 but less than or equal to 3.50:1.00
    1.25 %     0.00 %     0.30 %
Greater than 3.50:1.00
    1.50 %     0.00 %     0.375 %

The Applicable Margin on the Closing Date is 0.00% with respect to Base Rate
Advances and 1.25% per annum with respect to Eurodollar Rate Advances, and the
Applicable Revolving Commitment Fees Percentage on the Closing Date is 0.30%,
and the Applicable Margin and Applicable Revolving Commitment Fees Percentage
shall continue at those percentages until changed in accordance with the terms
of this definition. The Consolidated Leverage Ratio, the Applicable Margin and
the Applicable Revolving Commitment Fees Percentage will be determined at the
end of each fiscal quarter, commencing with the fiscal quarter ending June 30,
2007, as calculated from the financial statements and Compliance Certificate
delivered by the Borrower pursuant to Sections 5.1(c) and (d), respectively. Any
increase or decrease in: (a) the Applicable Margin shall apply to all then
existing or thereafter arising Advances; and (b) the Applicable Margin and the
Applicable Revolving Commitment Fees Percentage shall become effective as of the
first day of the first month following the date on which the Borrower delivers
its financial statements and Compliance Certificate to the Agent and the Banks
in accordance with Section 5.1(c) and (d), respectively, showing that the
Consolidated Leverage Ratio for the Measurement Period coinciding with the end
of such fiscal quarter required a change in the Applicable Margin, and shall
continue to be effective until subsequently changed in accordance with this
definition; provided, that:
     (x) if the financial statements required by Section 5.1(c) and Compliance
Certificate required by Section 5.1(d), are not delivered in the time periods
provided therein, then the Consolidated Leverage Ratio will be deemed to be
greater than 3.50 to 1.0.; and
     (y) if, for any period, the Consolidated Leverage Ratio has been calculated
on fraudulent financial information delivered to the Agent by the Borrower and
as a result of such calculation, the Borrower has paid interest, Revolving
Commitment Fees or Letter of Credit Fees based on a lower Applicable Margin than
if the Consolidated Leverage Ratio had been properly calculated, the Agent and
the Banks reserve the right to recover

3



--------------------------------------------------------------------------------



 



additional interest, Revolving Commitment Fees and Letter of Credit Fees from
the Borrower based on the correct Applicable Margin for the relevant period, and
the Banks’ acceptance of interest, Revolving Commitment Fees or Letter of Credit
Fees based on the lower Applicable Margin shall not constitute a waiver of the
Banks’ right to collect such additional interest, Revolving Commitment Fees and
Letter of Credit Fees and does not relieve, release or discharge the Borrower’s
obligation to pay such additional interest, Revolving Commitment Fees and Letter
of Credit Fees.
     “Bank”: As defined in the opening paragraph hereof.
     “Base Rate”: The greater of (a) rate of interest from time to time publicly
announced by the Agent as its “Prime Rate” and (b) the Federal Funds Rate plus
0.50%. The Agent may lend to its customers at rates that are at, above or below
the Prime Rate. For purposes of determining any interest rate hereunder or under
any other Loan Document which is based on the Base Rate, such interest rate
shall change as and when the Base Rate shall change.
     “Base Rate Advance”: An Advance with respect to which the interest rate is
determined by reference to the Base Rate.
     “Board”: The Board of Governors of the Federal Reserve System or any
successor thereto.
     “Borrower”: As defined in the opening paragraph hereof.
     “BSA”: As defined in Section 5.8.
     “Business Day”: Any day (other than a Saturday, Sunday or legal holiday in
the State of Minnesota) on which banks are permitted to be open in Minneapolis,
Minnesota.
     “Capital Expenditures”: For any period, the sum of all amounts that would,
in accordance with GAAP, be included as additions to property, plant and
equipment on a consolidated statement of cash flows for the Borrower during such
period, in respect of (a) the acquisition, construction, improvement,
replacement or betterment of land, buildings, machinery, equipment or of any
other fixed assets or leaseholds, (b) to the extent related to and not included
in (a) above, materials, contracts and labor (excluding expenditures properly
chargeable to repairs or maintenance in accordance with GAAP), and (c) other
expenditures recorded as capital expenditures in accordance with GAAP.
     “Capitalized Lease”: A lease of (or other agreement conveying the right to
use) real or personal property with respect to which at least a portion of the
rent or other amounts thereon constitute Capitalized Lease Obligations.
     “Capitalized Lease Obligations”: As to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial

4



--------------------------------------------------------------------------------



 



Accounting Standards No. 13 of the Financial Accounting Standards Board), and,
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP (including such
Statement No. 13).
     “Change of Control”: The occurrence after the Closing Date of any single
transaction or event or any series of transactions or events (whether as the
most recent transaction in a series of transactions) which, individually or in
the aggregate, results in: (a) any Person or two or more Persons acting in
concert acquiring beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission (together with any successor agency, the
“SEC”) under the Securities Exchange Act of 1934), directly or indirectly of, or
control over, voting securities or other equity securities of the Borrower
representing 25% or more of the combined voting power of all equity interests of
Borrower entitled to vote in the election of directors; or (b) the election of a
director of Borrower as a result of which at least a majority of Borrower’s
Board of Directors does not consist of Continuing Directors.
     “Charges”: As defined in Section 9.16.
     “Closing Date”: The Effective Date.
     “Club”: A health club facility that is owned by the Borrower or is leased
by the Borrower pursuant to a LTF Lease.
     “Code”: The Internal Revenue Code of 1986, as amended.
     “Collateral”: Any property in which the Agent has been granted a Lien
pursuant to any Loan Document.
     “Commitments”: The Revolving Commitments for the Banks, the Swingline Loan
Commitment for the Swingline Bank and the Letter of Credit Commitment for USBNA.
     “Consolidated Adjusted Funded Debt”: At any Quarterly Measurement Date, the
sum of: (a) the aggregate outstanding principal amounts of the Revolving Loans
and the Swingline Loans, plus 7 times the Rent Expense for the Measurement
Period ending at such Quarterly Measurement Date; plus (b) the Letter of Credit
Obligations; plus (c) the aggregate outstanding principal amount of the
Borrower’s consolidated Indebtedness for borrowed money including, without
limitation, the balance sheet amount of Capitalized Lease Obligations, other
interest bearing Indebtedness and any Seller Financing; plus (d) the Borrower’s
consolidated Contingent Obligations relating to the same type of Indebtedness as
described in clause (c) above.
     “Consolidated Leverage Ratio”: At any Quarterly Measurement Date, the ratio
of
     (a) the Consolidated Adjusted Funded Debt at such Quarterly Measurement
Date; to
     (b) EBITDAR for the Measurement Period ending on such Quarterly Measurement
Date.

5



--------------------------------------------------------------------------------



 



     “Contingent Obligation”: With respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefore,
(b) to purchase property, securities, Equity Interests or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or otherwise to protect the owner thereof against loss
in respect thereof, or (d) entered into for the purpose of assuring in any
manner the owner of such Indebtedness of the payment of such Indebtedness or to
protect the owner against loss in respect thereof; provided, that the term
“Contingent Obligation” shall not include endorsements for collection or
deposit, in each case in the ordinary course of business.
     “Continuing Directors”: Those directors on Borrower’s Board of Directors as
of the Closing Date (the “Current Board”) or those directors who are recommended
or endorsed for election to the Board of Directors of the Borrower by a majority
of the Current Board or their successors so recommended or endorsed.
     “Current Liabilities”: As of any date, the consolidated current liabilities
of the Borrower, determined in accordance with GAAP.
     “Default”: Any event which, with the giving of notice (whether such notice
is required under Section 7.1, or under some other provision of this Agreement,
or otherwise) or lapse of time, or both, would constitute an Event of Default.
     “Defaulting Bank”: At any time, any Bank that, at such time (a) has failed
to make a Revolving Loan or any Advances thereunder required pursuant to the
terms of this Agreement, including the funding of any participation in
accordance with the terms of this Agreement, (b) has failed to pay to the Agent
or any Bank an amount owed by such Bank pursuant to the terms of this Agreement,
or (c) has been deemed insolvent or has become subject to a bankruptcy,
receivership or insolvency proceeding, or to a receiver, trustee or similar
official.
     “Default Rate”: As defined in Section 2.5(c).
     “Disclosure Schedules”: The Disclosure Schedules separately delivered by
the Borrower to the Agent and the Banks.
     “EBITDA”: For any period of calculation, the sum of: (a) the Adjusted Net
Income for such period; plus (b) the sum of the following amounts deducted in
arriving at Adjusted Net Income (but without duplication for any item):
(i) Interest Expense; (ii) depreciation and amortization expense; and
(iii) federal, state, and local income taxes.
     “EBITDAR”: For any period of calculation, the sum of: (a) the Adjusted Net
Income for such period; plus (b) the sum of the following amounts deducted in
arriving at Adjusted Net

6



--------------------------------------------------------------------------------



 



Income (but without duplication for any item): (i) Interest Expense; (ii) Rent
Expense; (iii) depreciation and amortization expense; and (iv) federal, state,
and local income taxes.
     “Effective Date”: May 31, 2007 or, if all conditions precedent in
Section 3.1 are not satisfied or waived on that date, the date on or after the
satisfaction or waiver of such conditions precedent that the Borrower and the
Agent establish as the Effective Date.
     “Equity Interests”: All shares, interests, participation or other
equivalents, however designated, of or in a corporation or limited liability
company, whether or not voting, including but not limited to common stock,
member interests, warrants, preferred stock, convertible debentures, and all
agreements, instruments and documents convertible, in whole or in part, into any
one or more or all of the foregoing.
     “ERISA”: The Employee Retirement Income Security Act of 1974, as amended.
     “ERISA Affiliate”: Any trade or business (whether or not incorporated) that
is a member of a group of which the Borrower is a member and which is treated as
a single employer under Section 414 of the Code.
     “Eurodollar Business Day”: A Business Day which is also a day for trading
by and between banks in United States dollar deposits in the interbank
Eurodollar market and a day on which banks are open for business in New York
City.
     “Eurodollar Rate”: With respect to each Interest Period applicable to a
Eurodollar Rate Advance, the average offered rate for deposits in United States
dollars (rounded upward, if necessary, to the nearest 1/16 of 1%) for delivery
of such deposits on the first day of such Interest Period, for the number of
days in such Interest Period, which appears on Reuters Screen LIBOR01 Page or
any successor thereto as of 11:00 A.M., Minneapolis time (or such other time as
of which such rate appears) two Eurodollar Business Days prior to the first day
of such Interest Period. In the event that such rate does not appear on Reuters
Screen LIBOR01 Page or any successor thereto, then the Eurodollar Rate shall be
determined by the Agent at such time based on such other comparable available
published service of general application as shall be selected by the Agent for
such purpose; provided, that in lieu of determining the rate in the foregoing
manner, the Agent may determine the rate based on rates at which United States
dollar deposits are offered to the Agent in the interbank Eurodollar market at
such time for delivery in Immediately Available Funds on the first day of such
Interest Period in an amount approximately equal to the Advance by the Agent to
which such Interest Period is to apply (rounded upward, if necessary, to the
nearest 1/16 of 1%).
     “Eurodollar Rate Advance”: An Advance with respect to which the interest
rate is determined by reference to the Adjusted Eurodollar Rate.
     “Eurodollar Reserve Percentage”: As of any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board for
determining the maximum reserve requirement (including any basic, supplemental
or emergency reserves) for a member bank of the Federal Reserve System, with
deposits comparable in amount to those held by the Agent, in respect of
“Eurocurrency Liabilities” as such term is defined in Regulation D of

7



--------------------------------------------------------------------------------



 



the Board. The rate of interest applicable to any outstanding Eurodollar Rate
Advances shall be adjusted automatically on and as of the effective date of any
change in the Eurodollar Reserve Percentage.
     “Event of Default”: Any event described in Section 7.1.
     “Executive Officer”: Each of the Borrower’s President, Chief Executive
Officer, Chief Operating Officer, any Executive Vice President, the Chief
Financial Officer, the Secretary, and the General Counsel.
     “FCA Construction”: FCA Construction Company, LLC, a Delaware limited
liability company f/k/a FCA Construction Holdings, LLC.
     “FCA RE”: FCA Real Estate Holdings, LLC, a Delaware limited liability
company.
     “FCA Restaurant Holdings”: FCA Restaurant Company, LLC, a Delaware limited
liability company f/k/a RCA Restaurant Holdings, LLC.
     “Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight federal funds transactions, with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three federal funds brokers of recognized standing
selected by it.
     “Fixed Charge Coverage Ratio”: At any Quarterly Measurement Date, the ratio
of
     (a) the result of: (i) EBITDAR for the Measurement Period ending at such
Quarterly Measurement Date, minus (ii) the amount of federal, state and local
income taxes paid in cash during such Measurement Period; minus (iii) the
Maintenance Capital Expenditures for such Measurement Period; to
     (b) the sum of: (i) the Interest Expense for such Measurement Period; plus
(ii) the Rent Expense for such Measurement Period; plus (iii) the Mandatory
Principal Payments for such Measurement Period.
     “GAAP”: Generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of any date of determination.
     “Holding Account”: A deposit account belonging to the Agent for the benefit
of the Banks into which the Borrower may be required to make deposits pursuant
to the provisions of this Agreement, such account to be under the sole dominion
and control of the Agent and not subject to withdrawal by the Borrower, with any
amounts therein to be held for application

8



--------------------------------------------------------------------------------



 



toward payment of any outstanding Letters of Credit when drawn upon or applied
as specified in Section 2.10 or 8.10, as the case may be.
     “Holdings”: LTF TIAA Real Estate Holdings, LLC, a Delaware limited
liability company f/k/a LTF Real Estate Holdings, LLC.
     “Immediately Available Funds”: Funds with good value on the day and in the
city in which payment is received.
     “Indebtedness”: With respect to any Person at the time of any
determination, without duplication, all obligations, contingent or otherwise, of
such Person which in accordance with GAAP should be classified upon the balance
sheet of such Person as liabilities, but in any event including: (a) all
obligations of such Person for borrowed money (including non-recourse
obligations), (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (c) all obligations of such Person upon
which interest charges are customarily paid or accrued, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property purchased by such Person, (e) all obligations of such Person issued
or assumed as the deferred purchase price of property or services, (f) all
obligations of others secured by any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(g) all Capitalized Lease Obligations of such Person, (h) the net amount of all
obligations of such Person in respect of interest rate swap agreements, cap or
collar agreements, interest rate futures or option contracts, currency swap
agreements, currency futures or option agreements and other similar contracts,
(i) all obligations of such Person, actual or contingent, as an account party in
respect of letters of credit or bankers’ acceptances, (j) all obligations of any
partnership or joint venture as to which such Person is personally liable, and
(k) all Contingent Obligations of such Person for which such Person would
reserve in accordance with GAAP.
     “Indemnitee”: As defined in Section 9.11.
     “Interest Expense”: For any Measurement Period, the aggregate consolidated
amount, without duplication, of interest expense determined in accordance with
GAAP.
     “Interest Period”: With respect to each Eurodollar Rate Advance, the period
commencing on the date of such Advance or on the last day of the immediately
preceding Interest Period, if any, applicable to an outstanding Advance and
ending one, two, three, or six months thereafter, as the Borrower may elect in
the applicable notice of borrowing, continuation or conversion; provided, that:
     (a) Any Interest Period that would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurodollar Business Day;
     (b) Any Interest Period that begins on the last Eurodollar Business Day of
a calendar month (or a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Eurodollar Business Day of a calendar month; and

9



--------------------------------------------------------------------------------



 



     (c) Any Interest Period applicable to an Advance on a Revolving Loan that
would otherwise end after the Revolving Loan Termination Date shall end on the
Revolving Loan Termination Date.
For purposes of determining an Interest Period, a month means a period starting
on one day in a calendar month and ending on the numerically corresponding day
in the next calendar month; provided, that, if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end.
     “Investment”: The acquisition, purchase, making or holding of any Equity
Interests or other security, any loan, advance, contribution to capital,
extension of credit (except for trade and customer accounts receivable for
inventory sold or services rendered in the ordinary course of business and
payable in accordance with customary trade terms), any acquisitions of real or
personal property (other than real and personal property acquired in the
ordinary course of business) and any purchase or commitment or option to
purchase Equity Interests, securities or other debt of or any interest in
another Person or any integral part of any business or the assets comprising
such business or part thereof and the formation of, or entry into, any
partnership as a limited or general partner or the entry into any joint venture.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.
     “Letter of Credit”: An irrevocable letter of credit issued by USBNA
pursuant to this Agreement for the account of the Borrower.
     “Letter of Credit Commitment”: With respect to USBNA, the obligation of
USBNA to issue Letters of Credit for the account of the Borrower in an aggregate
principal amount outstanding at any time not to exceed the Letter of Credit
Commitment Amount upon the terms and subject to the conditions and limitations
of this Agreement.
     “Letter of Credit Commitment Amount”: As defined in Section 2.8, but as the
same may be reduced from time to time pursuant to Section 2.15.
     “Letter of Credit Fees”: As defined in Section 2.18.
     “Letter of Credit Obligations”: At any date, the sum of: (a) the aggregate
amount available to be drawn on the Letters of Credit on such date; plus (b) the
aggregate amount owed by the Borrower to USBNA on such date as a result of draws
on the Letters of Credit for which the Borrower has not reimbursed USBNA.
     “Letter of Credit Participations”: At any date, with respect to any Bank,
such Bank’s participations in the Letter of Credit Obligations as set forth in
Section 2.9.
     “Lien”: With respect to any Person, any security interest, mortgage,
pledge, lien, charge, encumbrance, title retention agreement or analogous
instrument or device (including the interest

10



--------------------------------------------------------------------------------



 



of each lessor under any Capitalized Lease), in, of or on any assets or
properties of such Person, now owned or hereafter acquired, whether arising by
agreement or operation of law.
     “Loan”: A Revolving Loan and/or a Swingline Loan.
     “Loan Documents”: This Agreement, the Notes, the Security Documents, and,
if any, the Subsidiary Guaranties and Subsidiary Security Documents.
     “Loan Party”: The Borrower, Holdings and each other Subsidiary of the
Borrower that becomes a party to any Subsidiary Guaranty or any Subsidiary
Security Document.
     “LTF CMBS I”: LTF CMBS I, LLC, a Delaware limited liability company.
     “LTF CMBS I Related Agreements”: The Related Agreements for the LTF CMBS I
Permitted Permanent Loan that are described on Schedule 1.1(a) of the
Disclosures Schedules.
     “LTF Lease”: With respect to: (a) a Club, a long term lease agreement
between a Real Estate Subsidiary, as lessor, and Operations (and, in the case of
any LTF Lease relating to a Permitted Permanent Loan originally made by Teachers
and outstanding on the Closing Date, the Borrower), as lessee, relating to such
Club; or (b) the Borrower’s corporate headquarters office buildings, a long term
lease between the relevant single purpose Real Estate Subsidiary, as lessor, and
the Borrower or Operations, as lessee, relating to such office buildings.
     “Maintenance Capital Expenditures”: At any Quarterly Measurement Date, the
sum of: (a) $5,000,000; plus (b) the product of: (i) $3.50; times (ii) the gross
square feet for each Club that is open and operating at such Quarterly
Measurement Date and as measured from the predominant plane of the exterior
walls of such Club.
     “Management”: LTF Club Management Company, LLC, a Delaware limited
liability company.
     “Mandatory Principal Payments”: For any Measurement Period, the principal
payments (including the portion of any payment on any Capitalized Lease
allocable to principal in accordance with GAAP) regularly scheduled to have been
paid by the Borrower or any of its Subsidiaries during such period on the
Permitted Permanent Loans and the Borrower’s and its Subsidiaries’ Capitalized
Leases and other interest-bearing Indebtedness and/or Seller Financing.
     “Majority Banks”: At any time, Banks other than Defaulting Banks whose
Total Percentages aggregate at least 51% (with Total Percentages being computed
without reference to the Revolving Commitment Amounts or Loan of Defaulting
Banks).
     “Material Adverse Occurrence”: Any occurrence of whatsoever nature
(including, without limitation, any adverse determination in any litigation,
arbitration, or governmental investigation or proceeding) which could reasonably
be expected to materially and adversely affect (a) the financial condition or
operations of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Borrower to perform its obligations under Loan Documents, (c) the
validity or enforceability of the material obligations of the Borrower under the
Loan Documents, (d) the rights and remedies of the Banks and the Agent against
the Borrower, or (e) the timely

11



--------------------------------------------------------------------------------



 



payment of the principal of and interest on the Loans or other amounts payable
by the Borrower hereunder.
     “Maximum Rate”: As defined in Section 9.16.
     “Measurement Period”: At any Quarterly Measurement Date, the four fiscal
quarters ending on such Quarterly Measurement Date.
     “Multiemployer Plan”: A multiemployer plan, as such term is defined in
Section 4001 (a) (3) of ERISA, which is maintained (on the Closing Date, within
the five years preceding the Closing Date, or at any time after the Closing
Date) for employees of the Borrower or any ERISA Affiliate.
     “Net Income:” For any Measurement Period, the Borrower’s consolidated
after-tax net income for such period determined in accordance with GAAP.
     “Net Proceeds”: With respect to the incurrence of any other Indebtedness
for borrowed money (excluding Purchase Money Indebtedness) or from the
consummation of a sale-leaseback transaction, the cash proceeds received by the
Borrower or such Subsidiary from such transaction less the sum of: (a) the
reasonable costs associated with such transaction; and (b) the amount of any
Indebtedness (other than the Obligations) which is required to be paid in
connection with such transaction.
     “New Bank”: As defined in Section 2.30.
     “Non-Permitted Pre-Closing Indebtedness”: As defined in Section 2.21.
     “Non-U.S. Bank”: As defined in Section 2.28(f).
     “Notes”: The Revolving Notes and the Swingline Note.
     “Obligations”: The Borrower’s obligations in respect of the due and
punctual payment of principal and interest on the Notes and the Letter of Credit
Obligations when and as due, whether by acceleration or otherwise and all fees
(including Revolving Commitment Fees), expenses, indemnities, reimbursements and
other obligations of the Borrower under this Agreement or any other Loan
Document, and the Rate Protection Obligations, in all cases whether now existing
or hereafter arising or incurred.
     “OFAC”: As defined in Section 5.8.
     “Operating Lease”: A lease of (or other agreement conveying the right to
use) real or personal property classified as an operating lease in accordance
with GAAP.
     “Operations”: LTF Club Operations Company, Inc., a Minnesota corporation.
     “OP Holdings”: LTF Operations Holdings, Inc., a Minnesota corporation.
     “Original Credit Agreement”: As defined in the Recitals hereto.

12



--------------------------------------------------------------------------------



 



     “Other Taxes”: As defined in Section 2.28(b).
     “Participants”: As defined in Section 9.5(b).
     “PBGC”: The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.
     “Permitted Acquisitions”: Either: (a) any Acquisition by the Borrower where
(i) the business or division acquired are for use, or the Person acquired is
engaged, in the businesses engaged in by the Borrower or its Subsidiaries on the
Closing Date or other businesses reasonably ancillary, or related, thereto and
reasonable extensions thereof, (ii) immediately before and after giving effect
to such Acquisition, no Event of Default shall exist, (iii) the total
consideration to be paid by the Borrower for all Acquisitions in any fiscal year
does not exceed $30,000,000 in the aggregate, (iv) in the case of the
Acquisition of any Person, the Board of Directors of such Person has approved
such Acquisition, (v) reasonably prior to such Acquisition, the Agent shall have
received drafts that are finalized in all material respects of each material
document, instrument and agreement to be executed in connection with such
Acquisition together with all lien search reports and lien release letters and
other documents as the Agent may require to evidence the termination of Liens on
the assets or business to be acquired, (vi) consents have been obtained in favor
of the Agent and the Banks to the collateral assignment of rights and
indemnities under the related acquisition documents and opinions of counsel for
the Borrower and (if delivered to the Borrower) the selling party in favor of
the Agent and the Banks have been delivered, and (vii) the provisions of
Section 6.5 have been satisfied; or (b) any other Acquisition consented to in
writing by the Majority Banks. For purposes of the foregoing, “total
consideration” shall mean, without duplication, cash or other consideration
paid, the fair market value of property or stock exchanged (or the face amount,
if preferred stock) other than common stock of the Borrower, the total amount of
any deferred payments or purchase money debt, all Indebtedness incurred as
seller financing (“Seller Financing”), and the total amount of any Indebtedness
assumed or undertaken in such transactions.
     “Permitted Permanent Loan”: Collectively:
     (a) the Indebtedness of the Real Estate Subsidiaries outstanding on the
Closing Date and described on Schedule 1.1(a) of the Disclosure Schedules;
provided, that any Teachers’ Re-financing shall be subject to clause (b) below;
and
     (b) Indebtedness incurred by a wholly-owned Real Estate Subsidiary
subsequent to the Closing Date to finance the real property and improvements
relating to one or more Clubs that are then open and operating, where:
     (i) immediately before and after giving effect to such Indebtedness, no
Event of Default shall exist;
     (ii) such Indebtedness has an original maturity date of not less than five
(5) years from the date of its incurrence and matures at least six (6) months

13



--------------------------------------------------------------------------------



 



after the Revolving Loan Termination Date and shall be amortized through
periodic payments over a period of not less than ten (10) years;
     (iii) the Related Agreements for such Indebtedness do not contain any
financial covenants and do not cross-default to any other Indebtedness of the
Borrower or any other Subsidiary except to other Permitted Permanent Loans that
are held by the holder of the Indebtedness then being incurred; provided, that
any such Indebtedness that is incurred to an initial holder that, together with
any of its Affiliates, are in the business of Securitizing commercial mortgage
loans shall be deemed to be held by separate holders, regardless of whether such
Indebtedness is actually held by separate holders;
     (iv) the only Persons liable for such Indebtedness are:
     (A) the Real Estate Subsidiary that owns all of the relevant Clubs securing
the Indebtedness then being incurred and such liability is limited to such Real
Estate Subsidiary’s right, title and interest in and to the collateral securing
the Permitted Permanent Loan then being incurred; subject, however, to the
imposition of personal liability for fraud, misrepresentation, misapplication of
rents or insurance proceeds, adverse environmental conditions and other
exceptions to limited recourse liability that are commonly set forth in limited
recourse real estate financing transactions including, without limitation,
environmental indemnities (such limited recourse liability being “Limited
Recourse Liability”); provided, that, in the case of:
     (1) a Teachers’ Re-financing: (a) the Related Agreements for such Teachers’
Re-financing shall not impose any materially different personal liability on:
(i) the relevant Real Estate Subsidiary than the Limited Recourse Liability that
existed on the Permitted Permanent Loan then being re-financed; and (ii) the
Borrower than the Limited Recourse Liability that existed on the Permitted
Permanent Loan then being re-financed and to its liability as the original
tenant under the LTF Lease securing such Permitted Permanent Loan; and (b) each
other Real Estate Subsidiary that has guarantied the Permitted Permanent Loan
then being re-financed may continue to guaranty the Teachers’ Re-financing so
long as such guaranty limits such Real Estate Subsidiary’s liability to the
Limited Recourse Liability that existed on the guaranty of the re-financed
Permitted Permanent Loan; and/or
     (2) any other Permitted Permanent Loan, the Related Agreements for such
Permitted Permanent Loan shall not impose any materially greater liability on
the relevant Real Estate Subsidiary than that incurred by LTF CMBS I pursuant to
the LTF CMBS I Related Agreements; and

14



--------------------------------------------------------------------------------



 



     (B) the Borrower; provided, that the Related Agreements for such Permitted
Permanent Loan: (1) shall not impose any greater liability on the Borrower than
the Limited Recourse Liability that is incurred by the relevant Real Estate
Subsidiary in such transaction and to its liability as a guarantor of the LTF
Lease securing such Permitted Permanent Loan that is permitted by subpart
(vi)(B) of this definition; and (2) shall otherwise comply with the last
paragraph of this definition;
     (v)(A) the only security for such Indebtedness are: (1) the real property
and improvements relating to such Clubs being financed by such Permitted
Permanent Loan, (2) the LTF Lease relating to such Clubs, (3) normal and
reasonable repair and replacement reserves that are required to be established
by the original Related Agreements evidencing or securing such Indebtedness and,
(4) if such Indebtedness is Securitized by re-structuring into a senior loan to
the borrowing Real Estate Subsidiary and a mezzanine loan to a separate Real
Estate Subsidiary (such mezzanine loan Real Estate Subsidiary being a “Related
Mezzanine Real Estate Subsidiary”) that has been organized for the sole purpose
of incurring such mezzanine loan, then such mezzanine loan may be secured by a
pledge of the Equity Interests in the borrowing Real Estate Subsidiary for such
Indebtedness; and (B) none of such security shall secure any other Indebtedness
of such Real Estate Subsidiary, its Related Mezzanine Real Estate Subsidiary,
the Borrower or any other Subsidiary; provided, that, in the case of a Teachers’
Re-financing, the collateral that secured the Permitted Permanent Loan then
being re-financed may continue to secure such Teachers’ Re-financing;
     (vi)(A) the Clubs are leased to Operations pursuant to a LTF Lease;
provided, that such LTF Lease shall not require Operations to pay more than the
market rate for such Club as of the effective date of such LTF Lease, plus
annual increases not to exceed 2.5% on a compounded basis; and (B) the Borrower
may guaranty Operations’ obligations under the relevant LTF Lease; provided,
that the Borrower’s lease guaranty obligations shall not be materially greater
than that incurred by the Borrower pursuant to the LTF CMBS I Related Agreements
and the Related Agreements establishing such lease guaranty obligations shall
comply with the last paragraph of this definition;
     (vii) the Net Proceeds from such Indebtedness are sufficient to repay at
least 50% of the aggregate costs paid or incurred by the Borrower or Operations,
as the case may be, in connection with the acquisition and improvement of the
Clubs comprising security for such Indebtedness except that this clause
(vii) does not apply to any Teachers’ Re-financing; and
     (viii) reasonably prior to the incurrence of such Indebtedness, the Agent
shall have received drafts that are finalized in all material respects of each
material Related Agreement to be executed in connection with such transaction.

15



--------------------------------------------------------------------------------



 



     (c) Indebtedness (such Indebtedness being sometimes referred to herein as a
“Permitted Headquarters Loan”) incurred by the Borrower or a wholly-owned Real
Estate Subsidiary subsequent to the Closing Date to finance the real property
and improvements for up to two office buildings that the Borrower intends to
develop and operate as its corporate headquarters where:
     (i) the primary obligor on such Indebtedness owns the relevant office
building and if a Real Estate Subsidiary is the owner thereof, leases them to
the Operations or the Borrower pursuant to a LTF Lease; provided, that the
Borrower’s lease guaranty obligations shall not be materially greater than that
incurred by the Borrower pursuant to the LTF CMBS I Related Agreements and the
Related Agreements establishing such lease guaranty obligations shall comply
with the last paragraph of this definition;
     (ii) the terms of such Indebtedness and the Related Agreements pertaining
thereto substantially comply with subparts (b)(i), (iii), (iv) (v) and (viii) of
this definition as if the relevant office building was a Club except that, with
respect to complying with subpart (b)(iv), the Borrower may be the primary
obligor on such Indebtedness so long as the Related Agreements shall not impose
any materially greater liability on the Borrower than the Limited Recourse
Liability that would have been incurred by a Real Estate Subsidiary in
connection with a Permitted Permanent Loan secured by a Club; and
     (iii) the Related Agreements for such Permitted Permanent Loan shall
otherwise comply with the last paragraph of this definition.
     For purposes of this Agreement, a single Permitted Permanent Loan may be
evidenced by separate notes made by one or more of the relevant Real Estate
Subsidiaries (or, in the case of a Permitted Headquarters Loan, the Borrower)
payable to the holder of such Permitted Permanent Loan and such separate notes
may be secured by the real property and improvements relating to the Clubs (or,
in the case of a Permitted Headquarters Loan, the relevant office buildings)
respectively owned by such Real Estate Subsidiaries (or, in the case of a
Permitted Headquarters Loan, the Borrower) then being financed by such Permitted
Permanent Loan; provided, that the proceeds of such separate notes are disbursed
to the relevant Real Estate Subsidiary (or, in the case of a Permitted
Headquarters Loan, the Borrower) on the same date as part of an integrated
financing for all of such Clubs (or, in the case of a Permitted Headquarters
Loan, all of the relevant office buildings).
     If the Borrower incurs any Limited Recourse Liability that is described in
subpart (b)(iv) of the first paragraph of this definition or guaranties the
payment and performance of a LTF Lease that is described in subpart (b)(vi)(B)
or (c)(i) of this definition or incurs any Permitted Headquarters Loan, then the
applicable Related Agreements shall not:
     (a) (i) contain any financial covenants; (ii) cross-default to any other
Indebtedness of the Borrower or any other Subsidiary; and/or (iii) violate
Section 6.6 hereof; and/or

16



--------------------------------------------------------------------------------



 



     (b) in the case of any contingent liability, require the Borrower to waive
its rights of contribution, subrogation or other similar rights to succeed to
the relevant lender’s rights against the borrowing Real Estate Subsidiary or its
assets upon the Borrower’s payment and performance in full of its obligations
under such Related Agreements.
     “Person”: Any natural person, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.
     “Plan”: Each employee benefit plan (whether in existence on the Closing
Date or thereafter instituted), as such term is defined in Section 3 of ERISA,
maintained for the benefit of employees, officers or directors of the Borrower
or of any ERISA Affiliate.
     “Pledge Agreement”: The Pledge Agreement dated as of April 15, 2005 made by
the Borrower in favor of the Agent and pursuant to which the Borrower granted a
first priority Lien to the Agent, for the benefit of the Banks in the
“Collateral” described therein, as amended by a First Amendment to Pledge
Agreement dated as of September 30, 2005 and as the same may be further amended,
supplemented, extended, restated or otherwise modified and in effect from time
to time.
     “Prohibited Transaction”: The respective meanings assigned to such term in
Section 4975 of the Code and Section 406 of ERISA.
     “Purchase Money Indebtedness”: Any Indebtedness described in
Section 6.11(d) that is incurred at the time of the purchase of the relevant
property.
     “Quarterly Measurement Date”: The last day of each quarter of the
Borrower’s fiscal year, commencing on March 31, 2006.
     “Rate Protection Agreement”: Any interest rate swap, cap or option
agreement, or any other agreement pursuant to which the Borrower hedges interest
rate risk with respect to a portion of the Obligations, entered into by the
Borrower with a Rate Protection Provider.
     “Rate Protection Obligations”: The liabilities, indebtedness and
obligations of the Borrower, if any, to any Rate Protection Provider under a
Rate Protection Agreement.
     “Rate Protection Provider”: Any Bank, or any Affiliate of any Bank, that is
the counterparty of the Borrower under any Rate Protection Agreement.
     “Real Estate Subsidiary”: Any Subsidiary that is the obligor on a Permitted
Permanent Loan including, in the case of any Permitted Permanent Loan that has
been Securitized, the Related Mezzanine Real Estate Subsidiary; provided, that
none of OP Holdings, Operations, FCA Construction, FCA Restaurant Holdings, FCA
RE, RE Holdings, Management, RE CO or any Subsidiary that conducts any business
operations (as opposed to owing or leasing real estate)

17



--------------------------------------------------------------------------------



 



is, or shall become, a Real Estate Subsidiary. The Real Estate Subsidiaries in
existence on the Closing Date are described on Schedule 1.1(a) of the Disclosure
Schedules.
     “RE CO”: LTF Real Estate Company, Inc., a Minnesota corporation.
     “Regulatory Change”: Any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks including
any Bank under any federal, state or foreign laws or regulations (whether or not
having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.
     “RE Holdings”: LTF Real Estate Holdings, LLC, a Delaware limited liability
company.
     “Related Agreement”: The documents establishing, evidencing and/or securing
any Permitted Permanent Loan or any Indebtedness for borrowed money permitted by
Section 6.11(c) or additional Indebtedness permitted by Section 6.11(h) or any
sale-leaseback transaction permitted by Section 6.18 or any ground lease or
other real estate lease covering any real estate underlying, or on which the
Borrower intends to develop and operate, a Club and related businesses that is
permitted by Section 6.21. The Related Agreements in effect on the Closing Date
are respectively described on Schedules 1.1(a), 6.11 and 6.18 of the Disclosure
Schedules.
     “Rent Expense”: For any Measurement Period, the aggregate consolidated
amount of rent expense as determined in accordance with GAAP.
     “Replacement Bank”: As defined in Section 2.29.
     “Reportable Event”: A reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation has waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any waiver in accordance with
Section 412(d) of the Code.
     “Restricted Payments”: With respect to the Borrower, collectively, (a) all
dividends or other distributions of any nature (cash, Equity Interests other
than common stock of the Borrower, assets or otherwise), and all payments on any
class of Equity Interests (including warrants, options or rights therefore)
issued by the Borrower, whether such Equity Interests are authorized or
outstanding on the Closing Date or at any time thereafter and any redemption or
purchase of, or distribution in respect of, any of the foregoing, whether
directly or indirectly, (b) any redemption or purchase of, or distribution in
respect of, any of the foregoing, whether directly or indirectly, (c) all
management fees, consulting fees and other similar amounts payable to any
present or former holder of any of the foregoing; and (d) the prepayment of any
Indebtedness of the Borrower or any of Subsidiaries, other than the Obligations.

18



--------------------------------------------------------------------------------



 



     “Restricted Subsidiary”: Any Subsidiary that is a “significant subsidiary”
as defined in Regulation S-X promulgated by the SEC, a Real Estate Subsidiary
and/or any Subsidiary that has guarantied the payment of the Obligations and/or
granted a Lien on any of its assets to secure the payment of the Obligations;
provided, that FCA RE shall not be a Restricted Subsidiary so long as it is
winding down and is not actively engaging in business.
     “Revolving Commitment”: With respect to a Bank, the obligation of such Bank
to make Revolving Loans to the Borrower, and to purchase Letter of Credit
Participations and Swingline Loan Participations from USBNA in an aggregate
principal amount outstanding at any time not to exceed such Bank’s Revolving
Commitment Amount upon the terms and subject to the conditions and limitations
of this Agreement.
     “Revolving Commitment Amount”: With respect to any Bank, initially the
amount set opposite such Bank’s name on the signature page hereof as its
Revolving Commitment Amount, but as the same may be reduced from time to time
pursuant to Section 2.15 or increased pursuant to Section 2.30.
     “Revolving Commitment Fees”: As defined in Section 2.17.
     “Revolving Loan”: As defined in Section 2.1.
     “Revolving Loan Date”: The date of the making of any Revolving Loans
hereunder.
     “Revolving Loan Termination Date”: The earliest of (a) May 31, 2012,
(b) the date on which the Revolving Commitment is terminated pursuant to
Section 7.2 hereof or (c) the date on which the Revolving Commitment Amount is
reduced to zero pursuant to Section 2.15 hereof.
     “Revolving Notes”: The promissory notes of the Borrower in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the
Revolving Loans, and “Revolving Note” means any one of such promissory notes
issued hereunder without distinction.
     “Revolving Percentage”: With respect to any Bank, the percentage equivalent
of a fraction, the numerator of which is the Revolving Commitment Amount of such
Bank and the denominator of which is the Aggregate Revolving Commitment Amounts.
     “Securitized”: A transaction in which all or any portion of a Permitted
Permanent Loan and the Related Agreements evidencing or securing such Permitted
Permanent Loan are deposited into a trust (including a REMIC trust) by the
holder of such Permitted Permanent Loan and such trust issues certificates to
investors, or any similar transaction and the term “Securitizing” has a meaning
correlative to the foregoing.
     “Security Agreement”: The Security Agreement dated as of April 15, 2005
made by the Borrower in favor of the Agent and pursuant to which the Borrower
granted a first priority Lien to the Agent, for the benefit of the Banks, in the
“Collateral” described therein, as the same may be amended, supplemented,
extended, restated or otherwise modified and in effect from time to time.

19



--------------------------------------------------------------------------------



 



     “Security Documents”: The Security Agreement, the Pledge Agreement, the
Upstream Distribution Agreements and any other agreement, document or instrument
made by the Borrower in favor of the Agent and pursuant to which the Agent is
granted a Lien to secure the Obligations, as the same may be amended,
supplemented, extended, restated or otherwise modified and in effect from time
to time.
     “Senior Secured Operating Company Leverage Ratio”: At any Quarterly
Measurement Date, the ratio of:
     (a) the sum of: (i) the aggregate outstanding principal amounts of the
Revolving Loans and the Swingline Loans; plus (ii) the Letter of Credit
Obligations; plus (iii) the aggregate outstanding principal amount of the
Borrower’s and its Subsidiaries’ Indebtedness for borrowed money (including,
without limitation, the balance sheet amount of Capitalized Lease Obligations,
but excluding any Permitted Permanent Loan on which the relevant Real Estate
Subsidiary (or, in the case of a Permitted Headquarters Loan, the Borrower) has
Limited Recourse Liability), other interest bearing Indebtedness and any Seller
Financing that is secured by any Lien on any of the Borrower’s assets or by any
Lien on any of its Subsidiaries’ assets that has been granted as a third party
Lien; plus (iv) the Borrower’s and its Subsidiaries’ Contingent Obligations
relating to Indebtedness for borrowed money (including, without limitation, the
balance sheet amount of Capitalized Lease Obligations but excluding any
Contingent Obligations relating to a Permitted Permanent Loan on which the
Borrower’s or the relevant Real Estate Subsidiary’s Contingent Obligation is
Limited Recourse Liability), other interest bearing Indebtedness and any Seller
Financing that are secured by any Lien on any of the Borrower’s assets or by any
Lien on any of its Subsidiaries’ assets that has been granted as a third party
Lien; to
     (b) the result of: (i) EBITDA for the Measurement Period ending on such
Quarterly Measurement Date; minus (ii) the Interest Expense for such Measurement
Period other than Interest Expense on any Indebtedness described in subpart
(a) above; minus (iii) the Mandatory Principal Payments for such Measurement
Period other than Mandatory Principal Payments on any Indebtedness described in
subpart (a) above.
     “Subject Bank”: As defined in Section 2.30.
     “Subsidiary”: Any corporation or other entity of which Equity Interests
having ordinary voting power for the election of a majority of the board of
directors or other Persons performing similar functions are owned by the
Borrower either directly or through one or more Subsidiaries.
     “Subsidiary Guaranty”: Any other guaranty made by a Subsidiary in favor of
the Agent and the Banks guaranteeing the payment of the Obligations.
     “Subsidiary Pledge Agreement”: Any pledge agreement made by a Subsidiary in
favor the Agent and pursuant to which such Subsidiary grants a first priority
Lien to the Agent, for the benefit of the Banks, in the “Collateral” described
therein, but only to the extent that the granting of such Lien does not violate
any restriction on such Subsidiary’s right to grant such Lien set

20



--------------------------------------------------------------------------------



 



forth in any Related Agreement, as the same may be amended, supplemented,
extended, restated or otherwise modified and in effect from time to time.
     “Subsidiary Security Agreement”: Any security agreement made by a
Subsidiary in favor of the Agent and pursuant to which Subsidiary grants a first
priority Lien to the Agent, for the benefit of the Banks, in the “Collateral”
described therein, as the same may be amended, supplemented, extended, restated
or otherwise modified and in effect from time to time.
     “Subsidiary Security Document”: Any Subsidiary Security Agreement,
Subsidiary Pledge Agreement or other agreement made by a Subsidiary in favor of
the Agent securing the payment of the Obligations, as the same may be amended,
supplemented, extended, restated or otherwise modified and in effect from time
to time.
     “Swingline Bank”: USBNA.
     “Swingline Loan Commitment”: With respect to the Swingline Bank, the
obligation of the Swingline Bank to make Swingline Loans to the Borrower in an
aggregate principal amount outstanding at any time not to exceed the Swingline
Commitment Amount upon the terms and subject to the conditions and limitations
of this Agreement.
     “Swingline Commitment Amount”: As defined in Section 2.14, but as the same
may be reduced from time to time pursuant to Section 2.15.
     “Swingline Loan”: As defined in Section 2.14.
     “Swingline Loan Date”: The date of the making of any Swingline Loan
hereunder.
     “Swingline Note”: The promissory note of the Borrower in the form of
Exhibit B hereto, evidencing the obligation of the Borrower to repay the
Swingline Loans.
     “Teachers’ Re-financing”: Any re-financing by Teachers Insurance and
Annuity Association of America (“Teachers”) of a Permitted Permanent Loan that
is held by Teachers on the Closing Date; provided, that such re-financing is
permitted by Section 6.11(f).
     “Total Percentage”: With respect to any Bank, the percentage equivalent of
a fraction, the numerator of which is the sum of the Revolving Commitment Amount
of such Bank (or, if the Revolving Commitments of such Bank have been
terminated, the Total Revolving Outstandings of such Bank) and the denominator
of which is the sum of the Revolving Commitment Amounts (or, if the Revolving
Credit Commitments have terminated, the Total Revolving Outstandings) of all the
Banks.
     “Total Revolving Outstandings”: As of any date of determination, the sum of
(a) the aggregate unpaid principal balance of Revolving Loans outstanding on
such date, (b) the Letter of Credit Obligations outstanding on such date and
(c) the aggregate unpaid principal balance of the Swingline Loans outstanding on
such date.

21



--------------------------------------------------------------------------------



 



     “Unused Revolving Commitment”: With respect to any Bank as of any date of
determination, the amount by which such Bank’s Revolving Commitment Amount
exceeds such Bank’s Revolving Percentage of the Total Revolving Outstandings on
such date.
     “Upstream Distribution Agreement”: As defined in Section 5.14(b).
     “U.S. Taxes”: As defined in Section 2.28(e).
     “USBNA”: U. S. Bank National Association in its capacity as one of the
Banks hereunder.
     Section 1.2 Accounting Terms and Calculations. Except as may be expressly
provided to the contrary herein, all terms of an accounting or financial nature
shall be construed in accordance with GAAP, as in effect from time to time;
provided, that, if the Borrower notifies the Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Agent notifies the Borrower that the
Majority Banks request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Other terms defined in this Agreement
shall have the meanings ascribed to them herein.
     Section 1.3 Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated the word “from” means “from and including” and the word
“to” or “until” each means “to but excluding”.
     Section 1.4 Other Definitional Terms. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References to Sections, Exhibits, schedules and like references are
to this Agreement unless otherwise expressly provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” Unless the context in which used herein otherwise clearly requires,
“or” has the inclusive meaning represented by the phrase “and/or.”
ARTICLE II
TERMS OF THE CREDIT FACILITIES
Part A — Terms of Lending
     Section 2.1 Lending Commitments. On the terms and subject to the conditions
hereof, each Bank severally agrees to make a revolving credit facility available
as loans (each, a “Revolving Loan” and, collectively, the “Revolving Loans”) to
the Borrower on a revolving basis at any time and from time to time from the
Closing Date to the Revolving Loan Termination Date, during which period the
Borrower may borrow, repay and reborrow in accordance with the provisions
hereof; provided that no Revolving Loan will be made in any amount which, after
giving effect thereto, would cause the Total Revolving Outstandings to

22



--------------------------------------------------------------------------------



 



exceed the Aggregate Revolving Commitment Amounts. Revolving Loans hereunder
shall be made by the several Banks ratably in accordance with their respective
Revolving Percentages. Revolving Loans may be obtained and maintained, at the
election of the Borrower but subject to the limitations hereof, as Base Rate
Advances or Eurodollar Rate Advances. On the Closing Date, the Borrower, the
Agent and the Banks acknowledge and agree that the aggregate outstanding
principal balance of the “Revolving Loans” under the Original Credit Agreement
is $205,600,000 and that such “Revolving Loans” shall be deemed to be the
initial Revolving Loans under this Agreement.
     Section 2.2 Procedure for Loans. Any request by the Borrower for Revolving
Loans hereunder shall be in writing or by telephone and must be given so as to
be received by the Agent not later than 11:00 A.M. (Minneapolis time) two
Eurodollar Business Days prior to the requested Revolving Loan Date if the
Revolving Loans (or any portion thereof) are requested as Eurodollar Rate
Advances and not later than 11:00 A.M. (Minneapolis time) on the requested
Revolving Loan Date if the Revolving Loans are requested as Base Rate Advances.
Each request for Revolving Loans hereunder shall be irrevocable and shall be
deemed a representation by the Borrower that on the requested Revolving Loan
Date and after giving effect to the requested Revolving Loans the applicable
conditions specified in Article III have been and will be satisfied.
     Each request for Revolving Loans hereunder shall specify (a) the requested
Revolving Loan Date, (b) the aggregate amount of the Revolving Loans to be made
on such date which shall be in a minimum amount of $1,000,000 for Base Rate
Advances or $5,000,000 for Eurodollar Rate Advances, (c) whether such Revolving
Loans are to be funded as Base Rate Advances or Eurodollar Rate Advances (and,
if such Revolving Loans are to be made with more than one applicable interest
rate choice, specifying the amount to which each interest rate choice is
applicable) and (d) in the case of Eurodollar Rate Advances, the duration of the
initial Interest Period applicable thereto; provided, that no Revolving Loans
shall be funded as Eurodollar Rate Advances if a Default or Event of Default has
occurred and is continuing. The Agent may rely on any telephone request by the
Borrower for Revolving Loans hereunder which it believes in good faith to be
genuine; and the Borrower hereby waives the right to dispute the Agent’s record
of the terms of such telephone request. The Agent shall promptly notify each
other Bank of the receipt of such request, the matters specified therein, and of
such Bank’s ratable share of the requested Revolving Loans. On the date of the
requested Revolving Loans, each Bank shall provide its share of the requested
Revolving Loans to the Agent in Immediately Available Funds not later than 1:00
P.M. (Minneapolis time).
     Unless the Agent determines that any applicable condition specified in
Article III has not been satisfied, the Agent will make available to the
Borrower at the Agent’s principal office in Minneapolis, Minnesota in
Immediately Available Funds not later than 2:00 P.M. (Minneapolis time) on the
requested Revolving Loan Date the amount of the requested Revolving Loans. If
the Agent has made a Revolving Loan to the Borrower on behalf of a Bank but has
not received the amount of such Revolving Loan from such Bank by the time herein
required, such Bank shall pay interest to the Agent on the amount so advanced at
the overnight Federal Funds rate from the date of such Revolving Loan to the
date funds are received by the Agent from such Bank, such interest to be payable
with such remittance from such Bank of the principal amount of such Revolving
Loan (provided, that the Agent shall not make any Revolving Loan on behalf of a

23



--------------------------------------------------------------------------------



 



Bank if the Agent has received prior notice from such Bank that it will not make
such Revolving Loan). If the Agent does not receive payment from such Bank by
the next Business Day after the date of any Revolving Loan, the Agent shall be
entitled to recover such Revolving Loan, with interest thereon at the rate (or
rates) then applicable to such Revolving Loan, on demand, from the Borrower,
without prejudice to the Agent’s and the Borrower’s rights against such Bank. If
such Bank pays the Agent the amount herein required with interest at the
overnight Federal Funds rate before the Agent has recovered from the Borrower,
such Bank shall be entitled to the interest payable by the Borrower with respect
to the Revolving Loan in question accruing from the date the Agent made such
Revolving Loan.
     Section 2.3 Revolving Notes. The Revolving Loans of each Bank shall be
evidenced by a single Revolving Note payable to the order of such Bank in a
principal amount equal to such Bank’s Revolving Commitment Amount originally in
effect. Upon receipt of each Bank’s Note from the Borrower, the Agent shall mail
such Note to such Bank. Each Bank shall enter in its ledgers and records the
amount of each Revolving Loan, the various Advances made, converted or continued
and the payments made thereon, and each Bank is authorized by the Borrower to
enter on a schedule attached to its Revolving Note a record of such Revolving
Loans, Advances and payments; provided, that the failure by any Bank to make any
such entry or any error in making such entry shall not limit or otherwise affect
the obligation of the Borrower hereunder and on the Revolving Notes, and, in all
events, the principal amounts owing by the Borrower in respect of the Revolving
Notes shall be the aggregate amount of all Revolving Loans made by the Banks
less all payments of principal thereof made by the Borrower.
     Section 2.4 Conversions and Continuations. On the terms and subject to the
limitations hereof, the Borrower shall have the option at any time and from time
to time to convert all or any portion of the Advances into Base Rate Advances or
Eurodollar Rate Advances, or to continue a Eurodollar Rate Advance as such;
provided, that a Eurodollar Rate Advance may be converted or continued only on
the last day of the Interest Period applicable thereto and no Advance may be
converted to or continued as a Eurodollar Rate Advance if a Default or Event of
Default has occurred and is continuing on the proposed date of continuation or
conversion. Advances may be converted to, or continued as, Eurodollar Rate
Advances only in the aggregate minimum amount of the Advances of all Banks so
converted or continued, of $5,000,000. The Borrower shall give the Agent written
notice of any continuation or conversion of any Advances and such notice must be
given so as to be received by the Agent not later than 11:00 A.M. (Minneapolis
time) two Eurodollar Business Days prior to requested date of conversion or
continuation in the case of the continuation of, or conversion to, Eurodollar
Rate Advances and on the date of the requested conversion to Base Rate Advances.
Each such notice shall specify (a) the amount to be continued or converted,
(b) the date for the continuation or conversion (which must be (i) the last day
of the preceding Interest Period for any continuation or conversion of
Eurodollar Rate Advances, and (ii) a Eurodollar Business Day in the case of
continuations as or conversions to Eurodollar Rate Advances and a Business Day
in the case of conversions to Base Rate Advances), and (c) in the case of
conversions to or continuations as Eurodollar Rate Advances, the Interest Period
applicable thereto. Any notice given by the Borrower under this Section shall be
irrevocable. If the Borrower shall fail to notify the Agent of the continuation
of any Eurodollar Rate Advances within the time required by this Section, at the
option of the Agent, such Advances shall, on the last day of the Interest Period
applicable thereto, (A) automatically be continued as Eurodollar Rate Advances
with the same principal

24



--------------------------------------------------------------------------------



 



amount and the same Interest Period or (B) automatically be converted into Base
Rate Advances with the same principal amount. All conversions and continuation
of Advances must be made uniformly and ratably among the Banks. (E.g., when
continuing a two-month Eurodollar Rate Advance of one Bank to a three-month
Eurodollar Rate Advance, the Borrower must simultaneously continue all two-month
Eurodollar Rate Advances of all Banks having Interest Periods ending on the date
of continuation as three-month Eurodollar Rate Advances.)
     Section 2.5 Interest Rates, Interest Payments and Default Interest.
Interest shall accrue and be payable on the Revolving Loans as follows:
     (a) Subject to paragraph (c) below, each Eurodollar Rate Advance shall bear
interest on the unpaid principal amount thereof during the Interest Period
applicable thereto at a rate per annum equal to the sum of (A) the Adjusted
Eurodollar Rate for such Interest Period plus (B) the Applicable Margin.
     (b) Subject to paragraph (c) below, each Base Rate Advance shall bear
interest on the unpaid principal amount thereof at a varying rate per annum
equal to the sum of (A) the Base Rate plus (B) the Applicable Margin.
     (c) Upon the occurrence and during the continuance of any Event of Default,
each Advance shall, at the option of the Agent or at the direction of the
Majority Banks, bear interest until paid in full at a rate equal to 2.00% plus
the rate that would otherwise be applicable to such Advance (the “Default
Rate”).
     (d) Interest shall be payable (i) with respect to each Eurodollar Rate
Advance having an Interest Period of three months or less, on the last day of
the Interest Period applicable thereto; (ii) with respect to any Eurodollar Rate
Advance having an Interest Period greater than three months, on the last day of
the Interest Period applicable thereto and on the last day of each calendar
quarter included in such Interest Period; (iii) with respect to any Base Rate
Advance, on the last day of each month; (iv) with respect to all Advances, upon
any permitted prepayment (on the amount prepaid); and (v) on the Revolving Loan
Termination Date; provided, that interest under paragraph (c) of this Section
shall be payable on demand.
     Section 2.6 Repayment and Mandatory Prepayment.
     (a) The Revolving Loans. The unpaid principal balance of all Revolving
Notes, together with all accrued and unpaid interest thereon, shall be due and
payable on the Revolving Loan Termination Date. If at any time Total Revolving
Outstandings exceed the Aggregate Revolving Commitment Amounts, the Borrower
shall immediately repay to the Agent for the account of the Banks the amount of
such excess. Any such payments shall be applied first against Base Rate Advances
and then to Eurodollar Rate Advances in order starting with the Eurodollar Rate
Advances having the shortest time to the end of the applicable Interest Period.
If, after payment of all outstanding Advances, the Total Revolving Outstandings
still exceed the Aggregate Revolving Commitment Amounts, the remaining amount
paid by the Borrower shall be placed in the Holding Account.

25



--------------------------------------------------------------------------------



 



     (b) Pay Down of Revolving Loans. In addition to all other payments upon the
Swingline Loans or the Revolving Loans required by this Agreement, the Borrower
shall pay the Swingline Loans and Revolving Loans by the amount of Net Proceeds
received by the Borrower or any Subsidiary from the incurrence of any
Indebtedness for borrowed money permitted by Section 6.11 (other than Purchase
Money Indebtedness) or the consummation of sale-leaseback transactions permitted
by Section 6.18(b); provided, that the Borrower and its Subsidiaries may retain
up to $10,000,000 of such Net Proceeds from each such underlying transaction.
Any such payments shall be applied first against Swingline Loans and then to
Revolving Loans and any payments applied to the Revolving Loans shall be applied
first against Base Rate Advances and then to Eurodollar Rate Advances in order
starting with the Eurodollar Rate Advances having the shortest time to the end
of the applicable Interest Period.
     Section 2.7 Optional Prepayments. The Borrower may prepay Advances, in
whole or in part, at any time, without premium or penalty, except as set forth
below. Each partial prepayment shall be in a minimum amount of $1,000,000. All
partial prepayments of Revolving Loans shall be applied pro rata based on the
unpaid principal balance of the Revolving Loans. Amounts paid (unless following
an acceleration or upon termination of the Revolving Commitments in whole) or
prepaid on the Revolving Loans under this Section 2.7 may be reborrowed upon the
terms and subject to the conditions and limitations of this Agreement.
Part B-Terms of the Letter of Credit Facility
     Section 2.8 Letter of Credit Commitment. Subject to the terms and
conditions hereinafter set forth, USBNA agrees to issue Letters of Credit from
time to time on terms reasonably acceptable to USBNA on any Business Day during
the period from the date hereof and ending on the Revolving Loan Termination
Date; provided, that USBNA shall not issue any Letter of Credit if, after giving
effect to such issuance: (a) the Letter of Credit Obligations would exceed
$40,000,000 (the “Letter of Credit Commitment Amount”); or (ii) the Total
Revolving Outstandings would exceed the Aggregate Revolving Commitment Amounts;
provided further, that no Letter of Credit will be issued if a Default or Event
of Default has occurred and is continuing. The obligation of USBNA to issue any
Letter of Credit shall terminate on the Revolving Loan Termination Date. On the
Closing Date, the Borrower, the Agent, USBNA and the Banks acknowledge and agree
that the outstanding “Letters of Credit” issued by USBNA under the Original
Credit Agreement are set forth on Schedule 2.8 of the Disclosure Schedules and
that such “Letters of Credit”, and related applications and agreements shall be
deemed to be the initial Letters of Credit and related applications and
agreements under this Agreement.
     Section 2.9 Procedures for Letters of Credit. Each request for a Letter of
Credit shall be made by the Borrower in writing, by telex, facsimile
transmission or electronic conveyance received by USBNA by 2:00 P.M.
(Minneapolis time) on a Business Day which is not less than one Business Day
preceding the requested date of issuance (which shall also be a Business Day).
Each request for a Letter of Credit shall be deemed a representation by the
Borrower that on the date of issuance of such Letter of Credit and after giving
effect thereto the applicable conditions specified in Article III have been and
will be satisfied. USBNA may require that such request be made on such letter of
credit application form as USBNA may from time to time specify, along with
satisfactory evidence of the authority and incumbency of the officials of the
Borrower

26



--------------------------------------------------------------------------------



 



making such request. USBNA shall promptly notify the other Banks of the receipt
of the request and the matters specified therein. On the date of each issuance
of a Letter of Credit, USBNA shall send notice to the other Banks of such
issuance, and if requested by a Bank, a copy of the Letter or Letters of Credit
so issued. Concurrently with the issuance of each Letter of Credit pursuant to
this Agreement, USBNA shall be deemed to have sold and transferred to each Bank,
and each Bank shall be deemed irrevocably and unconditionally to have purchased
and received from USBNA, without recourse or warranty, an undivided
participation (a “Letter of Credit Participation”) in each Letter of Credit and
the Letter of Credit Obligations with respect thereto and any security therefor
in the amount of such Bank’s Revolving Percentage of such Letter of Credit
Obligations. USBNA shall retain its individual Letter of Credit Participation in
the amount of its Revolving Percentage in each Letter of Credit and the Letter
of Credit Obligations with respect thereto and any security therefor.
     Section 2.10 Terms of Letters of Credit. Letters of Credit shall be issued
in support of obligations of the Borrower. All Letters of Credit must be issued
no less than 10 days prior to the Revolving Loan Termination Date and all
Letters of Credit must expire no later than 12 months after the Revolving Loan
Termination Date. As to each Letter of Credit which is outstanding as of the
Revolving Loan Termination Date, the Borrower shall provide either (A) cash
collateral in an amount reasonably satisfactory to the Agent (but in no event
less than 105% of the stated undrawn amount of each Letter of Credit) for
deposit into the Holding Account, or (B) one or more irrevocable letters of
credit in form and substance, and issued by a bank, reasonably satisfactory to
the Agent pursuant to which USBNA is entitled to recover the maximum amount at
any time payable under each outstanding Letter of Credit, plus all costs and
fees then or thereafter payable with respect to such Letter of Credit under the
terms of this Agreement, provided further, that, in the event the Borrower fails
to provide such cash collateral or one or more letters of credit satisfactory to
the Agent, the Banks shall make Revolving Loans ratably in accordance with their
respective Revolving Percentages of the aggregate amount of Letters of Credit
outstanding on the Revolving Loan Termination Date, and deposit the proceeds of
such Revolving Loans into the Holding Account.
     Section 2.11 Agreement to Repay Letter of Credit Drawings. The Borrower
agrees to pay to USBNA on demand at USBNA’s address shown on the signature page
hereof: (a) the amount of each draft or other request for payment drawn under
any Letter of Credit (whether drawn before, on or after its stated expiry date),
and (b) interest on all amounts referred to in clause (a) above from the date of
such draw until payment in full at a fluctuating rate per annum at all times
equal to the sum of the Base Rate plus the Applicable Margin plus 2.00%;
provided, that so long as the conditions precedent set forth in Section 2.1 and
Article III are satisfied as of the date of any draw under the Letter of Credit,
the Banks will make (and the Borrower does here so authorize each Bank to make)
Revolving Loans in accordance with Section 2.2 to pay any draw under a Letter of
Credit. USBNA shall promptly notify the Borrower and each Bank of each demand
for payment under a Letter of Credit and of the date on which such payment is to
be made and the amount of such Bank’s Revolving Loan to be made pursuant to
Sections 2.1 and 2.11, if any.
     In the event that the Borrower fails to reimburse USBNA for any drawing on
any Letter of Credit on the date of such drawing through Revolving Loans or
otherwise, then, by not later than 1:00 P.M. (Minneapolis time), on such date,
each Bank shall fund its Letter of Credit

27



--------------------------------------------------------------------------------



 



Participation in such Letter of Credit drawing by paying to USBNA, in
Immediately Available Funds, such Bank’s Revolving Percentage of such demand for
payment which the Borrower has not paid to USBNA. Each Bank’s obligation to make
such amounts available to USBNA shall be irrevocable and shall not be subject to
any qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances except where
the Borrower is not liable to USBNA for payment of a draw on a Letter of Credit
under Section 2.12. If and to the extent any Bank shall not have made such
amount available to USBNA on any such date, such Bank agrees, upon demand, to
pay interest on such amount to USBNA for the account of USBNA for each day from
and including the date on which such payment was to be made to but excluding the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect, based upon a year of 360 days. Any Bank’s failure
to make available to USBNA its Revolving Percentage of any demand for payment
under a Letter of Credit shall not relieve any other Bank of its obligation to
make available to USBNA its Revolving Percentage of such demand for payment on
the date such payment is to be made, but no Bank shall be responsible for the
failure of any other Bank to make available to USBNA such other Bank’s Revolving
Percentage of any such payment.
     Whenever, at any time after USBNA has made a payment under any Letter of
Credit and has received from another Bank such other Bank’s Revolving Percentage
of the unreimbursed portion of such payment, USBNA receives any reimbursement on
account of such unreimbursed portion or any payment of interest on account
thereof, USBNA will promptly distribute to such other Bank its pro rata share
thereof in like funds as received in accordance with Section 8.10; provided,
that in the event that USBNA is required to return such reimbursement or such
payment of interest (as the case may be), such other Bank will return to USBNA
any portion thereof previously distributed to it by USBNA in like funds as such
reimbursement or payment is required to be returned by USBNA.
     Section 2.12 Obligations Absolute. The obligation of the Borrower under
Section 2.11 to repay USBNA for any amount drawn on any Letter of Credit and to
repay the Banks for any Revolving Loans made under Section 2.10 or 2.11 shall be
absolute, unconditional and irrevocable, shall continue for so long as any
Letter of Credit is outstanding notwithstanding any termination of this
Agreement, and shall be paid strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including without limitation the
following circumstances:
     (a) Any lack of validity or enforceability of any Letter of Credit;
     (b) The existence of any claim, setoff, defense or other right which the
Borrower may have or claim at any time against any beneficiary, transferee or
holder of any Letter of Credit (or any Person for whom any such beneficiary,
transferee or holder may be acting), USBNA or any Bank or any other Person,
whether in connection with a Letter of Credit, this Agreement, the transactions
contemplated hereby, or any unrelated transaction; or
     (c) Any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever.

28



--------------------------------------------------------------------------------



 



     None of the Agent, USBNA, any other Bank or the officers, directors or
employees thereof shall be liable or responsible for, and the obligations of the
Borrower to USBNA and the Banks shall not be impaired by:
     (i) The use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary, transferee or holder thereof in connection
therewith;
     (ii) The validity, sufficiency or genuineness of documents, or of any
endorsements thereon, even if such documents or endorsements should, in fact,
prove to be in any or all respects invalid, insufficient, fraudulent or forged;
     (iii) The acceptance by USBNA of documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary; or
     (iv) Any other action of USBNA in making or failing to make payment under
any Letter of Credit if in good faith and in conformity with U.S. or foreign
laws, regulations or customs applicable thereto.
     Notwithstanding the foregoing, the Borrower shall have a claim against
USBNA, and USBNA shall be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower prove were caused by USBNA’s willful misconduct or
gross negligence in determining whether documents presented under any Letter of
Credit comply with the terms thereof.
     Section 2.13 Indemnification by Banks. The Banks severally agree to
indemnify USBNA acting in its capacity as issuer of the Letters of Credit, and
each officer, director, employee, agent and affiliate of USBNA (herein
collectively called “LC Issuer Parties” and individually called a “LC Issuer
Party”), ratably according to their respective Revolving Percentages, to the
extent not reimbursed by the Borrower, from and against any and all claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time (including, without limitation, at any time following the payment of
any of the Letter of Credit Obligations) be imposed on, incurred by or asserted
against USBNA in any way relating to or arising out of the issuance of or
payment or failure to pay under the Letter of Credit or the use of proceeds of
any payment made under the Letter of Credit; provided, that no Bank shall be
liable for the payment to USBNA of any portion of such claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever resulting from
USBNA’s gross negligence or willful misconduct. All obligations provided for in
this Section 2.13 shall survive the termination of this Agreement.
Part C-Terms of the Swingline Loan Facility
     Section 2.14 Swingline Loan Commitment.
     (a) Swingline Loan Commitment. On the terms and subject to the conditions
hereof, the Swingline Bank, in its individual capacity agrees to make a
revolving credit facility available as loans (each, a “Swingline Loan” and,
collectively, the “Swingline

29



--------------------------------------------------------------------------------



 



Loans”) to the Borrower on a revolving basis at any time and from time to time
from the Closing Date to the Revolving Loan Termination Date, during which
period the Borrower may borrow, repay and reborrow in accordance with the
provisions hereof; provided, that no Swingline Loan will be made in any amount
which, after giving effect thereto, would cause the: (i) the aggregate
outstanding principal amount of the Swingline Loans to exceed $35,000,000 (the
“Swingline Commitment Amount”); or (ii) Total Revolving Outstandings to exceed
the Aggregate Revolving Commitment Amounts. Swingline Loans may be obtained and
maintained as Base Rate Advances unless the Swingline Bank agrees to different
interest rate; provided, that: (v) the Swingline Bank may not agree to a
different rate if a Default or Event of Default has occurred and is continuing;
and (vi) upon the occurrence and during the continuance of any Event of Default,
the Swingline Loans shall, at the option of USBNA, bear interest until paid in
full at a rate per annum equal to Default Rate in effect for Base Rate Advances
with respect to any Swingline Loan that has been made as a Base Rate Advance or,
if any Swingline Loan accrues interest at a different rate, at a rate per annum
equal to the sum of such rate plus 2.00%. Accrued interest on Swingline Loans
shall be payable on the last day of each calendar month or, if any Event of
Default has occurred and is continuing, on demand. On the Closing Date, the
Borrower, the Agent and the Swingline Bank acknowledge and agree that the
aggregate outstanding principal balance of the “Swingline Loans” under the
Original Credit Agreement is $29,700,000 and that such “Swingline Loans” shall
be deemed to be the initial Swingline Loans under this Agreement.
     (b) Procedure for Swingline Loans. Any request by the Borrower for
Swingline Loans hereunder shall be in writing or by telephone and must be given
so as to be received by the Swingline Bank not later than 1:00 P.M. (Minneapolis
time) on the requested Swingline Loan Date or, if the requested Swingline Loan
will accrue interest at a rate other than the rate applicable to Base Rate
Advance, as may be required by the Swingline Bank. Each request for Swingline
Loans hereunder shall be irrevocable and shall be deemed a representation by the
Borrower that on the requested Swingline Loan Date and after giving effect to
the requested Swingline Loans the applicable conditions specified in Article III
have been and will be satisfied. Each request for Swingline Loans hereunder
shall specify (i) the requested Swingline Loan Date, and (ii) the aggregate
amount of the Swingline Loans to be made on such date which shall be in a
minimum amount of $100,000. The Swingline Bank may rely on any telephone request
by the Borrower for Swingline Loans hereunder which it believes in good faith to
be genuine; and the Borrower hereby waives the right to dispute the Swingline
Bank’s record of the terms of such telephone request. On the date of the
requested Swingline Loans, the Swingline Bank, unless the Swingline Bank
determines, or has been notified by the Agent that the Agent has determined,
that any applicable condition specified in Article III has not been satisfied,
the Swingline Bank will make available to the Borrower at the Swingline Bank’s
principal office in Minneapolis, Minnesota in Immediately Available Funds not
later than 2:00 P.M. (Minneapolis time) on the requested Swingline Loan Date the
amount of the requested Swingline Loans.
     (c) Swingline Note. The Swingline Loans shall be evidenced by a single
Swingline Note payable to the order of the Swingline Bank in a principal amount
equal to

30



--------------------------------------------------------------------------------



 



the Swingline Commitment Amount as originally in effect. The Swingline Bank
shall enter in its ledgers and records the amount of each Swingline Loan, the
various Swingline Loans made, the interest on each Swingline Loan and the
payments made thereon, and the Swingline Bank is authorized by the Borrower to
enter on a schedule attached to its Swingline Note a record of such Swingline
Loans, the interest rate thereon and payments; provided, that the failure by the
Swingline Bank to make any such entry or any error in making such entry shall
not limit or otherwise affect the obligation of the Borrower hereunder and on
the Swingline Note, and, in all events, the principal amounts owing by the
Borrower in respect of the Swingline Note shall be the aggregate amount of all
Swingline Loans made by the Swingline Bank less all payments of principal
thereof made by the Borrower.
     (d) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be
due and payable on the Revolving Loan Termination Date. The Borrower may prepay
all or a portion of any Swingline Loan at any time without premium or penalty.
The Swingline Bank may, at any time, in its sole discretion, by written notice
to the Borrower, the Agent and the Banks, demand repayment of its Swingline
Loans by way of a Revolving Loan borrowing, in which case the Borrower shall be
deemed to have requested a Revolving Loan borrowing comprised entirely of Base
Rate Advances in the amount of such Swingline Loans; provided, that, in the
following circumstances, any such demand shall also be deemed to have been given
one Business Day prior to each of (i) the Revolving Loan Termination Date,
(ii) the occurrence of any Event of Default described in Section 7.1(f);
(iii) upon acceleration of the Obligations hereunder, whether on account of an
Event of Default described in Section 7.1 or any other Event of Default, and
(iv) the exercise of remedies in accordance with the provisions of Section 7.2
hereof (each such Revolving Loan borrowing made on account of any such deemed
request therefor as provided herein being hereinafter referred to as “Mandatory
Swingline Borrowing”).
     Each Bank hereby irrevocably agrees to make such Revolving Loans ratably in
accordance with its Revolving Percentage promptly upon any such request or
deemed request on account of each Mandatory Swingline Borrowing in the amount
and in the manner specified in the preceding sentence and on the same such date
notwithstanding (x) the amount of Mandatory Swingline Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (xi) whether any conditions specified in Section 2.2 are then
satisfied, (xii) whether a Default or an Event of Default then exists,
(xiii) failure of any such request or deemed request for Revolving Loans to be
made by the time otherwise required in Section 2.2, (xiv) the date of such
Mandatory Swingline Borrowing, or (xv) any reduction in the Revolving Commitment
Amounts or termination of the Revolving Commitments immediately prior to such
Mandatory Swingline Borrowing or contemporaneously therewith.
     In the event that any Mandatory Swingline Borrowing cannot for any reason
be made on the date otherwise required above (including, without limitation, as
a result of the commencement of a proceeding under the Bankruptcy Code), then
each Bank hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Swingline Borrowing would otherwise have occurred, but adjusted for
any payments received from the

31



--------------------------------------------------------------------------------



 



Borrower on or after such date and prior to such purchase) from the Swingline
Bank such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Bank to share in such Swingline Loans ratably based
upon its respective Revolving Percentage (determined before giving effect to any
termination of the Revolving Commitments pursuant to Section 7.2); provided,
that (A) all interest payable on the Swingline Loans shall be for the account of
the Swingline Bank until the date as of which the respective participation is
purchased, and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Bank shall be required to pay to the
Swingline Bank interest on the principal amount of such participation purchased
for each day from and including the day upon which the Mandatory Swingline
Borrowing purchase occurs hereunder to but excluding the date of payment for
such participation, at the rate equal to the Federal Funds Rate.
Part D — General
     Section 2.15 Optional Reduction of Revolving Commitment Amounts or
Termination of Revolving Commitments. The Borrower may, at any time, upon not
less than 5 Business Days prior written notice from the Borrower to the Agent,
reduce the Revolving Commitment Amounts, ratably, with any such reduction in a
minimum aggregate amount for all the Banks of $10,000,000, or, if more, in an
integral multiple of $1,000,000; provided, that the Borrower may not at any time
reduce the Aggregate Revolving Commitment Amounts below the Total Revolving
Outstandings. The Borrower may, at any time when there are no Swingline Loans or
Letter of Credit Obligations outstanding, upon not less than 5 Business Days
prior written notice from the Borrower to the Agent, terminate the Commitments
in their entirety. Upon termination of the Commitments pursuant to this Section,
the Borrower shall pay to the Agent for the account of the Banks the full amount
of all outstanding Advances, all outstanding Swingline Loans, all accrued and
unpaid interest thereon, all unpaid Revolving Commitment Fees accrued to the
date of such termination, any indemnities payable with respect to Advances
pursuant to Section 2.26 and all other unpaid Obligations of the Borrower to the
Agent, the Swingline Bank and the Banks hereunder.
     Section 2.16 Fees. On or before the Closing Date, the Borrower shall pay to
the Agent the fees set forth in the separate letter agreement dated as of the
Closing Date (the “Agent Fee Letter”) between the Agent and the Borrower. Such
fees shall be paid on the Closing Date and at such other times as may be
required pursuant to the terms of such Agent Fee Letter. The Agent may
separately agree with any Bank to pay a portion of such fees to such Bank, but
shall not be obligated to pay such portion to such Bank unless and until the
same is received from the Borrower.
     Section 2.17 Revolving Commitment Fees. The Borrower shall pay to the
Agent, for the account of each Bank ratably in accordance with its Revolving
Percentage, a fee (the “Revolving Commitment Fees”) in an amount determined by
applying the Applicable Revolving Commitment Fees Percentage to the average
daily average daily Unused Revolving Commitment amount of each Bank. Such
Revolving Commitment Fees shall be payable to the Agent in arrears on the last
day of each calendar quarter, commencing on the first such day following the
Effective Date of this Agreement, and on the Revolving Loan Termination Date.

32



--------------------------------------------------------------------------------



 



     Section 2.18 Letter of Credit Fees. For each Letter of Credit issued, the
Borrower shall pay to the Agent for the account of the Banks, in arrears,
payable on the last day of each calendar quarter, a fee (a “Letter of Credit
Fee”) in an amount determined by applying a per annum rate equal to the
Applicable Margin for Eurodollar Rate Advances in effect on such date to the
average daily face amount of such Letter of Credit during such calendar quarter.
In addition to the Letter of Credit Fee, the Borrower shall pay to the Agent, on
demand, all issuance, amendment, drawing and other fees regularly charged by the
Agent to its letter of credit customers and a fronting fee at the per annum rate
of one eighth of one percent (0.125%) of the face amount of each Letter of
Credit for the period from the date of issuance to the scheduled expiration date
of such Letter of Credit, and all out-of- pocket expenses incurred by the Agent
in connection with the issuance, amendment, administration or payment of any
Letter of Credit. Upon the occurrence and during the continuance of an Event of
Default, the rate used for calculating the Letter of Credit Fee shall equal the
rate otherwise applicable thereto plus 2.00%.
     Section 2.19 Computation. Revolving Commitment Fees, Letter of Credit Fee
and interest on the Eurodollar Rate Advances shall be computed on the basis of
actual days elapsed (or, in the case of fronting or similar fees with respect to
Letters of Credit which are paid in advance, actual days to elapse) and a year
of 360 days or, in the case of Base Rate Advances, a year of 365 days.
     Section 2.20 Payments. Payments and prepayments of principal of, and
interest on, the Notes and all fees, expenses and other obligations under this
Agreement payable to the Agent or the Banks shall be made without setoff or
counterclaim in Immediately Available Funds not later than 1:00 P.M.
(Minneapolis time) on the dates called for under this Agreement and the Notes to
the Agent at its main office in Minneapolis, Minnesota. Funds received after
such time shall be deemed to have been received on the next Business Day. The
Agent will promptly distribute in like funds to each Bank its ratable share of
each such payment of principal, interest and fees received by the Agent for the
account of the Banks. Whenever any payment to be made hereunder or on the Notes
shall be stated to be due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time, in
the case of a payment of principal, shall be included in the computation of any
interest on such principal payment; provided, that if such extension would cause
payment of interest on or principal of a Eurodollar Rate Advance to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.
     Section 2.21 Use of Loan Proceeds. The Borrower shall use the proceeds of
the Loans and the Letters of Credit solely as follows:
     (a) to refinance, but not to pay, the “Loans” under the Original Credit
Agreement;
     (b) to finance the Borrower’s acquisition, construction and development of
real property, improvements and fixtures for use as Clubs;
     (c) to make improvements to Clubs owned or leased by the Borrower;
     (d) to finance Permitted Acquisitions; and

33



--------------------------------------------------------------------------------



 



     (e) to finance the working capital requirements of the Borrower and its
Subsidiaries that arise in the ordinary course of business;
and, in all events, in a manner that does not conflict with any of the
Borrower’s covenants in this Agreement.
     Section 2.22 Interest Rate Not Ascertainable, Etc. If, on or prior to the
date for determining the Adjusted Eurodollar Rate in respect of the Interest
Period for any Eurodollar Rate Advance, any Bank determines (which determination
shall be conclusive and binding, absent error) that:
     (a) deposits in dollars (in the applicable amount) are not being made
available to such Bank in the relevant market for such Interest Period, or
     (b) the Adjusted Eurodollar Rate will not adequately and fairly reflect the
cost to such Bank of funding or maintaining Eurodollar Rate Advances for such
Interest Period,
such Bank shall forthwith give notice to the Borrower and the other Banks of
such determination, whereupon the obligation of such Bank to make or continue,
or to convert any Advances to, Eurodollar Rate Advances shall be suspended until
such Bank notifies the Borrower and the Agent that the circumstances giving rise
to such suspension no longer exist. While any such suspension continues, all
further Advances by such Bank shall be made as Base Rate Advances. No such
suspension shall affect the interest rate then in effect during the applicable
Interest Period for any Eurodollar Rate Advance outstanding at the time such
suspension is imposed.
     Section 2.23 Increased Cost.
     If any Regulatory Change:
     (a) shall subject any Bank (or its Applicable Lending Office) to any tax,
duty or other charge with respect to its Eurodollar Rate Advances, its Note or
its obligation to make Eurodollar Rate Advances or shall change the basis of
taxation of payment to any Bank (or its Applicable Lending Office) of the
principal of or interest on Eurodollar Rate Advances or any other amounts due
under this Agreement in respect of Eurodollar Rate Advances or its obligation to
make Eurodollar Rate Advances (except for changes in the rate of tax on the
overall net income of such Bank or its Applicable Lending Office or in the rate
of branch taxes or doing business taxes (in either case, imposed in lieu of net
income taxes)); or
     (b) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board, but excluding with respect to any Eurodollar Rate Advance any such
requirement to the extent included in calculating the applicable Adjusted
Eurodollar Rate) against assets of, deposits with or for the account of, or
credit extended by, any Bank’s Applicable Lending Office or against Letters of
Credit issued by USBNA or shall impose on any Bank (or its Applicable Lending
Office) or the interbank Eurodollar market any

34



--------------------------------------------------------------------------------



 



other condition affecting its Eurodollar Rate Advances, its Notes or its
obligation to make Eurodollar Rate Advances or affecting any Letter of Credit;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making or maintaining any Eurodollar Rate
Advance or issuing or maintaining any Letter of Credit, or to reduce the amount
of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under its Note, then, within 30 days after
demand by such Bank (with a copy to the Agent), the Borrower shall pay to such
Bank such additional amount or amounts as will compensate such Bank for such
increased cost or reduction. Each Bank will promptly notify the Borrower and the
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If any Bank
fails to give such notice within 45 days after it obtains knowledge of such an
event, such Bank shall, with respect to compensation payable pursuant to this
Section, only be entitled to payment under this Section for costs incurred from
and after the date 45 days prior to the date that such Bank does give such
notice. A certificate of any Bank claiming compensation under this Section,
setting forth the additional amount or amounts to be paid to it hereunder and
stating in reasonable detail the basis for the charge and the method of
computation, shall be conclusive in the absence of error. In determining such
amount, such Bank may use any reasonable averaging and attribution methods.
Subject to the 45-day limitation set forth above in this Section 2.23, failure
on the part of any Bank to demand compensation for any increased costs or
reduction in amounts received or receivable with respect to any Interest Period
shall not constitute a waiver of such Bank’s rights to demand compensation for
any increased costs or reduction in amounts received or receivable in any
subsequent Interest Period.
     Section 2.24 Illegality. If any Regulatory Change shall make it unlawful or
impossible for any Bank to make, maintain or fund any Eurodollar Rate Advances,
such Bank shall notify the Borrower and the Agent, whereupon the obligation of
such Bank to make or continue, or to convert any Advances to, Eurodollar Rate
Advances, shall be suspended until such Bank notifies the Borrower and the Agent
that the circumstances giving rise to such suspension no longer exist. Before
giving any such notice, such Bank shall designate a different Applicable Lending
Office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Bank, be otherwise disadvantageous to such Bank. If
any Bank determines that it may not lawfully continue to maintain any Eurodollar
Rate Advances to the end of the applicable Interest Periods, all of the affected
Advances shall be automatically converted to Base Rate Advances as of the date
of such Bank’s notice, and upon such conversion the Borrower shall indemnify
such Bank in accordance with Section 2.28.
     Section 2.25 Capital Adequacy. In the event that any Regulatory Change
reduces or shall have the effect of reducing the rate of return on any Bank’s
capital or the capital of its parent corporation (by an amount such Bank deems
material) as a consequence of its Commitments and/or its Loans and/or any
Letters of Credit or any Bank’s obligations to make Advances to cover Letters of
Credit to a level below that which such Bank or its parent corporation could
have achieved but for such Regulatory Change (taking into account such Bank’s
policies and the policies of its parent corporation with respect to capital
adequacy), then

35



--------------------------------------------------------------------------------



 



the Borrower shall, within 30 days after written notice and demand from such
Bank (with a copy to the Agent), pay to such Bank additional amounts sufficient
to compensate such Bank or its parent corporation for such reduction. If any
Bank fails to make such demand within 45 days after it obtains knowledge of such
an event, such Bank shall, with respect to compensation payable pursuant to this
Section, only be entitled to payment under this Section for diminished returns
as a result of such reduction for the period from and after the date 45 days
prior to the date that such Bank does make such demand. Any determination by any
Bank under this Section and any certificate as to the amount of such reduction
given to the Borrower by such Bank shall be final, conclusive and binding for
all purposes, absent error.
     Section 2.26 Funding Losses; Eurodollar Rate Advances. The Borrower shall
compensate each Bank, upon its written request, for all losses, expenses and
liabilities (including any interest paid by such Bank to lenders of funds
borrowed by it to make or carry Eurodollar Rate Advances to the extent not
recovered by such Bank in connection with the re-employment of such funds, but
excluding loss of anticipated profits) which such Bank may sustain: (a) if for
any reason, other than a default by such Bank, a funding of a Eurodollar Rate
Advance does not occur on the date specified therefore in the Borrower’s request
or notice as to such Advance under Section 2.2, or (b) if, for whatever reason
(including, but not limited to, acceleration of the maturity of Advances
following an Event of Default), any repayment of a Eurodollar Rate Advance, or a
conversion pursuant to Section 2.24, occurs on any day other than the last day
of the Interest Period applicable thereto. A Bank’s request for compensation
shall set forth the basis for the amount requested and shall be final,
conclusive and binding, absent error.
     Section 2.27 Discretion of Bank as to Manner of Funding. Each Bank shall be
entitled to fund and maintain its funding of Eurodollar Rate Advances in any
manner it may elect, it being understood, however, that for the purposes of this
Agreement all determinations hereunder (including, but not limited to,
determinations under Section 2.26) shall be made as if such Bank had actually
funded and maintained each Eurodollar Rate Advances during the Interest Period
for such Advance through the purchase of deposits having a maturity
corresponding to the last day of the Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.
     Section 2.28 Taxes.
     (a) Any and all payments by the Borrower hereunder or under the Notes shall
be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Agent, taxes imposed on its overall net income and franchise taxes imposed on it
in lieu of net income taxes (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). Each
Bank will designate a different Applicable Lending Office if such designation
will avoid the need for, or reduce the amount of, such taxes and will not, in
the judgment of such Bank, be otherwise disadvantageous to such Bank.
     (b) The Borrower agrees to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any

36



--------------------------------------------------------------------------------



 



payment made hereunder or under the Notes or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes (hereinafter referred to as “Other Taxes”).
     (c) The Borrower shall indemnify each Bank and the Agent for the full
amount of Taxes or Other Taxes imposed on or paid by such Bank and the Agent and
any penalties, interest and expenses with respect thereto. Payments on this
indemnification shall be made within 30 days from the date such Bank or the
Agent makes written demand therefore.
     (d) Within 30 days after the date of any payment of Taxes, the Borrower
shall furnish to the Agent, at its address referred to on the signature page
hereof, a certified copy of a receipt evidencing payment thereof. In the case of
any payment hereunder or under the Notes by or on behalf of the Borrower through
an account or branch outside the United States or by or on behalf of the
Borrower by a payor that is not a United States person, if the Borrower
determine that no Taxes are payable in respect thereof, the Borrower shall
furnish or shall cause such payor to furnish, to the Agent, at such address, an
opinion of counsel acceptable to the Agent stating that such payment is exempt
from Taxes. For purposes of this subsection (d), the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.
     (e) If the Borrower shall be required by law or regulation to make any
deduction, withholding or backup withholding of any taxes, levies, imposts,
duties, fees, liabilities or similar charges of the United States of America,
any possession or territory of the United States of America (including the
Commonwealth of Puerto Rico) or any area subject to the jurisdiction of the
United States of America (“U.S. Taxes”) from any payments to a Bank pursuant to
any Loan Document in respect of the Obligations that are then, or thereafter
become, payable to such Bank, the Borrower shall make such withholdings or
deductions and pay the full amount withheld or deducted to the relevant taxation
authority or other authority in accordance with applicable law.
     (f) Each Bank that is not a citizen or resident of the United States of
America, a corporation, partnership or other entity created or organized in or
under the laws of the United States (or any jurisdiction thereof), or any estate
or trust that is subject to federal income taxation regardless of the source of
its income (a “Non-U.S. Bank”) shall deliver to the Borrower and the Agent two
copies of each U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or any
subsequent versions thereof or successors thereto, or, in the case of a Non-U.S.
Bank claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a Form
W-8, or any subsequent versions thereof or successors thereto (and, if such
Non-U.S. Bank delivers a Form W-8, a certificate representing that such Non-U.S.
Bank is not a “bank” for purposes of Section 881(c) of the Code, is not a ten
(10%) percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code)), properly
completed and duly executed by such Non-U.S. Bank claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the

37



--------------------------------------------------------------------------------



 



other Loan Documents. Such forms shall be delivered by each Non-U.S. Bank on or
before the date it becomes a party to this Agreement. In addition, each Non-U.S.
Bank shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Bank. Each Non-U.S. Bank shall
promptly notify the Borrower and the Agent at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
subsection, a Non-U.S. Bank shall not be required to deliver any form pursuant
to this subsection that such Non-U.S. Bank is not legally able to deliver.
     (g) The Borrower will not be required to pay any additional amounts in
respect of United States Federal income tax pursuant to Section 2.28 to any Bank
for the account of any Applicable Lending Office of such Bank:
     (i) if the obligation to pay such additional amounts would not have arisen
but for a failure by such Bank to comply with its obligations under subsection
2.28(f) in respect of such Applicable Lending Office;
     (ii) if such Bank shall have delivered to the Borrower a Form W-8BEN and/or
Form W-8ECI (or any subsequent versions thereof or successors thereto) in
respect of such Applicable Lending Office pursuant to subsection 2.28(f), and
such Bank shall not at any time be entitled to exemption from deduction or
withholding of United States Federal income tax in respect of payments by the
Borrower hereunder for the account of such Lending Office for any reason other
than a change in United States law, treaty or regulations or in the official
interpretation of such law or regulations by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) after the date of delivery of such Form W-8BEN and/or Form W-8ECI
(or any subsequent versions thereof or successors thereto); or
     (iii) if such Bank shall have delivered to the Borrower a Form W-8 (or any
subsequent versions thereof or successors thereto) in respect of such Applicable
Lending Office pursuant to subsection 2.28(f), and such Bank shall not at any
time be entitled to exemption from deduction or withholding of United States
Federal income tax in respect of payments by the Borrower hereunder for the
account of such Applicable Lending Office for any reason other than a change in
the United States law or regulations or any applicable tax treaty or regulations
or in the official interpretation of any such law, treaty or regulations by any
Governmental Authority charged with the interpretation or administration thereof
(whether or not having the force of law) after the date of delivery of such Form
W-8 (or subsequent versions thereof or successors thereto).
     (h) The Agent and the Banks agree to use commercially reasonable efforts,
upon request by the Borrower and at the Borrower’s sole cost and expense, to
assist the Borrower in obtaining a refund that is available to the Borrower of
any Taxes paid by the Borrower hereunder; provided, that (i) the Agent or Bank
of which such request is made

38



--------------------------------------------------------------------------------



 



determines in its reasonable discretion, that such assistance would not be
prejudicial and (ii) if any such refund is subsequently disallowed, the Borrower
shall indemnify the Agent and the Banks for any liability (including penalties,
interest, additions to tax and expenses) arising therefrom or with respect
thereto. In the event that the Agent or any Bank receives a refund or tax credit
when computing its tax payable in the jurisdiction in which the Agent or such
Bank, as the case may be, is organized or maintains an Applicable Lending
Office, in respect of Taxes paid by the Borrower, the Agent or such Bank shall,
to the extent it can do so without jeopardizing its right to such refund or
credit, pay over to the Borrower an amount that would leave the Agent or such
Bank in the same position as if no such Taxes had been imposed; provided, that
(i) nothing contained in this Section 2.28(h) shall interfere with the right of
the Agent or such Bank to arrange its tax affairs in whatever manner it thinks
fit, nor require them to disclose any information relating to their tax affairs
or any computations in respect thereof or to do anything that would prejudice
their ability to benefit from any other credits, relief, remissions or
repayments to which any of them may be entitled and (ii) if any such refund or
tax credit is subsequently disallowed, then the Borrower shall within thirty
(30) days of receiving notice of any such disallowance from the Agent or any
Bank, return the amount paid to the Borrower under this Section 2.28(h) to the
Agent or Banks and indemnify the Agent and Banks for any liability (including
penalties, interest, additions to tax and expenses) arising therefrom or with
respect thereto.
     Section 2.29 Replacement of Bank in Respect of Increased Costs. Within
forty-five (45) days after receipt by the Borrower of written notice and demand
from any Bank (an “Affected Bank”) for payment of additional costs as provided
in Sections 2.23, 2.25 or 2.28, or within forty-five (45) days after receipt by
the Borrower of written notice under Sections 2.22 or 2.24, the Borrower may, at
its option, notify the Agent and such Affected Bank of the Borrower’s intention
to obtain, at the Borrower’s expense, a replacement Bank (a “Replacement Bank”)
for such Affected Bank, which Replacement Bank shall be reasonably satisfactory
to the Agent. In the event the Borrower obtains a Replacement Bank within ninety
(90) days following notice of its intention to do so, the Affected Bank shall
sell and assign its Loans and Commitments, at par, to such Replacement Bank in
accordance with the provisions of Section 9.5 hereof, provided, that the
Borrower has reimbursed such Affected Bank for its increased costs for which it
is entitled to reimbursement under this Agreement through the date of such sale
and assignment.
     Section 2.30 Accordian Feature. Notwithstanding anything to the contrary,
from time to time and so long as no Default or Event of Default has occurred and
is continuing, the Borrower may request that (a) a Bank increase its Revolving
Commitment Amount, or (b) a bank chartered under the laws of the United States
or a commercial finance company or other institutional commercial lender that,
in all cases, is acceptable to the Agent (a “New Bank”) be added as a “Bank ”
under this Agreement with a Revolving Commitment, for the purpose of increasing
the Aggregate Revolving Commitment Amounts; provided, that upon giving effect to
any such new Revolving Commitment, the Revolving Commitment Amount of the New
Bank shall not be less than $10,000,000; and provided further, that the
Aggregate Revolving Commitment Amounts, after giving effect to any such
increased Revolving Commitment and/or new Revolving Commitment, shall not exceed
$425,000,000, reduced by the aggregate amount of the reductions in the Revolving
Commitment Amounts pursuant to Section 2.15. The

39



--------------------------------------------------------------------------------



 



Borrower and each Bank increasing its Revolving Commitment Amount or New Bank
shall agree on the date as of which the increased Revolving Commitment Amount or
the New Bank’s Revolving Commitment Amount shall become effective, and each New
Bank shall execute and deliver an instrument in the form prescribed by Agent
(which instrument need not be executed by any other Bank in order to be
effective) to evidence its agreement to be bound by this Agreement and the other
Loan Documents and each Bank increasing its Revolving Commitment Amount shall
execute documentation evidencing such increase. Upon the effective date (the
“Increase Date”) of an increase in any Bank’s Revolving Commitment Amount or
inclusion of a New Bank as a Bank under this Agreement (the “Subject Bank”), the
Agent shall deliver to the Borrower and each Bank a notice setting forth the
revised Aggregate Commitment Amounts. Further, upon the Increase Date, the
Subject Bank shall make Revolving Loans and buy Letter of Credit Participations
as calculated by the Agent so that its outstanding Revolving Loans and Letter of
Credit Participations are equal to its respective Revolving Percentage of all
Revolving Loans and Letter of Credit Participations outstanding on such date and
the Agent shall distribute the proceeds of such Revolving Loans to the other
Banks in accordance with their Revolving Percentages of all Revolving Loans
outstanding on the Increase Date, and each Bank’s Letter of Credit
Participations shall be reduced ratably by its Revolving Percentage of the
Letter of Credit Participation purchased by the Subject Bank, in each case after
giving effect to the increase to the Aggregate Revolving Commitment Amounts upon
the Increase Date, but prior to any additional Revolving Loans, Swingline Loans
or Letter of Credits requested by the Borrower to be made on the Increase Date.
Notwithstanding anything to the contrary, no Bank shall be obligated to increase
its Revolving Commitment Amount pursuant to this Section 2.30.
ARTICLE III
CONDITIONS PRECEDENT
     Section 3.1 Conditions of Initial Transaction. The Effective Date of this
Agreement and the making of the initial Revolving Loans and Swingline Loans
hereunder and the issuance of the initial Letter of Credit hereunder shall be
subject to the prior or simultaneous fulfillment of the following conditions:
     (a) Documents. The Agent shall have received the following:
     (i) A Revolving Note drawn to the order of each Bank, and a Swingline Note
drawn to the order of the Swingline Bank, executed by a duly authorized officer
(or officers) of the Borrower and dated the Closing Date.
     (ii) An Acknowledgement and Agreement from each Subsidiary that has
executed a Subsidiary Guaranty or Subsidiary Security Document in form and
substance satisfactory to the Agent.
     (iii) A certificate of the Secretary or Assistant Secretary (or other
appropriate officer) of the Borrower dated as of the Closing Date and certifying
to the following:

  (A)   A true and accurate copy of the corporate (or other) resolutions of the
Borrower authorizing the execution,

40



--------------------------------------------------------------------------------



 



      delivery and performance of the Loan Documents to which the Borrower is a
party contemplated hereby and thereby;     (B)   The incumbency, names, titles
and signatures of the officers of the Borrower authorized to execute the Loan
Documents to which the Borrower is a party and to request Advances;     (C)  
The Articles of Incorporation (or the equivalent) of the Borrower with all
amendments thereto, previously delivered by the Borrower to the Agent have not
been amended, modified or supplement and remain in full force and effect; and  
  (D)   The bylaws (or other constituent documents) for the Borrower previously
delivered by the Borrower to the Agent have not been amended, modified or
supplement and remain in full force and effect.

     (iv) A certificate of good standing for the Borrower in the jurisdiction of
its incorporation or organization and in the jurisdictions where the character
of the properties owned or leased by the Borrower or the business conducted by
the Borrower makes such qualification necessary, certified by the appropriate
governmental officials as of a date acceptable to the Agent.
     (v) A certificate of good standing for each Subsidiary that has executed a
Subsidiary Guaranty or Subsidiary Security Document in the jurisdiction of such
Loan Party’s incorporation or organization and in the jurisdictions where the
character of the properties owned or leased by such Loan Party or the business
conducted by such Loan Party makes such qualification necessary, certified by
the appropriate governmental officials as of a date acceptable to the Agent.
     (vi) ACORD 27 certificates of insurance with respect to each of the
businesses and real properties of the Borrower in such amounts and with such
carriers as shall be reasonably acceptable to the Agent.
     (vii) A certificate dated the Closing Date of the chief executive officer
or chief financial officer of the Borrower certifying as to the matters set
forth in Sections 3.2 (a) and (b) below.
     (b) Opinion. The Agent shall have received a written legal opinion of
counsel to the Borrower addressing the Loan Documents in form and substance
satisfactory to the Banks.
     (c) Compliance. The Borrower shall have performed and complied with all
agreements, terms and conditions contained in this Agreement required to be
performed or

41



--------------------------------------------------------------------------------



 



complied with by the Borrower prior to or simultaneously with the Closing Date
and the Closing Date.
     (d) Security Documents. All Security Documents or Subsidiary Security
Documents (or financing statements with respect thereto) shall have been
appropriately filed or recorded to the satisfaction of the Agent; any pledged
collateral shall have been duly delivered to the Agent; and the priority and
perfection of the Liens created by the Security Documents or Subsidiary Security
Documents shall have been established to the satisfaction of the Agent and its
counsel.
     (e) Other Matters. All corporate and legal proceedings relating to the
Borrower and all instruments and agreements in connection with the transactions
contemplated by this Agreement shall be satisfactory in scope, form and
substance to the Agent, the Banks and the Agent’s special counsel, and the Agent
shall have received all information and copies of all documents, including
records of corporate proceedings, as any Bank or such special counsel may
reasonably have requested in connection therewith, such documents where
appropriate to be certified by proper corporate or governmental authorities.
     (f) Fees and Expenses. The Agent shall have received for itself and for the
account of the Banks all fees and other amounts due and payable by the Borrower
on or prior to the Closing Date, including the reasonable fees and expenses of
counsel to the Agent payable pursuant to Section 9.2.
     (g) Compliance Certificate. The Agent shall have received a Compliance
Certificate appropriately completed and duly executed by the Borrower showing
compliance with Sections 6.14, 6.15 and 6.16 as of March 31, 2007.
     Section 3.2 Conditions Precedent to all Loans and Letters of Credit. The
Effective Date of this Agreement and the obligation of the Banks to make any
Loans hereunder (including the initial Revolving Loans and Swingline Loans) and
of the Agent to issue each Letter of Credit hereunder (including the initial
Letters of Credit) shall be subject to the fulfillment of the following
conditions:
     (a) Representations and Warranties. The representations and warranties
contained in Article IV shall be true and correct on and as of the Effective
Date, and on the date of each Revolving Loan and Swingline Loan or the date of
issuance of each Letter of Credit with the same force and effect as if made on
such date (except: (i) to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
in all material respects as of such earlier date; and (ii) the representations
and warranties set forth in Section 4.5 to the Borrower’s financial statements
shall be deemed to refer to the financial statements then most recently
delivered to the Banks pursuant to Section 5.1(a) or (b), as the case may be;
provided, that the unaudited interim financial statements do not comply with
GAAP because of the absence of footnotes and are subject to immaterial year-end
audit adjustments).

42



--------------------------------------------------------------------------------



 



     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on the Effective Date and on the date of each Revolving Loan or each
Swingline Loan or the date of issuance of each Letter of Credit or will exist
after giving effect to the Revolving Loans or Swingline Loans made on such date
or the Letter of Credit so issued.
     (c) Notices and Requests. The Agent shall have received the Borrower’s
request for such Revolving Loans as required under Section 2.2 or such Swingline
Loans as required under Section 2.14 or its application for such Letters of
Credit specified under Section 2.9.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Banks to enter into this Agreement and to make Loans
hereunder and to induce USBNA to issue Letters of Credit, the Borrower
represents and warrants to the Banks and the Agent:
     Section 4.1 Organization, Standing, Etc. The Borrower and each of its
Subsidiaries is a corporation or limited liability company duly organized and
validly existing and in good standing under the laws of the jurisdiction of its
organization. The Borrower and each of its Subsidiaries have all requisite power
and authority to carry on their respective businesses as now conducted and, in
the case of the Borrower, to enter into this Agreement and to issue the Notes
and to perform its obligations under the Loan Documents. The Borrower and each
of its Subsidiaries: (a) hold all certificates of authority, licenses and
permits necessary to carry on their respective businesses as presently conducted
in each jurisdiction in which such Person is carrying on such business, except
where the failure to hold such certificates, licenses or permits would not
constitute a Material Adverse Occurrence, and (b) are duly qualified and in good
standing as a foreign corporation (or other organization) in each jurisdiction
in which the character of the properties owned, leased or operated by it or the
business conducted by it makes such qualification necessary and the failure so
to qualify would permanently preclude such Person from enforcing its rights with
respect to any material assets or could reasonably be expected to constitute a
Material Adverse Occurrence.
     Section 4.2 Authorization and Validity. The execution, delivery and
performance by each Loan Party of the Loan Documents to which such Loan Party is
a party have been duly authorized by all necessary corporate or company action
by such Loan Party. This Agreement, the Notes and other Loan Documents
constitute, the legal, valid and binding obligations of each Loan Party that is
party thereto, enforceable against such Loan Party in accordance with their
respective terms, subject to limitations as to enforceability which might result
from bankruptcy, insolvency, moratorium and other similar laws affecting
creditors’ rights generally and subject to limitations on the availability of
equitable remedies.
     Section 4.3 No Conflict; No Default. The execution, delivery and
performance by each Loan Party of the Loan Documents to which such Loan Party is
a party will not (a) violate in any material respect any provision of any law,
statute, rule or regulation or any order, writ, judgment, injunction, decree,
determination or award of any court, governmental agency or

43



--------------------------------------------------------------------------------



 



arbitrator presently in effect having applicability to such Loan Party,
(b) violate or contravene any provision of the organizational documents of such
Loan Party, or (c) result in a breach of or constitute a default under any
indenture, loan, credit agreement or any Related Agreement or any other material
agreement, lease or instrument to which such Loan Party is a party or by which
it or any of its properties may be bound or result in the creation of any Lien
thereunder. Neither the Borrower nor any of its Subsidiaries is in default under
or in violation of any such law, statute, rule or regulation, order, writ,
judgment, injunction, decree, determination or award or any such indenture, loan
or credit agreement or other agreement, lease or instrument in any case in which
the consequences of such default or violation could reasonably be expected to
constitute a Material Adverse Occurrence.
     Section 4.4 Government Consent. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority is required on the
part of any Loan Party to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, the Loan Documents, except for any necessary filing
or recordation of or with respect to any of the Security Documents or any of the
Subsidiary Security Documents.
     Section 4.5 Financial Statements and Condition. The audited consolidated
financial statements for the Borrower and its Subsidiaries as at December 31,
2006, as heretofore furnished to the Banks, have been prepared in accordance
with GAAP on a consistent basis and fairly present the consolidated financial
condition of the Borrower as at such date and the results of its consolidated
operations and changes in financial position for the period then ended. As of
the date of such financial statement, the Borrower did not have any material
obligation, contingent liability, liability for taxes or long-term lease
obligation which is not reflected in such financial statements or in the notes
thereto. Since December 31, 2005, there has been no Material Adverse Occurrence.
     Section 4.6 Litigation. Except as set forth on Schedule 4.6 of the
Disclosure Schedules, there are no actions, suits or proceedings pending or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries. or any of its properties before any court or
arbitrator, or any governmental department, board, agency or other
instrumentality which could reasonably be expected to constitute a Material
Adverse Occurrence, and there are no unsatisfied judgments against the Borrower
or any of its Subsidiaries, the satisfaction or payment of which could
reasonably be expected to constitute a Material Adverse Occurrence.
     Section 4.7 Environmental, Health and Safety Laws. There does not exist any
violation by the Borrower or any of its Subsidiaries of any applicable federal,
state or local law, rule or regulation or order of any government, governmental
department, board, agency or other instrumentality relating to environmental,
pollution, health or safety matters which has, will or threatens to impose a
material liability on the Borrower or any of its Subsidiaries or which has
required or would require a material expenditure by the Borrower or any of its
Subsidiaries to cure. Neither the Borrower nor any of its Subsidiaries has
received any notice to the effect that any part of such Person’s operations or
properties is not in material compliance with any such law, rule, regulation or
order or notice that it or its property is the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to any
release of any

44



--------------------------------------------------------------------------------



 



toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to constitute a Material Adverse
Occurrence. Except as set out on Schedule 4.7 of the Disclosure Schedules, the
Borrower does not have knowledge that it, any of its Subsidiaries or any of
their respective property will become subject to environmental laws or
regulations during the term of this Agreement, compliance with which could
reasonably be expected to require significant Capital Expenditures or to
constitute a Material Adverse Occurrence.
     Section 4.8 ERISA. Each Plan is in substantial compliance with all
applicable requirements of ERISA and the Code and with all material applicable
rulings and regulations issued under the provisions of ERISA and the Code
setting forth those requirements. No Reportable Event has occurred and is
continuing with respect to any Plan. All of the minimum funding standards
applicable to such Plans have been satisfied and there exists no event or
condition which would reasonably be expected to result in the institution of
proceedings to terminate any Plan under Section 4042 of ERISA. With respect to
each Plan subject to Title IV of ERISA, as of the most recent valuation date for
such Plan, the present value (determined on the basis of reasonable assumptions
employed by the independent actuary for such Plan and previously furnished in
writing to the Banks) of such Plan’s projected benefit obligations did not
exceed the fair market value of such Plan’s assets.
     Section 4.9 Federal Reserve Regulations. The Borrower is not engaged
principally or as one of its important activities in the business of extending
credit for the purpose of purchasing or carrying margin stock (as defined in
Regulation U of the Board). The value of all margin stock owned by the Borrower
or any of its Subsidiaries does not constitute more than 25% of the value of the
consolidated assets of the Borrower.
     Section 4.10 Title to Property; Leases; Liens; Subordination. The Borrower
and each of its Subsidiaries have (a) good and marketable title in fee simple
to, or valid leasehold interests in, their respective real properties and
(b) good and sufficient title to, or valid, subsisting and enforceable leasehold
interest in, their respective other properties, including all other properties
and assets, referred to as owned by the Borrower in the most recent financial
statement referred to in Section 5.1 (other than property disposed of since the
date of such financial statements in the ordinary course of business or as
otherwise permitted hereunder). None of such properties is subject to a Lien,
except as allowed under Section 6.12 or Liens to be discharged on the Closing
Date. Neither the Borrower nor any of its Subsidiaries has subordinated any of
its material rights under any obligation owing to it to the rights of any other
person.
     Section 4.11 Taxes. The Borrower and each of its Subsidiaries have filed
all federal, state and local tax returns required to be filed and has paid or
made provision for the payment of all taxes due and payable pursuant to such
returns and pursuant to any assessments made against any such Person or any of
its property and all other taxes, fees and other charges imposed on it or any of
its property by any governmental authority (other than taxes, fees or charges
the amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Borrower). No material tax Liens
have been filed and no material claims are being asserted with respect to any
such taxes, fees or charges. The charges, accruals and reserves on the books of
the Borrower in respect of taxes and other governmental charges are adequate and

45



--------------------------------------------------------------------------------



 



the Borrower does not know of any proposed material tax assessment against it or
any of its Subsidiaries or any basis therefor.
     Section 4.12 Trademarks, Patents. Each of the Borrower and each of its
Subsidiaries licenses to use or otherwise has the right to use, all intellectual
property necessary for the conduct of its business as currently conducted,
except to the extent that the absence of such property could not individually,
or in the aggregate, reasonably be expected to constitute a Material Adverse
Occurrence. As of the date hereof, no claim has been asserted or is pending or,
to the knowledge of the Borrower, has been threatened against the Borrower or
any of its Subsidiaries by any Person challenging or questioning the use by the
Borrower or any of its Subsidiaries of any intellectual property in a manner
that could, individually or in the aggregate, reasonably be expected to
constitute a Material Adverse Occurrence, nor does the Borrower know of any
reason to believe that any such claim would be successful if brought. As of the
date hereof, no claim has been asserted or is pending or, to the knowledge of
the Borrower, threatened against the Borrower or any of its Subsidiaries by any
Person challenging or questioning the validity or effectiveness of any of the
Borrower’s intellectual property in a manner that could, individually or in the
aggregate, reasonably be expected to constitute a Material Adverse Occurrence.
The use of intellectual property by the Borrower and its Subsidiaries does not
infringe on the rights of any Person in a manner that could, individually or in
the aggregate, reasonably be expected to constitute a Material Adverse
Occurrence. Schedule 4.12 of the Disclosure Schedules is a complete list of all
such intellectual property that is owned by the Borrower or any of its
Subsidiaries and constitutes a patent issued by, or a trademark or service mark
registered with, the United States Patent and Trademark Office (or, in either
case, applications therefor) or a copyright issued by the United States
Copyright Office (or an application therefor).
     Section 4.13 Force Majeure. Since the date of the most recent financial
statement referred to in Section 5.1, the business, properties and other assets
of the Borrower or any of its Subsidiaries have not been affected as the result
of any fire or other casualty, strike, lockout, or other labor trouble, embargo,
sabotage, confiscation, condemnation, riot, civil disturbance, activity of armed
forces or act of God which could reasonably be expected to constitute a Material
Adverse Occurrence.
     Section 4.14 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
investment company within the meaning of the Investment Company Act of 1940, as
amended.
     Section 4.15 Public Utility Holding Company Act. Neither the Borrower nor
any of its Subsidiaries is a “holding company” or a “subsidiary company” of a
holding company or an “affiliate” of a holding company or of a subsidiary
company of a holding company within the meaning of the Public Utility Holding
Company Act of 1935, as amended.
     Section 4.16 Retirement Benefits. Except as set forth on Schedule 4.16 of
the Disclosure Schedules and except as required under Section 4980B of the Code,
Section 601 of ERISA or applicable state law, neither the Borrower nor any of
its Subsidiaries is obligated to provide post-retirement medical or insurance
benefits with respect to employees or former employees.

46



--------------------------------------------------------------------------------



 



     Section 4.17 Full Disclosure. Subject to the following sentence, neither
the financial statements referred to in Section 5.1 nor any other certificate,
written statement, exhibit or report furnished by or on behalf of the Borrower
in connection with or pursuant to this Agreement contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements contained therein not misleading in light of the
circumstances in which made. Certificates or statements furnished by or on
behalf of the Borrower to the Banks consisting of projections or forecasts of
future results or events have been prepared in good faith and based on good
faith estimates and assumptions of the management of the Borrower, and, as of
the date of delivery, the Borrower has no reason to believe that such
projections or forecasts are not reasonable; provided, that Borrower can give no
assurances that such projections will be attained.
     Section 4.18 Subsidiaries; etc. As of the Closing Date of this Agreement,
neither the Borrower nor any of its Subsidiaries owns beneficially or of record,
any Equity Interests in, any other Person other than those listed on
Schedule 4.18 of the Disclosure Schedules, which sets forth the number and
percentage of the shares of each class of Equity Interests owned beneficially or
of record by the Borrower or its Subsidiaries, and the jurisdiction of
organization of each Subsidiary or other issuer of Equity Interests.
     Section 4.19 Labor Matters. To the knowledge of the Borrower, there are no
pending or threatened strikes, lockouts or slowdowns against the Borrower or any
of its Subsidiaries. Neither the Borrower nor any of its Subsidiaries has been
or is in violation in any material respect of the Fair Labor Standards Act or
any other applicable federal, state, local or foreign law dealing with such
matters, which violation could reasonably be expected to cause a Material
Adverse Occurrence. All payments due from the Borrower or any of its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits (in each case, except for de minimus amounts), have been paid or
accrued as a liability on the books of the Borrower. The consummation of the
transactions contemplated under the Loan Documents will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower is bound.
     Section 4.20 Solvency. After the making of any Loan and after giving effect
thereto, (a) the fair value of the assets of the Borrower, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of the Borrower will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) the Borrower will
be able to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
will not have unreasonably small capital with which to conduct the business in
which it is engaged as such business is proposed to be conducted following the
Closing Date.
     Section 4.21 Insurance. Schedule 4.21 of the Disclosure Schedules sets
forth a summary of the property and casualty insurance program carried by the
Borrower and its Subsidiaries on the date hereof, including any self-insurance
or risk assumption agreed to by any such Person or imposed upon any such Person
by any such insurer.

47



--------------------------------------------------------------------------------



 



     Section 4.22 Indebtedness. Except for Indebtedness permitted by
Section 6.11, neither the Borrower nor any of its Subsidiaries has any
Indebtedness.
     Section 4.23 Guaranty of Suretyship. Except for Contingent Obligations
described on Schedule 6.13 of the Disclosure Schedules or permitted by
Section 6.13, neither the Borrower nor any of its Subsidiaries is a party to any
contract of guaranty or suretyship and none of its assets is subject to such a
contract.
     Section 4.24 Related Agreements.
     (a) The Borrower has furnished to the Agent a true and correct copy of
Related Agreements in effect on the Closing Date.
     (b) The Borrower, and to the Borrower’s knowledge, each other party to a
Related Agreement, has taken all necessary corporate, company, partnership or
other organizational action to authorize the execution, delivery and performance
of the Related Agreements and the consummation of the transactions contemplated
thereby.
     (c) All representations and warranties made by the Borrower or any of its
Subsidiaries in any of the Related Agreements or in the certificates delivered
in connection therewith are true and correct in all material respects as of the
date made.
ARTICLE V
AFFIRMATIVE COVENANTS
     Until any obligation of the Banks hereunder to make the Revolving Loans and
of the Swingline Bank to make the Swingline Loans and of USBNA to issue Letters
of Credit shall have expired or been terminated and the Notes and all of the
other Obligations have been paid in full and all outstanding Letters of Credit
shall have expired or the liability of USBNA thereon shall have otherwise been
discharged (including by providing cash collateral or backup letters of credit
in accordance with Section 2.10), unless the Agent and the Majority Banks shall
otherwise consent in writing:
     Section 5.1 Financial Statements and Reports. The Borrower will furnish to
the Agent, on behalf of the Banks:
     (a) As soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, the consolidated financial statements of the
Borrower consisting of at least statements of income, cash flow and changes in
stockholders’ equity, and a consolidated balance sheet as at the end of such
year setting forth in each case in comparative form corresponding figures from
the previous annual audit (provided, that the electronic filing of the
Borrower’s annual report on Form 10-K shall satisfy the foregoing requirement),
certified without qualification by the Borrower’s existing certificated public
accountants or other independent certified public accountants of recognized
national standing selected by the Borrower and acceptable to the Agent. The
Borrower will also furnish to the Agent the related consolidating financial
statements and any management letters, management reports or other reasonably
supplementary comments or reports to the Borrower or its board of directors
furnished by such accountants.

48



--------------------------------------------------------------------------------



 



     (b) As soon as available and in any event within 45 days after the end of
each quarter, unaudited consolidated statements of income and cash flow for the
Borrower for such quarter and for the period from the beginning of such fiscal
year to the end of such quarter, setting forth in comparative form corresponding
period for the preceding fiscal year, a consolidated balance sheet of the
Borrower as at the end of such quarter, together with corresponding figures for
the prior fiscal year (provided, that the electronic filing of the Borrower’s
quarterly report on Form 10-Q shall satisfy the foregoing requirements in
respect of each of the first three quarterly periods of each fiscal year of
Borrower and the electronic filing of the Borrower’s quarterly earnings release
(including schedules detailing the unaudited consolidated condensed balance
sheet and related unaudited statement of income of the Borrower for such
quarter) within 60 days after the end of the fourth quarterly period of each
fiscal year of the Borrower shall satisfy the foregoing requirements in respect
of the fourth quarter of each fiscal year of Borrower). The Borrower will also
furnish to the Agent the related consolidating financial statements and a
certificate signed by the chief financial officer of the Borrower, on behalf of
the Borrower, stating that such financial statements present fairly the
financial condition of the Borrower and that the same have been prepared in
accordance with GAAP (except for the absence of footnotes and subject to
year-end audit adjustments).
     (c) With the financial statements delivered to the Agent pursuant to
Section 5.1(b), a Compliance Certificate in the form attached hereto as
Exhibit C signed by the chief financial officer of the Borrower demonstrating in
reasonable detail compliance (or noncompliance, as the case may be) with
Sections 6.14, 6.15 and 6.16, as at the end of such quarter and stating that as
at the end of such quarter there did not exist any Default or Event of Default
or, if such Default or Event of Default existed, specifying the nature and
period of existence thereof and what action the Borrower proposes to take with
respect thereto.
     (d) By not later than December 31 of each year, projections by the Borrower
for the Borrower’s immediately following fiscal year consisting of a balance
sheet as of the end of such following fiscal year and monthly and year to date
income statements together with the assumptions underlying such projections
certified by the Borrower’s chief financial officer or treasurer as being based
on reasonable estimates, information and assumptions and that such officer has
no reason to believe that such projections are not reasonable (provided, that no
assurance can be given that such projections will be attained), all in
reasonable detail and reasonably satisfactory in scope to the Agent.
     (e) Immediately upon any Executive Officer of the Borrower becoming aware
of any Default or Event of Default, a notice describing the nature thereof and
what action Borrowers propose to take with respect thereto.
     (f) Immediately upon any Executive Officer of the Borrower becoming aware
of the occurrence, with respect to any Plan, of any Reportable Event or any
Prohibited Transaction, a notice specifying the nature thereof and what action
the Borrower propose to take with respect thereto, and, when received, copies of
any notice from PBGC of intention to terminate or have a trustee appointed for
any Plan.

49



--------------------------------------------------------------------------------



 



     (g) Immediately upon any Executive Officer of the Borrower becoming aware
of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Occurrence, a notice from the Borrower describing the nature
thereof and what action Borrowers propose to take with respect thereto.
     (h) Immediately upon any Executive Officer of the Borrower becoming aware
of (i) the commencement of any action, suit, investigation, proceeding or
arbitration before any court or arbitrator or any governmental department,
board, agency or other instrumentality affecting the Borrower, any of its
Subsidiaries or any property of such Person, or to which the Borrower or any of
its Subsidiaries is a party (other than litigation where the insurance insures
against the damages claimed and the insurer has assumed defense of the
litigation without reservation) which could reasonably be expected to result in
a Material Adverse Occurrence; or (ii) any adverse development which occurs in
any litigation, arbitration or governmental investigation or proceeding
previously disclosed by the Borrower which could reasonably be expected to
result in a Material Adverse Occurrence, a notice from the Borrower describing
the nature and status thereof and what action the Borrower proposes to take with
respect thereto.
     (i) Without duplication of items otherwise delivered pursuant to this
Section 5.1, promptly upon the mailing or filing thereof, copies of all
financial statements, reports and proxy statements mailed to the Borrower’s
shareholders, and copies of all registration statements, periodic reports and
other material documents filed with the SEC or any national securities exchange.
     (j) Immediately upon receipt by the Borrower or any of its Subsidiaries, a
copy of any notice of default on, or acceleration of, any of such Person’s
Indebtedness or waiver of such Person’s non-compliance with the terms of such
Indebtedness; or immediately upon Borrower or any of its Subsidiaries becoming
aware of the occurrence of any event of default (howsoever defined) on any of
such Person’s Indebtedness or of any event which could, with the giving of
notice and/or lapse of time, constitute any such event of default, a notice
describing the nature thereof and what action such Person proposes to take with
respect thereto.
     (k) With each of the financial statements required to be delivered by
Section 5.1(a), the Borrower shall supplement in writing and deliver to the
Agent revisions of and supplements to the Disclosure Schedules related to
Article IV hereto to the extent necessary to disclose new or changed facts or
circumstances after the Closing Date; provided, that the delivery and receipt of
such subsequent disclosure shall not constitute a waiver by the Agent or any
Bank or a cure of any Default or Event of Default resulting from the matters
disclosed.
     (l) From time to time, such other information regarding the business,
operation and financial condition of the Borrower or any of its Subsidiaries, as
any Bank may reasonably request.
     Section 5.2 Existence. The Borrower will maintain, and will cause each of
its Subsidiaries to maintain, its existence as a corporation or other entity, as
applicable, in good

50



--------------------------------------------------------------------------------



 



standing under the laws of its jurisdiction of incorporation or formation and
its qualification to transact business in each jurisdiction where failure so to
qualify would permanently preclude such Person from enforcing its rights with
respect to any material asset or could reasonably be expected to constitute a
Material Adverse Occurrence; provided, that nothing herein shall prohibit the
merger or liquidation of any Subsidiary allowed under Section 6.1.
     Section 5.3 Insurance. The Borrower shall maintain, and shall cause each of
its Subsidiaries to maintain, with financially sound and reputable insurance
companies such insurance as may be required by law, any Loan Document or any
Related Agreement and such other insurance in such amounts and against such
hazards as is customary in the case of reputable firms engaged in the same or
similar business and similarly situated.
     Section 5.4 Payment of Taxes and Claims. The Borrower shall file, and shall
cause each of its Subsidiaries to file, all tax returns and reports which are
required by law to be filed by such Person, and will pay, and will cause each of
its Subsidiaries to pay, before they become delinquent all taxes, assessments
and governmental charges and levies imposed upon it or its property and all
claims or demands of any kind (including but not limited to those of suppliers,
mechanics, carriers, warehouses, landlords and other like Persons) which, if
unpaid, might result in the creation of a Lien upon the Borrower’s or any of its
Subsidiaries’ property; provided, that: (a) the foregoing items need not be paid
if they are being contested in good faith by appropriate proceedings, and as
long as the Borrower’s or any of its Subsidiaries’ title to its property is not
materially adversely affected, its use of such property in the ordinary course
of its business is not materially interfered with and adequate reserves with
respect thereto have been set aside on Borrower’s books in accordance with GAAP;
and (b) in all events, the Borrower and its Subsidiaries shall pay or cause to
be paid all such taxes, assessments, charges or levies forthwith upon the
commencement of foreclosure of any Lien which may have attached as security
therefor.
     Section 5.5 Inspection. The Borrower shall permit, and shall cause each of
its Subsidiaries to permit, any Person designated by any Bank or the Agent to
visit and inspect its books and financial records, to examine and to make copies
of its books of accounts and other financial records, and to discuss the
affairs, finances and accounts of the Borrower or Subsidiaries with, and to be
advised as to the same by, its officers at such reasonable times and intervals
as any Bank, or the Agent may designate; provided, that. so long as no Default
or Event of Default has occurred and is continuing, each Bank, the Agent and
their respective representatives shall use their best efforts to co-ordinate
their inspections so that such inspections occur at the same time. So long as no
Event of Default exists at the time of any such visit, inspection or examination
or any such inspection or examination does not reveal significant errors or
discrepancies in the most recent financial and operating statements furnished to
any Bank or the Agent, the expenses of the relevant inspecting Person for such
visits, inspections and examinations shall be at the expense of such inspecting
Person; provided, that: (a) any such visit, inspection, or examination made
while any Event of Default is continuing or which reveals any such significant
error or discrepancy shall be at the expense of Borrower; and/or (b) the
Borrower agrees to pay to the Agent, solely for the Agent’s account, the costs
and expenses incurred by the Agent, or its representative, in connection with
such Person’s review of the Borrower’s and/or its Subsidiaries’ real estate
construction procedures; provided further, that, so

51



--------------------------------------------------------------------------------



 



long as no Default or Event of Default has occurred and is continuing, the
Borrower shall not be obligated to pay for more than one such review during any
12 month period.
     Section 5.6 Maintenance of Properties. The Borrower will maintain, and will
cause each of its Subsidiaries to maintain, such Person’s properties used or
desirable in the conduct of its business in good condition, repair and working
order, normal wear and tear excepted, and supplied with all necessary equipment,
and make all necessary repairs, renewals, replacements, betterments and
improvements thereto, all as may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.
     Section 5.7 Books and Records. The Borrower will keep, and will cause each
of its Subsidiaries to keep, adequate and proper records and books of account in
which full and correct entries will be made of such Person’s dealings, business
and affairs.
     Section 5.8 Compliance. The Borrower will comply, and will cause each of
its Subsidiaries to comply, in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject; provided, that the failure so to comply shall not be a breach
of this covenant if such failure could not reasonably be expected to result in a
Material Adverse Occurrence and the Borrower or its Subsidiary is acting in good
faith to cure such non-compliance. Without limiting the foregoing sentence, the
Borrower will ensure that no person who owns a controlling interest in or
otherwise controls the Borrower is or shall be (a) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (b) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, and (c) without limiting clause (a)
above, the Borrower shall comply, and shall cause each of its Subsidiaries to
comply, with all applicable Bank Secrecy Act (“BSA”) and anti-money laundering
laws and regulations.
     Section 5.9 ERISA. The Borrower will maintain, and will cause each of its
ERISA Affiliates to maintain, each Plan in compliance with all material
applicable requirements of ERISA and of the Code and with all applicable rulings
and regulations issued under the provisions of ERISA and of the Code and will
not, and will not permit any of the ERISA Affiliates to (a) engage in any
transaction in connection with which the Borrower or any of the ERISA Affiliates
would be subject to either a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Code, in either case in an
amount exceeding $100,000, (b) fail to make full payment when due of all amounts
which, under the provisions of any Plan, the Borrower or any ERISA Affiliate is
required to pay as contributions thereto, or permit to exist any accumulated
funding deficiency (as such term is defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, with respect to any Plan in an
aggregate amount exceeding $100,000 or (c) fail to make any payments in an
aggregate amount exceeding $100,000 to any Multiemployer Plan that the Borrower
or any of the ERISA Affiliates may be required to make under any agreement
relating to such Multiemployer Plan or any law pertaining thereto.

52



--------------------------------------------------------------------------------



 



     Section 5.10 Environmental Matters; Reporting. The Borrower will observe
and comply with, and will cause each of its Subsidiaries to observe and comply
with, all laws, rules, regulations and orders of any government or government
agency relating to health, safety, pollution, hazardous materials or other
environmental matters to the extent non-compliance could result in a material
liability or otherwise could reasonably be expected to result in a Material
Adverse Occurrence. The Borrower will give the Agent prompt written notice of
any violation as to any environmental matter by the Borrower and of the
commencement of any judicial or administrative proceeding relating to health,
safety or environmental matters (a) in which an adverse determination or result
could result in the revocation of or have a material adverse effect on any
operating permits, air emission permits, water discharge permits, hazardous
waste permits or other permits held by the Borrower which are material to the
operations of the Borrower, or (b) which will or threatens to impose a material
liability on the Borrower to any Person or which will require a material
expenditure by the Borrower to cure any alleged problem or violation.
     Section 5.11 Further Assurances. The Borrower shall promptly correct any
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment or recordation thereof. Promptly upon request by the Agent or the
Majority Banks, the Borrower also shall execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register, any and all deeds,
conveyances, mortgages, deeds of trust, trust deeds, assignments, estoppel
certificates, financing statements and continuations thereof, notices of
assignment, transfers, certificates, assurances and other instruments as the
Agent or the Majority Banks may reasonably require from time to time in order:
(a) to carry out more effectively the purposes of the Loan Documents; (b) to
perfect and maintain the validity, effectiveness and priority of any security
interests intended to be created by the Loan Documents; and (c) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm unto the
Banks the rights granted now or hereafter intended to be granted to the Banks
under any Loan Document or under any other instrument executed in connection
with any Loan Document or that the Borrower may be or become bound to convey,
mortgage or assign to the Agent for the benefit of the Banks in order to carry
out the intention or facilitate the performance of the provisions of any Loan
Document.
     Section 5.12 LTF Leases. The Borrower shall comply with, and shall cause
Operations to comply with, their respective obligations under each LTF Lease in
all respects such that neither the Real Estate Subsidiary that is the lessor
party thereto nor any third party lender whose Permitted Permanent Loan is
secured by such LTF Lease shall have the right to terminate such LTF Lease by
reason of default by the Borrower or Operations, as the case may be, thereunder.
     Section 5.13 Real Estate. The Borrower shall take all actions necessary to
assure that the RE CO, holds in its name fee title interest (or, if the
Borrower’s and its Subsidiaries’ greatest estate in any parcel of real estate is
a leasehold estate, then such leasehold estate) to all parcels of real property
in which the Borrower or any Subsidiary has any interest except for: (a) Clubs
that are owned by a Real Estate Subsidiary subject to a Lien securing a
Permitted Permanent Loan made to such Real Estate Subsidiary or for the Club
located in Champlin, MN; and (b) the Borrower’s corporate headquarters office
buildings that are owned by the Borrower or by a Real Estate Subsidiary subject
to a Lien securing a Permitted Headquarters Loan made to the Borrower or such
Real Estate Subsidiary.

53



--------------------------------------------------------------------------------



 



     Section 5.14 Mandatory Distributions. The Borrower shall cause:
     (a) FCA Restaurant Holdings and each other Subsidiary (other than Holdings,
RE Holdings, RE CO and any Real Estate Subsidiary) to distribute (not less often
than monthly) to its owners all cash and cash equivalents that come into the
possession of FCA Restaurant Holdings or such other Subsidiary and that are not
required by FCA Restaurant Holdings or such other Subsidiary to satisfy its
immediate working capital requirements.
     (b) Holdings, RE Holdings, RE CO and each Real Estate Subsidiary to enter
into an agreement (each an “Upstream Distribution Agreement”) with the Borrower
in form and substance satisfactory to the Agent: (i) requiring Holdings, RE
Holdings, RE CO and such Real Estate Subsidiary to promptly distribute (and not
less often than monthly) to the Borrower all cash and cash equivalents that come
into the possession of such Subsidiary and that are not required by such
Subsidiary to satisfy: (A) its immediate obligations to contractors and vendors
entered into in the ordinary course of business; and (B) its obligations under
the Permitted Permanent Loans made to Holdings or such Real Estate Subsidiary;
and (ii) assigning to the Agent a Lien in all of the Borrower’s right, title and
interest in, to and under such agreement and to all payments required to be made
thereunder, and the Borrower shall cause each Subsidiary to comply with such
agreement.
     Section 5.15 Depository Accounts. The Borrower shall maintain, and cause
each of its Subsidiaries to maintain, their depository accounts at: (a) a Bank;
or (b) any other financial institution; provided, that, unless the Agent has
determined that the amount on deposit in the relevant depository accounts is
immaterial, such financial institution has entered into a Depository Account
Control Agreement with the Agent that is reasonably acceptable to the Agent.
     Section 5.16 Subsidiaries. Unless otherwise agreed by the Majority Banks
and subject in the case of any Real Estate Subsidiary to any applicable
prohibitions, restrictions or limitations set forth in the Related Agreements
for any Permitted Permanent Loan, the Borrower shall: (a) pledge, and shall
cause each Subsidiary to pledge, to the Agent, for the benefit of the Banks, the
Equity Interests of each Subsidiary organized or acquired by the Borrower or any
other Subsidiary after the Closing Date, subject to no other Liens, except for
Liens permitted pursuant to Section 6.12 hereof; and (b) cause such Subsidiary
to enter into a Subsidiary Guaranty requested by the Agent to provide that such
Subsidiary shall guaranty the Loans and other amounts payable under the Loan
Documents, and the Subsidiary Security Documents requested by the Agent to grant
to the Agent, for the benefit of the Banks, a first priority security interest
in the assets (other than real estate) of such Subsidiary (and to perfect such
interest) subject to no other Liens, except for Liens permitted pursuant to
Section 6.12 hereof. If the prohibition, restrictions or limitations set forth
in the Related Agreements for any Permitted Permanent Loan are terminated with
respect to any Real Estate Subsidiary, then the Borrower shall comply, and shall
cause each Subsidiary to comply, with this Section 5.16.

54



--------------------------------------------------------------------------------



 



ARTICLE VI
NEGATIVE COVENANTS
     Until any obligation of the Banks hereunder to make the Revolving Loans, of
the Swingline Bank to make the Swingline Loans and of USBNA to issue Letters of
Credit shall have expired or been terminated and the Notes and all of the other
Obligations have been paid in full and all outstanding Letters of Credit shall
have expired or the liability of USBNA thereon shall have otherwise been
discharged (including by providing cash collateral or backup letters of credit
in accordance with Section 2.10), unless the Majority Banks shall otherwise
consent in writing:
     Section 6.1 Merger. The Borrower will not merge or consolidate or enter
into any analogous reorganization or transaction with any Person or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution) and will
not permit any of its Subsidiaries to do any of the foregoing; provided, that,
upon not less than five (5) Business Days prior written notice to the Agent, any
wholly-owned Subsidiary of the Borrower that is not a Real Estate Subsidiary may
be merged with or liquidated into the Borrower or any other wholly-owned
Subsidiary that is not a Real Estate Subsidiary, so long as the Borrower or such
wholly-owned Subsidiary is the surviving corporation or entity.
     Section 6.2 Disposition of Assets. The Borrower will not directly or
indirectly, sell, assign, lease, convey, transfer or otherwise dispose of
(whether in one transaction or a series of transactions) any property (including
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing and will not permit any of its Subsidiaries
to do any of the foregoing, except:
     (a) dispositions of inventory, or used, to be replaced, worn-out or surplus
equipment or fixtures, all in the ordinary course of business;
     (b) the sale of equipment to the extent that such equipment is exchanged
for credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;
     (c) the sale or transfer of any of the Borrower’s open and operating Clubs
to a Real Estate Subsidiary made in connection with such Real Estate
Subsidiary’s incurrence of a Permitted Permanent Loan to be secured by such
Clubs or of the Borrower’s corporate headquarters office buildings to a Real
Estate Subsidiary made in connection with such Real Estate Subsidiary’s
incurrence of a Permitted Headquarters Loan to be secured by the relevant office
buildings;
     (d) the LTF Leases;
     (e) the sale or transfer of the Borrower’s open and operating Clubs in
connection with a sale-leaseback transaction permitted by Section 6.18(b); and

55



--------------------------------------------------------------------------------



 



     (f) other dispositions of property that is not material to the operation of
the Borrower or any Subsidiary and with an aggregate net book value not
exceeding $10,000,000 per fiscal year on a consolidated basis.
     Section 6.3 Plans. The Borrower will not permit any event to occur or
condition to exist which would permit any Plan to terminate under any
circumstances which would cause the Lien provided for in Section 4068 of ERISA
to attach to any assets of the Borrower or any of its ERISA Affiliates and will
not permit any of its ERISA Affiliates to do so; and the Borrower will not
permit, as of the most recent valuation date for any Plan subject to Title IV of
ERISA, the present value (determined on the basis of reasonable assumptions
employed by the independent actuary for such Plan and previously furnished in
writing to the Banks) of such Plan’s projected benefit obligations to exceed the
fair market value of such Plan’s assets by more than $100,000 and will not
permit any of its ERISA Affiliates to do so.
     Section 6.4 Change in Nature of Business. The Borrower will not make, and
will not permit any of its Subsidiaries to make, any material change in the
nature of the business of such Person, as carried on at the date hereof.
     Section 6.5 Acquisitions; Subsidiaries, Partnerships and Joint Ventures and
Ownership. The Borrower will not do, and will not permit any of its Subsidiaries
to do, any of the following:
     (a) purchase or lease or otherwise acquire all or substantially all of the
assets of any Person or make any Acquisition except for: (i) LTF Leases;
(ii) transactions permitted by Section 6.2 or 6.18; and/or (iii) Permitted
Acquisitions;
     (b) form or enter into any partnership as a limited or general partner or
into any joint venture, except for Permitted Acquisitions; or
     (c) take any action which would cause the Borrower’s ownership in any
Subsidiary to decrease in the percentage of the shares of any class of Equity
Interest owned except in connection with the dissolution and winding up of such
Subsidiary.
Unless otherwise agreed by the Majority Banks, immediately upon the closing of a
Permitted Acquisition, (i) the Equity Interests of the acquired Person (other
than a Real Estate Subsidiary if the Related Agreements evidencing or securing a
Permitted Permanent Loan made to such Real Estate Subsidiary prohibit such
pledge, but only so long as such prohibition remains in effect) shall be pledged
to the Agent for the benefit of the Banks, and (ii) such Person shall enter into
documents requested by the Agent to provide that such Person shall guaranty the
Loans and other amounts payable under the Loan Documents, and to grant to the
Agent, for the benefit of the Banks, a first priority security interest in the
assets of such Person (and to perfect such interest) subject to no other Liens,
except for Liens permitted pursuant to Section 6.12 hereof.
     Section 6.6 Negative Pledges. The Borrower will not enter into, and will
not permit any of its Subsidiaries to enter into, any agreement, bond, note or
other instrument (including, without limitation, any ground lease or other real
estate lease described in Section 6.21) with or for the benefit of any Person
other than the Banks which would (a) prohibit such Person from granting, or
otherwise limit the ability of such Person to grant, to the Banks any Lien on
any

56



--------------------------------------------------------------------------------



 



assets or properties of such Person, and/or, in the case of any of the
Borrower’s Subsidiaries, would prohibit such Subsidiary from paying
distributions or dividends to its equity holders except for the Related
Agreements evidencing or securing: (i) a Permitted Permanent Loan so long as
such restriction applies only to the Real Estate Subsidiaries that are bound by
the relevant Related Agreements and terminates upon the payment of such
Permitted Permanent Loan; and (ii) Purchase Money Indebtedness (including
Capitalized Leases) which prohibit the granting of additional Liens on the
property securing such Purchase Money Indebtedness, or (b) require the Borrower
or any of its Subsidiaries to grant a Lien to any other Person if such Person
grants any Lien to the Banks.
     Section 6.7 Restricted Payments. The Borrower will not make, and will not
permit any Subsidiary to make, any Restricted Payments, other than so long as no
Event of Default has occurred and is continuing, or would result therefrom,
except for the following:
     (a) the Borrower may repurchase shares of its stock that are owned by an
officer, director, consultant or employee of the Borrower in connection with the
termination of such officer’s, director’s, consultant’s or employee’s employment
or employee’s other relationship with the Borrower, provided, that the aggregate
amount of such Restricted Payments under this Section 6.7(a) made by the
Borrower in any fiscal year does not exceed $1,000,000;
     (b) any wholly-owned Subsidiary of the Borrower may pay dividends or make
distributions to its parent; provided, that, if such wholly-owned Subsidiary is
indirectly owned by the Borrower through one or more intermediate Subsidiaries,
then such Subsidiary may not pay dividends or make distributions to its parent
unless all of such intermediate Subsidiaries can pay dividends or make
distributions to their respective parents without any restriction or limitation
set forth in any Related Agreement;
     (c) FCA Restaurant Holdings may make distributions to its members in an
amount equal to their federal and state income tax liability arising from their
respective allocable share of that Subsidiary’s taxable income so long as that
Subsidiary is a pass-through tax entity under the Code (such distributions being
the “Tax Distributions”); provided, that: (i) such members’ federal and state
income tax liability shall be computed on the basis of the highest marginal
combined tax rate for individuals under the Code and Minnesota law; (ii) Tax
Distributions shall be paid in estimated quarterly installments
contemporaneously with an individual’s obligations to pay estimated income taxes
based upon FCA Restaurant Holdings’ annualized income through the end of its
fiscal month immediately preceding such tax installment’s due date and also
contemporaneously with any such members’ filing of its, his or her federal and
state income tax returns if the estimated Tax Distributions paid for any of that
Subsidiary’s fiscal years are not sufficient to pay such members’ actual income
tax liability arising from its, his or her share of that Subsidiary’s actual
taxable income for such fiscal year as disclosed by copies of that Subsidiary’s
tax returns and related Schedules K-1 for such fiscal year delivered to the
Agent and the Banks pursuant to this Agreement; and (iii) if the Tax
Distributions actually paid with respect to any of such Subsidiary’s fiscal
years exceed the Tax Distributions permitted by this Section based upon such
Subsidiary’s actual taxable net income as disclosed by copies of such tax
returns and schedules described

57



--------------------------------------------------------------------------------



 



above, then such Subsidiary shall immediately recover the excess amount from the
recipient and shall not pay any further Tax Distribution to any person until
such excess amount is recovered;
     (d) prepayments of: (i) Capitalized Lease Obligations; and/or (ii) other
Indebtedness for borrowed money, other interest bearing Indebtedness, but
excluding Seller Financing, up to the aggregate amount of $1,000,000.00 per
fiscal year determined on a consolidated basis for the Borrower and its
Subsidiaries so long as, in either case, no Default or Event of Default has
occurred and is continuing at the time of such prepayment and such prepayment
does not require the Borrower or any of its Subsidiaries to pay any prepayment
premium or penalty; and
     (e) the Borrower may purchase shares of its stock in the open-market for
the purpose of selling such shares to its employees pursuant to a qualified
employee stock bonus plan described in Section 401 of the Code that has been
adopted by the Borrower.
     Section 6.8 Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to: (a) permit the direct or indirect
transfer, distribution or payment of any of its funds, assets or property to any
Affiliate, except that the Borrower or any of its Subsidiaries may pay: (i) bona
fide employee or director compensation (including benefits) to Affiliates for
services actually rendered to such Person; (ii) expenses incurred by an employee
in the ordinary course of business; and (iii) expenses or rents for services or
property or the use thereof allocated to such Person; provided, that: (A) all
such payments pursuant to subsections (a)(i), (ii) and (iii) shall not exceed
the amount which would be payable in a comparable arm’s length transaction with
a third party who is not a Affiliate; (b) lend or advance money, credit or
property to any Affiliate except as permitted by Sections 6.10 and 6.11; (c)
invest in (by capital contribution or otherwise) or purchase or repurchase any
stock or indebtedness, or any assets or properties, of any Affiliate except as
permitted by Sections 6.7 and 6.10 or otherwise permitted by other subsections
of this Section; or (d) guarantee, assume, endorse or otherwise become
responsible for, or enter into any agreement or instrument for the purpose of
discharging or assuming (directly or indirectly, through the purchase of goods,
supplies or services or otherwise) the indebtedness, performance, capability,
obligations, dividends or agreement for the furnishing of funds of any Affiliate
or any officer, director or employee thereof except for the Contingent
Obligations permitted by Section 6.13.
     Section 6.9 Accounting Changes. The Borrower will not make, and will not
permit any of its Subsidiaries to make, any significant change in accounting
treatment or reporting practices, except as permitted by GAAP; provided, that,
for purposes of this Agreement, any such change is subject to Section 1.2.
     Section 6.10 Investments. The Borrower will not, and will not permit any of
its Subsidiaries to, acquire for value, make, have or hold any Investments,
except:
     (a) Investments existing on the Closing Date of this Agreement and
described on Schedule 6.10 of the Disclosure Schedules.

58



--------------------------------------------------------------------------------



 



     (b) Travel advances to management personnel and employees in the ordinary
course of business.
     (c) Investments in readily marketable United States Government Treasury
notes or bills, or in United States Government Agency Securities, including
discount notes that are supported by the full faith and credit of the United
States.
     (d) Certificates of deposit or bankers’ acceptances issued by any Bank or
overnight Eurodollar deposits issued by any Bank or any of its Affiliates.
     (e) Commercial paper with an investment grade rating of A1/P1 or A2/P2;
     (f) Asset backed securities with a credit rating of AAA.
     (g) Repurchase agreements backed by securities listed in clauses (c) or
(d) above; provided, that all such agreements shall require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System.
     (h) Money market mutual funds having a top short term rating.
     (i) Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale of goods and services in the ordinary course of
business.
     (j) Shares of stock, obligations or other securities received in settlement
of claims arising in the ordinary course of business.
     (k) Investments by the Borrower in a Real Estate Subsidiary that are made
in connection with such Real Estate Subsidiary’s incurrence of a Permitted
Permanent Loan that are required to be made by the applicable Related
Agreements; provided, that such Investments are made solely by transferring to
such Real Estate Subsidiary the real property and improvements of the the
relevant open and operating Clubs or of the Borrower’s relevant corporate
headquarters office buildings that secure such Permitted Permanent Loan.
     (l) Investments by the Borrower in FCA Restaurant Holdings in existence on
the Closing Date.
     (m) Investments by the Borrower in DuPage LLC in existence on the Closing
Date.
     (n) Investments by the Borrower in its other Subsidiaries in existence on
the Closing Date.
     (o) Additional Investments by the Borrower in Subsidiaries (other than Real
Estate Subsidiaries) in an amount not to exceed $30,000,000 in the aggregate
during any fiscal year; provided, that: (i) such Subsidiaries shall be engaged
in the same businesses as the Borrower or its Subsidiaries are engaged in on the
Closing Date or other businesses

59



--------------------------------------------------------------------------------



 



reasonably ancillary, or related, thereto and reasonable extensions thereof; and
(ii) such additional Investments shall correspondingly reduce the amount of
Permitted Acquisitions during the relevant fiscal year.
     (p) Permitted Acquisitions, provided, that the amount of Permitted
Acquisitions shall correspondingly reduce the amount of Investment permitted by
subsection (o) above during the relevant fiscal year.
Any Investments under clauses (c), (d), (e), (f) or (g) above must mature within
one year of the acquisition thereof by the Borrower and the Investments must be
maintained in securities accounts maintained with a Bank or, if not with a Bank,
then with any securities intermediary that has signed a securities account
control agreement with the Agent that is reasonably acceptable to the Agent.
     Section 6.11 Indebtedness. The Borrower will not incur, create, issue,
assume or suffer to exist any Indebtedness, and the Borrower will not permit any
of its Subsidiaries to do any of the foregoing, except:
     (a) The Obligations.
     (b) Current Liabilities, other than for borrowed money, incurred in the
ordinary course of business.
     (c) Indebtedness existing on the Closing Date of this Agreement and
disclosed on Schedule 6.11 of the Disclosure Schedules, and any extension or
refinancing thereof; provided, that, subject to clause (f) below, the
Indebtedness incurred in connection with such extension or refinancing, and the
Related Agreements pertaining thereto, do not: (i) increase the principal amount
of the extended or refinanced Indebtedness except for Teachers’ Re-financings
subject to clause (f) below; (ii) contain any financial covenant except, in the
case of an extension, the financial covenants that are contained in the Related
Agreements pertaining to such extended Indebtedness at the time of its
extension; (iii) amend or modify any affirmative or negative covenant (other
than the financial covenants that are permitted by, and subject to, subsection
(ii) above) applicable to such extended or refinanced Indebtedness if the effect
of such amendment or modification is to make such covenant more restrictive on
the Borrower or any of its Subsidiaries than those pertaining to the extended or
refinanced Indebtedness at the time of its extension or refinancing; and
(iv) cross-default to any other Indebtedness of the Borrower or any of its
Subsidiaries except, in the case of: (A) an extension, any cross-default that is
contained in the Related Agreements pertaining to such extended Indebtedness at
the time of its extension; or (B) a refinancing, any cross-default to other
Indebtedness that is held by the holder of the refinancing Indebtedness.
     (d) Indebtedness (including, without limitation, Capitalized Lease
Obligations (other than those arising from a sale-leaseback transaction
permitted by Section 6.18(b)) incurred by the Borrower that are secured by Liens
permitted under Section 6.12(i) hereof, not to exceed the sum of: (i)
$15,000,000 during the term of this Agreement; plus (ii) Capitalized Lease
Obligations arising from a sale-leaseback transaction permitted by

60



--------------------------------------------------------------------------------



 



Section 6.18(b); plus (iii) up to $10,000,000 (including, without limitation,
the outstanding principal balance of any Indebtedness permitted by
Section 6.11(c) above) during the term of this Agreement for the purpose of
financing the acquisition of aircraft by the Borrower or one of its
Subsidiaries.
     (e) Indebtedness consisting of endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business.
     (f) Permitted Permanent Loans; provided, that any Teachers’ Re-financing
must satisfy the requirements of clause (b) of the definition of “Permitted
Permanent Loans” as if it were Indebtedness first being incurred after the
Closing Date.
     (g) Contingent liabilities permitted by Section 6.13.
     (h) Other unsecured Indebtedness incurred by the Borrower; provided, that:
(i) such additional Indebtedness has an original maturity date of not less than
five (5) years from the date of its incurrence and matures at least six
(6) months after the Revolving Loan Termination Date and shall not require any
principal amortization prior to its maturity date; (ii) the Related Agreements
do not contain any financial covenants and do not cross-default to any other
Indebtedness of the Borrower or any of its Subsidiaries except for Indebtedness
that is held by the holder of such additional Indebtedness; and (iii) reasonably
prior to the incurrence of such Indebtedness, the Agent shall have received
drafts that are finalized in all material respects of each material Related
Agreement to be executed in connection with such transaction.
     (i) The Rate Protection Obligations.
     Section 6.12 Liens. The Borrower will not create, incur, assume or suffer
to exist any Lien, or enter into, or make any commitment to enter into, any
arrangement for the acquisition of any property through conditional sale,
lease-purchase or other title retention agreements, with respect to any property
now owned or hereafter acquired by the Borrower and will not permit any of its
Subsidiaries to do any of the foregoing with respect to any property now owned
or hereafter acquired by such Subsidiary, except:
     (a) Liens granted to the Agent and the Banks under the Security Documents
to secure the Obligations.
     (b) Liens existing on the Closing Date of this Agreement and disclosed on
Schedule 6.12 of the Disclosure Schedules.
     (c) Deposits or pledges to secure payment of workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of the Borrower or its Subsidiaries.
     (d) Liens for taxes, fees, assessments and governmental charges not
delinquent or to the extent that payment therefor shall not at the time be
required to be made in accordance with the provisions of Section 5.4.

61



--------------------------------------------------------------------------------



 



     (e) Liens of carriers, warehousemen, mechanics and materialmen, and other
like Liens arising in the ordinary course of business, for sums not due or to
the extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of Section 5.4; provided, that the Liens of
mechanics and materialmen shall: (i) not exceed the aggregate outstanding amount
of $3,000,000 determined on a consolidated basis for the Borrower and its
Subsidiaries; and (ii) in all events, the Borrower and its Subsidiaries shall
pay or cause to be paid each such Lien forthwith upon the commencement of
foreclosure of such Lien.
     (f) Liens incurred or deposits or pledges made or given in connection with,
or to secure payment of, indemnity, performance or other similar bonds.
     (g) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided, that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by the
account holder in excess of those set forth by regulations promulgated by the
Board, and (ii) such deposit account is not intended by the Borrower or any of
its Subsidiaries to provide collateral to the depository institution.
     (h) Encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property and landlord’s Liens under
leases on the premises rented, which do not materially detract from the value of
such property or impair the use thereof in the business of the Borrower or its
Subsidiary.
     (i) The interest of any lessor under any Capitalized Lease entered into
after the Closing Date or purchase money Liens on property acquired after the
Closing Date; provided, that (i) the Indebtedness secured thereby is permitted
by Section 6.11(d) of this Agreement and (ii) such Liens are limited to the
property acquired and do not secure Indebtedness other than the related
Capitalized Lease Obligations or the purchase price of such property.
     (j) Liens against the real property and improvements and rights as lessor
under leases of a Real Estate Subsidiary securing a Permitted Permanent Loan.
     Section 6.13 Contingent Liabilities. The Borrower will not, and will not
permit any of its Subsidiaries to: (a) endorse, guarantee, contingently agree to
purchase or to provide funds for the payment of, or otherwise become
contingently liable upon, any obligation of any other Person, except: (i) by the
endorsement of negotiable instruments for deposit or collection (or similar
transactions) in the ordinary course of business; (ii) for guarantees of the
obligations of the Borrower to the Banks or any Rate Protection Provider and for
other Contingent Obligations for the benefit of the Banks or any Rate Protection
Provider; (iii) Contingent Obligations existing on the Closing Date of this
Agreement and described on Schedule 6.13 of the Disclosure Schedules, including,
with limitation, guaranties that are existing on the Closing Date made by one
Real Estate Subsidiary in favor of Teachers guaranteeing, on a Limited Recourse
Liability basis, the payment of the Permitted Permanent Loans made by Teachers
to another Real Estate Subsidiary that are existing on the Closing Date;
(iv) contingent liablities incurred after the

62



--------------------------------------------------------------------------------



 



Closing Date in connection with Permitted Permenant Loans so long as such
contingent liabilites comply with the conditions set forth in the definition of
Permitted Permanent Loan; and (v) the Borrower’s guaranty of RE CO’s obligations
as a lessee under ground leases or other real estate leases covering any real
estate underlying, or on which the Borrower intends to develop and operate, a
Club and related businesses (including, without limitation, the lease guaranties
existing on the Closing Date of this Agreement and described on Schedule 6.13 of
the Disclosure Schedules) so long as: (A) the applicable Related Agreements
evidencing any lease guaranty issued after the Closing Date shall not:
(1) impose any materially greater liability on the Borrower than that incurred
by the Borrower pursuant to the LTF CMBS I Related Agreements; (2)(a) contain
any financial covenants; (b) cross-default to any other Indebtedness of the
Borrower or any other Subsidiary; and/or (c) violate Section 6.6 hereof; and/or
(c) require the Borrower to waive its rights of contribution, subrogation or
other similar rights to succeed to the relevant lender’s rights against the
borrowing Real Estate Subsidiary or its assets upon the Borrower’s payment and
performance in full of its obligations under such Related Agreements; and (B) in
the case of a ground lease, such ground lease contains the material provisions
that are routinely required by rating agencies in connection with rating a
Securitized commercial loan that is secured by a leasehold mortgage; or
(b) agree to maintain the net worth or working capital of, or provide funds to
satisfy any other financial test applicable to, any other Person, or (c) enter
into or be a party to any contract for the purchase or lease of materials,
supplies or other property or services if such contract requires that payment be
made by it regardless of whether or not delivery is ever made of such materials,
supplies or other property or services.
     Section 6.14 Fixed Charge Coverage Ratio. Commencing with the Quarterly
Measurement Date occurring on March 31, 2006, the Borrower will not permit the
Fixed Charge Coverage Ratio, as of the Quarterly Measurement Date for the
Measurement Period ending on that date, to be less than 1.60 to 1.00.
     Section 6.15 Consolidated Leverage Ratio. Commencing with the Quarterly
Measurement Date occurring on March 31, 2007, the Borrower will not permit the
Consolidated Leverage Ratio, as of the Quarterly Measurement Date for the
Measurement Period ending on that date, to be more than 4.00 to 1.00.
     Section 6.16 Senior Secured Operating Company Leverage Ratio. Commencing
with the Quarterly Measurement Date occurring on March 31, 2007, the Borrower
will not permit the Senior Secured Operating Company Leverage Ratio, as of the
Quarterly Measurement Date for the Measurement Period ending on that date, to be
more than 2.50 to 1.00.
     Section 6.17 Loan Proceeds. The Borrower will not use any part of the
proceeds of any Loan or Advances directly or indirectly, and whether
immediately, incidentally or ultimately, (a) to purchase or carry margin stock
(as defined in Regulation U of the Board) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose or (b) for any purpose which entails a
violation of, or which is inconsistent with, the provisions of Regulations U or
X of the Board.
     Section 6.18 Sale and Leaseback Transactions. The Borrower will not enter
into, and will not permit any of its Subsidiaries to enter into, any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, and thereafter lease such property

63



--------------------------------------------------------------------------------



 



for the same or a substantially similar purpose or purposes as the property sold
or transferred, except for:
     (a) Sale-leaseback transactions existing on the Closing Date and disclosed
on Schedule 6.18 of the Disclosure Schedules.
     (b) Sale-leaseback transactions relating to an open and operating Club that
is entered into by the Borrower after the Closing Date; provided, that (i) the
relevant lease has an original lease termination date of not less than five
(5) years from the date of its inception and terminates at least six (6) months
after the Revolving Loan Termination Date; (ii) the Related Agreements do not
contain any financial covenants and do not cross-default to any other
Indebtedness of the Borrower or any of its Subsidiaries except for Indebtedness
that is held by the lessor party to such lease; and (iii) reasonably prior to
the consummation of such transaction, the Agent shall have received drafts that
are finalized in all material respects of each material Related Agreement to be
executed in connection with such transaction.
     Section 6.19 Related Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to amend, modify, or supplement any provision of, or
waive any other party’s compliance with any of the terms of, any Related
Agreement in any manner which:
     (a) increases the principal amount of the Indebtedness subject to the
relevant Related Agreements except for Teachers’ Re-financing permitted by
Section 6.11(f);
     (b) materially changes the economic terms of the transaction covered by
such Related Agreement in any manner; provided, that, reasonably prior to the
date of the proposed change, the Agent shall have received drafts that are
finalized in all material respects of each material Related Agreement to be
executed in connection with such proposed change;
     (c) modifies any affirmative or negative covenant contained therein if the
effect of such modification is to make such covenant materially more restrictive
on the Borrower or any of its Subsidiaries;
     (d) imposes any financial covenant or provides for any cross-default to any
other Indebtedness of the Borrower or any of its Subsidiaries except for
Indebtedness that is held by the holder of the Indebtedness evidenced or secured
by the relevant Related Agreement;
     (e) could reasonably be expected to result in a Material Adverse
Occurrence; or
     (f) is materially adverse to the rights and benefits of the Agent or the
Banks.
     Section 6.20 Fiscal Year. The Borrower shall not change its fiscal year.
     Section 6.21 Real Estate Leases. The Borrower shall not permit RE CO to
enter into any ground lease or other real estate leases covering any real estate
underlying, or on which the

64



--------------------------------------------------------------------------------



 



Borrower intends to develop and operate, a Club and related businesses if the
Related Agreements relating to such ground lease or other real estate lease:
(a)(i) contain any financial covenants; (ii) cross-default to any Indebtedness
of the Borrower or any other Subsidiary; or (iii) violate Section 6.6 hereof;
and (b) in the case of a ground lease, such ground lease does not contain the
material provisions that are routinely required by rating agencies in connection
with rating a Securitized commercial loan that is secured by a leasehold
mortgage.
ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES
     Section 7.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default:
     (a) The Borrower shall fail to make when due, whether by acceleration or
otherwise, any payment of interest on any Note, any fee or other amount required
to be made to the Agent pursuant to the Loan Documents or any payment on any
Rate Protection Obligation, or the Borrower shall fail to make when due, whether
by acceleration or otherwise, any payment of principal on any Note, or any
payment on any Letter of Credit Obligation owed by the Borrower as a result of
draws on Letters of Credit which have not been paid with the proceeds of
Revolving Loans pursuant to Section 2.11.
     (b) Any representation or warranty made by or on behalf of the Borrower in
this Agreement or any other Loan Document or by or on behalf of the Borrower in
any certificate, statement, report or document herewith or hereafter furnished
to any Bank or the Agent pursuant to this Agreement or any other Loan Document
shall prove to have been false or misleading in any material respect on the date
as of which the facts set forth are stated or certified.
     (c) The Borrower shall fail to comply with Sections 5.2 or 5.3 hereof or
any Section of Article VI hereof.
     (d) The Borrower or any Subsidiary shall fail to comply with any other
agreement, covenant, condition, provision or term contained in this Agreement
(other than those hereinabove set forth in this Section 7.1) or any other Loan
Document on its part to be performed and such failure to comply shall continue
for 30 calendar days after whichever of the following dates is the earliest:
(i) the date the Borrower gives notice of such failure to the Banks, (ii) the
date the Borrower should have given notice of such failure to the Agent pursuant
to Section 5.1, or (iii) the date the Agent or any Bank gives notice of such
failure to the Borrower.
     (e) The Borrower or any of its Restricted Subsidiaries shall become
insolvent or shall generally not pay its debts as they mature or shall apply
for, shall consent to, or shall acquiesce in the appointment of a custodian,
trustee or receiver of the Borrower or any of its Restricted Subsidiaries or for
a substantial part of the property thereof or, in the absence of such
application, consent or acquiescence, a custodian, trustee or receiver shall be
appointed for the Borrower or any of its Restricted Subsidiaries or for a
substantial part

65



--------------------------------------------------------------------------------



 



of the property thereof and shall not be discharged within 30 days, or the
Borrower or any of its Restricted Subsidiaries shall make an assignment for the
benefit of creditors.
     (f) Any bankruptcy, reorganization, debt arrangement or other proceedings
under any bankruptcy or insolvency law shall be instituted by or against the
Borrower, or any of its Restricted Subsidiaries, and, if instituted against such
Person, shall have been consented to or acquiesced in by such Person, or shall
remain undismissed for 30 days, or an order for relief shall have been entered
against such Person.
     (g) Any dissolution or liquidation proceeding not permitted by Section 6.1
shall be instituted by or against the Borrower or any of its Restricted
Subsidiaries and, if instituted against such Person, shall be consented to or
acquiesced in by such Person or shall remain for 30 days undismissed.
     (h) A judgment or judgments for the payment of money in excess of the sum
of $3,000,000 in the aggregate shall be rendered against the Borrower and/or any
of its Subsidiaries and either (i) the judgment creditor executes on such
judgment or (ii) such judgment remains unpaid or undischarged for more than
30 days from the date of entry thereof or such longer period during which
execution of such judgment shall be stayed during an appeal from such judgment.
     (i) The maturity of any Indebtedness of the Borrower or any of its
Subsidiaries (other than Indebtedness under this Agreement or the other Loan
Documents) in excess of the aggregate amount of $1,000,000 for any or all of
such Persons shall be accelerated, or the Borrower or any of its Subsidiaries
shall fail to pay any such Indebtedness when due or, in the case of such
Indebtedness payable on demand, when demanded, or any event shall occur or
condition shall exist and shall continue for more than the period of grace, if
any, applicable thereto and shall have the effect of causing, or permitting (any
required notice having been given and grace period having expired) the holder of
any such Indebtedness or any trustee or other Person acting on behalf of such
holder to cause such Indebtedness to become due prior to its stated maturity or
to realize upon any collateral given as security therefor.
     (j) Any execution or attachment shall be issued whereby any substantial
part of the property of the Borrower or any of its Restricted Subsidiaries shall
be taken or attempted to be taken and the same shall not have been vacated or
stayed within 30 days after the issuance thereof.
     (k) Any Loan Document shall, at any time, cease to be in full force and
effect (except in accordance with its terms or in a transaction permitted
hereby) or shall be judicially declared null and void, or the validity or
enforceability thereof shall be contested by the Borrower or any other Loan
Party, or the Agent or the Banks shall cease to have a valid and perfected first
priority security interest in any of the collateral described therein (other
than by reason of the action or inaction of the Agent or any Bank).
     (l) Any Change of Control shall occur.

66



--------------------------------------------------------------------------------



 



     (m) The lessor party to any material operating lease on which the Borrower
or any of its Subsidiaries is the lessee party declares an event of default
(howsoever defined) under such lease and the lessor party has terminated such
lease and/or has accelerated the Borrower’s or any of its Subsidiaries’ payment
obligations thereunder. For purposes of this Event of Default, an operating
lease shall be deemed material if the aggregate rent payable under such
operating lease and all other operating leases between the original lessor party
thereto (without giving effect to any assignment of such original lessor party’s
assignment of its rights under such leases), on the one hand, and the Borrower
or any of its Subsidiaries, on the other hand, are more than $1,000,000.00
during any fiscal year.
     Section 7.2 Remedies. If (a) any Event of Default described in
Sections 7.1(e), (f) or (g) shall occur with respect to the Borrower, the
Commitments shall automatically terminate and the Notes and all other
Obligations shall automatically become immediately due and payable, and the
Borrower shall without demand pay into the Holding Account an amount equal to
the aggregate face amount of all outstanding Letters of Credit; or (b) any other
Event of Default shall occur and be continuing, then, upon receipt by the Agent
of a request in writing from the Majority Banks, the Agent shall take any of the
following actions so requested: (i) declare the Commitments terminated,
whereupon the Commitments shall terminate, (ii) declare the outstanding unpaid
principal balance of the Notes, the accrued and unpaid interest thereon and all
other Obligations to be forthwith due and payable, whereupon the Notes, all
accrued and unpaid interest thereon and all such Obligations shall immediately
become due and payable, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived, anything in
this Agreement or in the Notes to the contrary notwithstanding, and (iii) demand
that the Borrower pay into the Holding Account an amount equal to the aggregate
face amount of all outstanding Letters of Credit. Upon the occurrence of any of
the events described in clause (a) of the preceding sentence, or upon the
occurrence of any of the events described in clause (b) of the preceding
sentence when so requested by the Majority Banks, the Agent may exercise all
rights and remedies under any of the Loan Documents, and enforce all rights and
remedies under any applicable law.
     Section 7.3 Offset. In addition to the remedies set forth in Section 7.2,
upon the occurrence of any Event of Default and thereafter while the same be
continuing, the Borrower hereby irrevocably authorizes each Bank or any other
holder of any Note to offset any and all balances, credits, deposits (general or
special, time or demand, provisional or final), accounts (including, without
limitation, any demand deposit, savings or investment account) or monies of the
Borrower then or thereafter with such Bank or such other holder, or any
obligations of such Bank or such other holder of the Note against the
Obligations. The Borrower hereby grants to the Agent for itself and the pro rata
use and benefit of each Bank, each other Note holder and each Rate Protection
Provider a Lien in all such balances, credits, deposits, accounts or monies. The
Borrower and each Bank agree that the Agent has perfected its Lien by “control”
over each such demand deposit, savings or investment account) or monies of the
Borrower then or thereafter with such Bank or other holder of the Notes within
the meaning of Article 8 and Article 9 of the Uniform Commercial Code enacted in
the relevant jurisdiction. Each Bank agrees that, as promptly as is reasonably
possible after the exercise of any such setoff right, it shall notify the
Borrower of its exercise of such setoff right; provided, that the failure of any
Bank to provide such notice shall not affect the validity of the exercise of
such setoff rights.

67



--------------------------------------------------------------------------------



 



Nothing in this Agreement shall be deemed a waiver or prohibition of or
restriction on any Bank to all rights of banker’s lien, setoff and counterclaim
available pursuant to law.
ARTICLE VIII
THE AGENT
     The following provisions shall govern the relationship of the Agent with
the Banks.
     Section 8.1 Appointment and Authorization. Each Bank appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such respective powers under the Loan Documents as are delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto. Neither the Agent nor any of its directors, officers or employees shall
be liable for any action taken or omitted to be taken by it under or in
connection with the Loan Documents, except for its own gross negligence or
willful misconduct. The Agent shall act as an independent contractor in
performing its obligations as Agent hereunder. The duties of the Agent shall be
mechanical and administrative in nature, and nothing herein contained shall be
deemed to create any fiduciary relationship among or between the Agent, the
Borrower or the Banks.
     Section 8.2 Note Holders. The Agent may treat the payee of any Note as the
holder thereof until written notice of transfer shall have been filed with it,
signed by such payee and in form satisfactory to the Agent.
     Section 8.3 Consultation With Counsel. The Agent may consult with legal
counsel selected by it and shall not be liable for any action taken or suffered
in good faith by it in accordance with the advice of such counsel.
     Section 8.4 Loan Documents. The Agent shall not be responsible to any Bank
for any recitals, statements, representations or warranties in any Loan Document
or be under a duty to examine or pass upon the validity, effectiveness,
genuineness or value of any of the Loan Documents or any other instrument or
document furnished pursuant thereto, and the Agent shall be entitled to assume
that the same are valid, effective and genuine and what they purport to be.
     Section 8.5 USBNA and Affiliates. With respect to its Commitments and the
Loans made by it and Letter of Credit Participations retained by it, USBNA shall
have the same rights and powers under the Loan Documents as any other Bank and
may exercise the same as though it were not the Agent consistent with the terms
thereof, and USBNA and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower as if it were not
the Agent.
     Section 8.6 Action by Agent. Except as may otherwise be expressly stated in
this Agreement, the Agent shall be entitled to use its discretion with respect
to exercising or refraining from exercising any rights which may be vested in it
by, or with respect to taking or refraining from taking any action or actions
which it may be able to take under or in respect of, the Loan Documents. The
Agent shall be required to act or to refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the instructions of the
Majority Banks, and such instructions shall be binding upon all holders of
Notes; provided, that the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is

68



--------------------------------------------------------------------------------



 



contrary to the Loan Documents or applicable law. The Agent shall incur no
liability under or in respect of any of the Loan Documents by acting upon any
notice, consent, certificate, warranty or other paper or instrument believed by
it to be genuine or authentic or to be signed by the proper party or parties and
to be consistent with the terms of this Agreement.
     Section 8.7 Credit Analysis. Each Bank has made, and shall continue to
make, its own independent investigation or evaluation of the operations,
business, property and condition, financial and otherwise, of the Borrower in
connection with entering into this Agreement and has made its own appraisal of
the creditworthiness of the Borrower. Except as explicitly provided herein, the
Agent has no duty or responsibility, either initially or on a continuing basis,
to provide any Bank with any credit or other information with respect to such
operations, business, property, condition or creditworthiness, whether such
information comes into its possession on or before the first Event of Default or
at any time thereafter.
     Section 8.8 Notices of Event of Default, Etc. In the event that the Agent
shall have acquired actual knowledge of any Event of Default or Default, the
Agent shall promptly give notice thereof to the Banks. The Agent shall not be
deemed to have knowledge or notice of any Default or Event of Default, except
with respect to actual defaults in the payment of principal, interest and fees
required to be paid to the Agent for the account of the Banks, unless the Agent
shall have received written notice from a Bank or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “Notice of Default”.
     Section 8.9 Indemnification. Each Bank agrees to indemnify the Agent, as
Agent (to the extent not reimbursed by the Borrower), ratably according to such
Bank’s share of the aggregate Revolving Commitment Amounts from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on or incurred by the Agent in any way relating
to or arising out of the Loan Documents or any action taken or omitted by the
Agent under the Loan Documents; provided, that no Bank shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s
gross negligence or willful misconduct.
     The Borrower hereby authorizes each Bank to make a Revolving Loan in the
amount of such Bank’s Revolving Percentage of any Antares LC Indemnity Payment
and each Bank agrees to make its Revolving Loan so long as the conditions
precedent set forth in Section 2.1 and Article III are satisfied as of the date
of the proposed Revolving Loan. The Agent shall promptly notify the Borrower and
each Bank of each demand by Antares for an Antares LC Indemnity Payment and the
amount of such Bank’s Revolving Loan to be made pursuant to this Section 8.9.
     If and to the extent any Bank shall not have made such amount available to
Agent on the date of the Agent’s request for indemnification, such Bank agrees,
upon demand, to pay interest on such amount to the Agent for the account of the
Agent for each day from and including the date on which such payment was to be
made to but excluding the date such payment is made at a rate per annum equal to
the Federal Funds Rate from time to time in effect, based upon a year of
360 days.

69



--------------------------------------------------------------------------------



 



     No payment by any Bank under this Section shall relieve the Borrower of any
of its obligations under this Agreement.
     Section 8.10 Payments and Collections. All funds received by the Agent in
respect of any payments made by the Borrower on the Revolving Notes, Revolving
Commitment Fees or Letter of Credit Fees shall be distributed forthwith by the
Agent among the Banks, in like currency and funds as received, ratably according
to each Bank’s Revolving Percentage. All funds received by the Agent in respect
of any payments made by the Borrower on the Swingline Note shall be distributed
forthwith by the Agent to the Swingline Lender, in like currency and funds as
received. After any Event of Default has occurred, all funds received by the
Agent, whether as payments by the Borrower or as realization on collateral or on
any guaranties, shall (except as may otherwise be required by law) be
distributed by the Agent in the following order: (a) first to the Agent or any
Bank that has incurred unreimbursed costs of collection with respect to any
Obligations hereunder, ratably to the Agent and each Bank in the proportion that
the costs incurred by the Agent or such Bank bear to the total of all such costs
incurred by the Agent and all Banks; (b) next to the Agent for the account of
the Banks for application on the Notes (first to unpaid accrued interest and
then to principal) and to pay any Rate Protection Obligations then due and
payable, ratably to the Banks and the holders of such Rate Protection
Obligations; provided, that: (i) if no Rate Protection Obligations are then due
and payable, each Bank’s ratable share shall be based on its Total Percentage;
or (ii) if any Rate Protection Obligations are then due and payable, then: (A)
the denominator used in calculating each Bank’s Total Percentage shall be
increased by the amount of such then due and payable Rate Protection
Obligations; and (B) each Rate Protection Provider’s ratable share shall be
calculated as the percentage equivalent of a fraction, the numerator of which
are the Rate Protection Obligations then due and payable to such Rate Protection
Provider and the denominator of which is the sum of the Revolving Commitment
Amounts (or, if the Revolving Credit Commitments have terminated, the Total
Revolving Outstandings) of all Banks and all Rate Protection Obligations then
due and payable; (c) next to the Agent for the account of the Banks (in
accordance with their respective Revolving Percentages) for any unpaid Revolving
Commitment Fees or Letter of Credit Fees owing by the Borrower hereunder;
(d) next to the Agent to be held in the Holding Account to cover any outstanding
Letters of Credit and upon the termination or expiration to the Letters of
Credit without a drawing thereon, in the order of application set forth in
subparts (a), (b) and (c) above and (e) below; and (e) last to the Agent to pay
or satisfy all other Obligations then due and payable.
     Section 8.11 Sharing of Payments. If any Bank shall receive and retain any
payment, voluntary or involuntary, whether by setoff, application of deposit
balance or security, or otherwise, in respect of Indebtedness under this
Agreement or the Notes in excess of such Bank’s share thereof as determined
under this Agreement, then such Bank shall purchase from the other Banks for
cash and at face value and without recourse, such participation in the Notes
held by such other Banks as shall be necessary to cause such excess payment to
be shared ratably as aforesaid with such other Banks; provided, that if such
excess payment or part thereof is thereafter recovered from such purchasing
Bank, the related purchases from the other Banks shall be rescinded ratably and
the purchase price restored as to the portion of such excess payment so
recovered, but without interest. Subject to the participation purchase
obligation above, each Bank agrees to exercise any and all rights of setoff,
counterclaim or banker’s lien first fully against any Notes and participations
therein held by such Bank, next to any other

70



--------------------------------------------------------------------------------



 



Indebtedness of the Borrower to such Bank arising under or pursuant to this
Agreement and to any participations held by such Bank in Indebtedness of the
Borrower arising under or pursuant to this Agreement, and only then to any other
Indebtedness of the Borrower to such Bank.
     Section 8.12 Advice to Banks. The Agent shall forward to the Banks copies
of all notices, financial reports and other communications received hereunder
from the Borrower by it as Agent, excluding, however, notices, reports and
communications which by the terms hereof are to be furnished by the Borrower
directly to each Bank.
     Section 8.13 Defaulting Bank.
     (a) Remedies Against a Defaulting Bank. In addition to the rights and
remedies that may be available to the Agent or the Borrower under this Agreement
or applicable law, if at any time a Bank is a Defaulting Bank such Defaulting
Bank’s right to participate in the administration of the Loans, this Agreement
and the other Loan Documents, including without limitation, any right to vote in
respect of, to consent to or to direct any action or inaction of the Agent or to
be taken into account in the calculation of the Majority Banks, shall be
suspended while such Bank remains a Defaulting Bank. If a Bank is a Defaulting
Bank because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Bank on
such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the overnight Federal Funds
rate, (ii) to withhold or setoff and to apply in satisfaction of the defaulted
payment and any related interest, any amounts otherwise payable to such
Defaulting Bank under this Agreement or any other Loan Document until such
defaulted payment and related interest has been paid in full and such default no
longer exists and (iii) to bring an action or suit against such Defaulting Bank
in a court of competent jurisdiction to recover the defaulted amount and any
related interest. Any amounts received by the Agent in respect of a Defaulting
Bank’s Loans shall not be paid to such Defaulting Bank and shall be held
uninvested by the Agent and either applied against the purchase price of such
Loans under the following subsection (b) or paid to such Defaulting Bank upon
the default of such Defaulting Bank being cured.
     (b) Purchase from Defaulting Bank. Any Bank that is not a Defaulting Bank
shall have the right, but not the obligation, in its sole discretion, to acquire
all of a Defaulting Bank’s Commitments. If more than one Bank exercises such
right, each such Bank shall have the right to acquire such proportion of such
Defaulting Bank’s Commitments on a pro rata basis. Upon any such purchase, the
Defaulting Bank’s interest in its Loans and its rights hereunder (but not its
liability in respect thereof or under the Loan Documents or this Agreement to
the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Bank shall
promptly execute all documents reasonably requested to surrender and transfer
such interest to the purchaser thereof subject to and in accordance with the
requirements set forth in 9.5, including an Assignment in form acceptable to the
Agent. The purchase price for the Commitments of a Defaulting Bank shall be
equal to the amount of the

71



--------------------------------------------------------------------------------



 



principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Bank. The purchaser shall pay to the Defaulting Bank in Immediately
Available Funds on the date of such purchase the principal of and accrued and
unpaid interest and fees on the Loans made by such Defaulting Bank hereunder (it
being understood that such accrued and unpaid interest and fees may be paid pro
rata to the purchasing Bank and the Defaulting Bank by the Agent at a subsequent
date upon receipt of payment of such amounts from the Borrower). Prior to
payment of such purchase price to a Defaulting Bank, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to the
last sentence of the immediately preceding subsection (a). The Defaulting Bank
shall be entitled to receive amounts owed to it by the Borrower under the Loan
Documents which accrued prior to the date of the default by the Defaulting Bank,
to the extent the same are received by the Agent from or on behalf of the
Borrower. There shall be no recourse against any Bank or the Agent for the
payment of such sums except to the extent of the receipt of payments from any
other party or in respect of the Loans.
     Section 8.14 Resignation. If at any time USBNA shall deem it advisable, in
its sole discretion, it may submit to each of the Banks and the Borrower a
written notification of its resignation as Agent under this Agreement, such
resignation to be effective upon the appointment of a successor Agent, but in no
event later than 30 days from the date of such notice. Upon submission of such
notice, the Majority Banks may appoint a successor Agent.
ARTICLE IX
MISCELLANEOUS
     Section 9.1 Modifications. Notwithstanding any provisions to the contrary
herein, any term of this Agreement may be amended with the written consent of
the Borrower; provided, that no amendment, modification or waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Majority Banks, and then such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the purpose
for which given except that the consent of all Banks shall be required to:
(a) extend or increase the amount of the Revolving Commitment Amounts except as
permitted by Section 2.30; (b) forgive or extend the maturity of any principal
or any installment of principal payable under any Note or any Letter of Credit
Obligation; (c) reduce the rate of interest payable with respect to any Note or
Letter of Credit Obligation or extend the date of the payment thereof;
(d) reduce the fees or any other payment obligations of the Borrower hereunder
or under any other Loan Document or extend the date of the payment thereof;
(e) release any material Collateral or any material guarantor of any of the
Obligations except as otherwise expressly permitted by the terms of the Loan
Documents; (f) change the definition of Majority Banks; or (g) amend, modify,
supplement, or grant any waiver or consent, under this Section. Notwithstanding
any other provisions of this Agreement, no amendment, modification or waiver
shall be made with respect to the provisions of any Loan Document which affects
the rights and obligations of the Agent without the consent of the Agent or
which affects the rights and obligations of the Swingline Bank without the
consent of the Swingline Bank. The Agent may enter into amendments or
modifications of, and grant consents and waivers to departure from the
provisions of, those Loan Documents to which the Banks are not signatories
without the Banks joining therein, provided, that the Agent has first obtained
the

72



--------------------------------------------------------------------------------



 



separate prior written consent to such amendment, modification, consent or
waiver from the Majority Banks.
     Section 9.2 Expenses. Whether or not the transactions contemplated hereby
are consummated, the Borrower agrees to reimburse the Agent upon demand for all
reasonable out-of-pocket expenses paid or incurred by the Agent (including
filing and recording costs and fees and expenses of Fabyanske, Westra, Hart &
Thomson, PA, counsel to the Agent) in connection with the negotiation,
preparation, approval, review, execution, delivery, administration, amendment,
modification and interpretation of this Agreement and the other Loan Documents
and any commitment letters relating thereto. The Borrower shall also reimburse
the Agent upon demand for all reasonable out-of-pocket expenses (including
expenses of legal counsel) paid or incurred by the Agent in connection with the
collection and enforcement of this Agreement and any other Loan Document. The
obligations of the Borrower under this Section shall survive any termination of
this Agreement.
     Section 9.3 Waivers, etc. No failure on the part of the Agent or the holder
of a Note to exercise and no delay in exercising any power or right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The remedies
herein and in the other Loan Documents provided are cumulative and not exclusive
of any remedies provided by law; provided, that, except for the exercise of
rights pursuant to Section 7.3 hereof, no Bank may independently exercise any
right or remedy available to it by contract, at law or in equity.
     Section 9.4 Notices. Except when telephonic notice is expressly authorized
by this Agreement, any notice or other communication to any party in connection
with this Agreement shall be in writing and shall be sent by manual delivery,
facsimile transmission, overnight courier or United States mail (postage
prepaid) addressed to such party at the address specified on the signature page
hereof, or at such other address as such party shall have specified to the other
party hereto in writing. All periods of notice shall be measured from the date
of delivery thereof if manually delivered, from the date of sending thereof if
sent by facsimile transmission, from the first Business Day after the date of
sending if sent by overnight courier, or from four days after the date of
mailing if mailed; provided, that any notice to the Agent or any Bank under
Article II hereof shall be deemed to have been given only when received by the
Agent or such Bank.
     Section 9.5 Successors and Assigns; Participations; Purchasing Banks.
     (a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Agent, the Banks, all future holders of the Notes, and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Majority Banks.
     (b) Any Bank may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other financial institutions (“Participants”) participating interests in a
minimum amount of

73



--------------------------------------------------------------------------------



 



$10,000,000 in any Revolving Loan or any Swingline Loan or other Obligation
owing to such Bank, any Revolving Note or any Swingline Note held by such Bank,
and any Revolving Commitment or any Swingline Loan Commitment of such Bank, or
any other interest of such Bank hereunder. In the event of any such sale by any
Bank of participating interests to a Participant, (i) such Bank’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, (ii) such Bank shall remain solely responsible for the performance
thereof, (iii) such Bank shall remain the holder of any such Revolving Note or
any such Swingline Note for all purposes under this Agreement, (iv) the
Borrower, the Borrower and the Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement and (v) the agreement pursuant to which such Participant acquires its
participating interest herein shall provide that such Bank shall retain the sole
right and responsibility to enforce the Obligations, including, without
limitation the right to consent or agree to any amendment, modification, consent
or waiver with respect to this Agreement or any other Loan Document, provided,
that such agreement may provide that such Bank will not consent or agree to any
such amendment, modification, consent or waiver with respect to the matters set
forth in Sections 9.1(a) through (e) without the prior consent of such
Participant; provided, that each Participant shall be bound by Section 9.6 as if
it was a Bank. The Borrower agrees that if amounts outstanding under this
Agreement, the Revolving Notes, the Swingline Notes and the Loan Documents are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have, to the extent permitted by applicable law, the right of setoff in respect
of its participating interest in amounts owing under this Agreement and any
Revolving Note, any Swingline Note or other Loan Document to the same extent as
if the amount of its participating interest were owing directly to it as a Bank
under this Agreement or any Revolving Note, any Swingline Note or other Loan
Document; provided, that such right of setoff shall be subject to the obligation
of such Participant to share with the Banks, and the Banks agree to share with
such Participant, as provided in Section 9.11. The Borrower also agrees that
each Participant shall be entitled to the benefits of Sections 2.23, 2.24, 2.25,
2.26 and 9.2 with respect to its participation in the Revolving Commitments,
Swingline Loan Commitment, Revolving Loans and Swingline Loans; provided, that
no Participant shall be entitled to receive any greater amount pursuant to such
subsections than the transferor Bank would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Bank
to such Participant had no such transfer occurred.
     (c) Each Bank may, from time to time, with the consent of the Agent and the
Borrower (neither of which consents shall be unreasonably withheld or delayed;
and if an Event of Default shall have occurred and be continuing, then consent
of the Borrower shall not be required), assign to other lenders (“Assignees”)
all or part of its rights or obligations hereunder or under any Loan Document in
a minimum amount of $10,000,000 (or, if less, the entire amount of its rights
and obligations hereunder) evidenced by any Revolving Note then held by that
Bank, together with equivalent proportions of its Revolving Commitment pursuant
to written agreements executed by such assigning Bank, such Assignee(s), the
Borrower and the Agent in substantially the form of Exhibit D, which agreements
shall specify in each instance the portion of the Obligations evidenced by the
Revolving Notes which is to be assigned to each Assignee and the portion of the

74



--------------------------------------------------------------------------------



 



Revolving Commitment of such Bank to be assumed by each Assignee (each, an
“Assignment Agreement”); provided, that the assigning Bank must pay to the Agent
a processing and recordation fee of $3,500 per assignment. Upon the execution of
each Assignment Agreement by the assigning Bank, the relevant Assignee, the
Borrower and the Agent, payment to the assigning Bank by such Assignee of the
purchase price for the portion of the Obligations being acquired by it and
receipt by the Borrower of a copy of the relevant Assignment Agreement, (x) such
Assignee lender shall thereupon become a “Bank” for all purposes of this
Agreement with a pro rata share of the Revolving Commitment in the amount set
forth in such Assignment Agreement and with all the rights, powers and
obligations afforded a Bank under this Agreement, (y) such assigning Bank shall
have no further liability for funding, and shall be released from any further
obligation relating to, the portion of its Commitment assumed by such Assignee
and (z) the address for notices to such Assignee shall be as specified in the
Assignment Agreement executed by it. Concurrently with the execution and
delivery of each Assignment Agreement, the assigning Bank shall surrender to the
Agent the Revolving Note a portion of which is being assigned, and the Borrower
shall execute and deliver a Revolving Note to the Assignee in the amount of its
Revolving Commitment, respectively, and a new Revolving Note to the assigning
Bank in the amount of its Revolving Commitment, after giving effect to the
reduction occasioned by such assignment, all such Notes to constitute “Revolving
Notes” for all purposes of this Agreement and of the other Loan Documents.
     (d) The Borrower shall not be liable for any costs incurred by any Bank in
effecting any participation or assignment under subparagraph (b) or (c) of this
subsection.
     (e) Each Bank may disclose to any Assignee or Participant and to any
prospective Assignee or Participant any and all financial information in such
Bank’s possession concerning the Borrower which has been delivered to such Bank
by or on behalf of the Borrower pursuant to this Agreement or which has been
delivered to such Bank by or on behalf of the Borrower in connection with such
Bank’s credit evaluation of the Borrower prior to entering into this Agreement,
provided, that, prior to disclosing such information, such Bank shall first
obtain the agreement of such prospective Assignee or Participant to comply with
the provisions of Section 9.6.
     (f) Notwithstanding any other provision in this Agreement, any Bank may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and any note held by it in favor of
any federal reserve bank in accordance with Regulation A of the Board or U. S.
Treasury Regulation 31 CFR § 203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law;
provided, that the creation of such security interest or pledge shall not by
itself relieve such Banks from its obligations hereunder.
     Section 9.6 Confidentiality of Information. The Agent and each Bank shall
use reasonable efforts to assure that information about the Borrower and its
operations, affairs and financial condition, not generally disclosed to the
public or to trade and other creditors, which is furnished to or obtained by the
Agent or such Bank pursuant to the provisions hereof is used only for the
purposes of this Agreement and shall not be divulged to any Person other than
the Banks, their Affiliates and their respective officers, directors, employees
and agents, except: (a) to their

75



--------------------------------------------------------------------------------



 



attorneys and accountants, (b) in connection with the enforcement of the rights
of the Agent and the Banks hereunder and under the Loan Documents or otherwise
in connection with applicable litigation, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in the immediately preceding Section, (d) if such information is
generally available to the public other than as a result of disclosure by the
Agent or any Bank, (e) to any direct or indirect contractual counterparty in any
hedging arrangement or such contractual counterparty’s professional advisor,
(f) to any nationally recognized rating agency that requires information about
any Bank’s investment portfolio in connection with ratings issued with respect
to such Bank, and (g) as may otherwise be required or requested by any
regulatory authority having jurisdiction over the Agent or any Bank or by any
applicable law, rule, regulation or judicial process, the opinion of any Bank’s
counsel concerning the making of such disclosure to be binding on the parties
hereto. No Bank shall incur any liability to the Borrower by reason of any
disclosure permitted by this Section.
     Section 9.7 Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES
APPLICABLE TO NATIONAL BANKS. Whenever possible, each provision of this
Agreement and the other Loan Documents and any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be interpreted in such manner as to be effective and valid under such applicable
law, but, if any provision of this Agreement, the other Loan Documents or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be held to be prohibited or invalid under such
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement, the other Loan Documents or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto.
     Section 9.8 Consent to Jurisdiction. AT THE OPTION OF THE AGENT, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE ENFORCED IN ANY FEDERAL COURT OR
MINNESOTA STATE COURT SITTING IN HENNEPIN COUNTY; AND THE BORROWER CONSENTS TO
THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE
IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE BORROWER COMMENCES ANY ACTION
IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING
DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE
AGENT, AT ITS OPTION, SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF
THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
     Section 9.9 Waiver of Jury Trial. THE BORROWER, THE AGENT AND EACH BANK
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR

76



--------------------------------------------------------------------------------



 



ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
     Section 9.10 Survival of Agreement. All representations, warranties,
covenants and agreement made by the Borrower herein or in the other Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be deemed to have been relied upon by the Banks and shall survive the making of
the Loans by the Banks and the execution and delivery to the Banks by the
Borrower of the Notes, regardless of any investigation made by or on behalf of
the Banks, and shall continue in full force and effect as long as any Obligation
is outstanding and unpaid and so long as the Commitments have not been
terminated; provided, that the obligations of the Borrower under Sections 9.2
and 9.11 shall survive payment in full of the Obligations and the termination of
the Commitments.
     Section 9.11 Indemnification. The Borrower hereby agrees to defend,
protect, indemnify and hold harmless the Agent, the Banks and their respective
Affiliates and the directors, officers, employees, attorneys and agents of the
Agent, the Banks and their respective Affiliates (each of the foregoing being an
“Indemnitee” and all of the foregoing being collectively the “Indemnitees”) from
and against any and all claims, actions, damages, liabilities, judgments, costs
and expenses (including all reasonable fees and disbursements of counsel which
may be incurred in the investigation or defense of any matter) imposed upon,
incurred by or asserted against any Indemnitee, whether direct, indirect or
consequential and whether based on any federal, state, local or foreign laws or
regulations (including securities laws, environmental laws, commercial laws and
regulations), under common law or on equitable cause, or on contract or
otherwise:
     (a) by reason of, relating to or in connection with the execution,
delivery, performance or enforcement of any Loan Document, any commitments
relating thereto, or any transaction contemplated by any Loan Document; or
     (b) by reason of, relating to or in connection with any credit extended or
used under the Loan Documents or any act done or omitted by any Person, or the
exercise of any rights or remedies thereunder, including the acquisition of any
collateral by the Banks by way of foreclosure of the Lien thereon, deed or bill
of sale in lieu of such foreclosure or otherwise;
provided, that the Borrower shall not be liable to any Indemnitee for any
portion of such claims, damages, liabilities and expenses resulting from such
Indemnitee’s gross negligence or willful misconduct. In the event this indemnity
is unenforceable as a matter of law as to a particular matter or consequence
referred to herein, it shall be enforceable to the full extent permitted by law.
     This indemnification applies, without limitation, to any act, omission,
event or circumstance existing or occurring on or prior to the date of payment
in full of the Obligations, including specifically Obligations arising under
clause (b) of this Section. The indemnification provisions set forth above shall
be in addition to any liability that the Borrower may otherwise have. Without
prejudice to the survival of any other obligation of the Borrower hereunder the

77



--------------------------------------------------------------------------------



 



indemnities and obligations of the Borrower contained in this Section shall
survive the payment in full of the other Obligations.
     Section 9.12 Captions. The captions or headings herein and any table of
contents hereto are for convenience only and in no way define, limit or describe
the scope or intent of any provision of this Agreement.
     Section 9.13 Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Borrower, the Agent
and the Banks with respect to the subject matter hereof and thereof. This
Agreement supersedes all prior agreements and understandings relating to the
subject matter hereof. Nothing contained in this Agreement or in any other Loan
Document, expressed or implied, is intended to confer upon any Persons other
than the parties hereto any rights, remedies, obligations or liabilities
hereunder or thereunder.
     Section 9.14 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.
     Section 9.15 Borrower Acknowledgements. The Borrower hereby acknowledges
that (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (b) neither the Agent
nor any Bank has any fiduciary relationship to the Borrower, the relationship
being solely that of debtor and creditor, (c) no joint venture exists between
the Borrower and the Agent or any Bank, and (d) neither the Agent nor any Bank
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the business or operations of the
Borrower and the Borrower shall rely entirely upon its own judgment with respect
to its business, and any review, inspection or supervision of, or information
supplied to, the Borrower by the Agent or any Bank is for the protection of the
Banks and neither the Borrower nor any third party is entitled to rely thereon.
     Section 9.16 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Bank holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Bank in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Bank.
     Section 9.17 Effect on Original Credit Agreement. On the Closing Date, the
Original Credit Agreement shall be deemed to be amended and restated in its
entirety by this Agreement. The Borrower agrees with the Agent and the Banks
that any reference to the “Credit

78



--------------------------------------------------------------------------------



 



Agreement”, the “Loan Agreement” or words of like import in any Loan Document to
which the Borrower is party shall be deemed to be a reference to the Original
Credit Agreement as amended and restated by this Agreement.
     Section 9.18 Recitals. The Recitals to this Agreement are incorporated into
and constitute an integral part of this Agreement.

79



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

                  LIFE TIME FITNESS, INC.    
 
           
 
  By:    
 
   
 
  Name:   Eric J. Buss    
 
  Title:   Secretary    
 
           
Address:
           
6442 City West Parkway
           
Eden Prairie, Minnesota 55344
           
Fax: (952) 947-0099
           
Attention: Mr. Michael R. Robinson
           
 
            Revolving Commitment Amount   U.S. BANK NATIONAL ASSOCIATION, as
Agent and as a Bank    
$64,000,000.00
           
 
           
 
  By:    
 
   
 
  Name:   Karen E. Weathers    
 
  Title:   Vice President    
 
           
Address:
           
 
           
U. S. Bancorp Center, (BC-MN-HO3P)
           
800 Nicollet Mall
           
Minneapolis, Minnesota 55402
           
Fax: (612) 303-2264
           
Attention: Karen E. Weathers
           

SIGNATURE PAGE: SECOND
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              Revolving Commitment Amount   JPMorgan Chase Bank, N. A.    
 
           
$58,000,000.00
           
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
           
Address:
           
 
           
Mail Code MI1-8938
           
28660 Northwestern Highway
           
Southfield, MI 48034
           
Fax: (248) 799-5826
           
Attention: Mitchell W. Dangremond
           

SIGNATURE PAGE: SECOND
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              Revolving Commitment Amount   Royal Bank of Canada    
 
           
$58,000,000.00
           
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
           
Address:
           
 
           
One Liberty Plaza, 6th Floor
           
165 Broadway
           
New York, NY 10006-1404
           
Fax: (212) 428-2319
           
Attention: Dustin Craven
           

SIGNATURE PAGE: SECOND
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              Revolving Commitment Amount   Bank of Montreal    
 
           
$40,000,000.00
           
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
           
Address:
           
 
           
111 West Monroe Street
           
10th Floor Center
           
Chicago, IL 60603
           
Fax: (312) 293-5041
           
Attention: James J. Lent
           

SIGNATURE PAGE: SECOND
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              Revolving Commitment Amount   Bank of the West, a California
banking corporation
 
           
$35,000,000.00
           
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
           
Address:
           
 
           
250 Marquette Avenue, Suite 575
           
Minneapolis, Minnesota 55402
           
Fax: (612) 339-6362
           
Attention: Joshua R. Pirozzolo
           

SIGNATURE PAGE: SECOND
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              Revolving Commitment Amount   M&I Marshall & Ilsley Bank
 
           
$35,000,000.00
           
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
           
 
  and          
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
           
Address:
           
 
           
615 Nicollet Mall
           
Minneapolis, MN 55402-1611
           
Fax: (612) 904-8012
           
Attention: Andrew Lehman
           

SIGNATURE PAGE: SECOND
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              Revolving Commitment Amount   National City Bank
 
           
$35,000,000.00
           
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
           
Address:
           
 
           
755 West Big Beaver Road
           
Suite 2500
           
Troy, Michigan 48084
           
Fax: (248) 729-8820
           
Attention: Mike Kell, Vice President
           

SIGNATURE PAGE: SECOND
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              Revolving Commitment Amount   Associated Bank, National
Association
 
           
$30,000,000.00
           
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
           
Address:
           
 
           
740 Marquette Ave
           
Minneapolis MN55402
           
Fax: (612) 338-3950
           
Attention: Paul Way
           

SIGNATURE PAGE: SECOND
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              Revolving Commitment Amount   Charter One Bank N.A.
 
           
$25,000,000.00
           
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
           
Address:
           
 
           
71 South Wacker
           
Suite 2900
           
Chicago, IL 60606
           
Fax: (312) 777-3496
           
Attention: Kathleen D. Schurr
           

SIGNATURE PAGE: SECOND
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              Revolving Commitment Amount   MB Financial Bank, N.A.
 
           
$20,000,000.00
           
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
           
Address:
           
 
           
16255 S. Harlam Avenue
           
Tinley Park, IL 60477
           
Fax:                                         
           
Attention: Joe Strejc
           

SIGNATURE PAGE: SECOND
AMENDED AND RESTATED CREDIT AGREEMENT

 